EXHIBIT 10.1
ASTRONICS CORPORATION
RESTATED THRIFT AND PROFIT SHARING RETIREMENT PLAN
Vanguard Fiduciary Trust Company
Prototype Basic Plan Document
(as amended for EGTRRA)

1



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
       
DEFINITIONS
    7  
ACP Test Safe Harbor Matching Contributions
    7  
Actual Contribution Percentage (ACP)
    7  
Actual Deferral Percentage (ADP)
    7  
Adopting Employer
    7  
Adoption Agreement
    7  
ADP Test Safe Harbor Contributions
    7  
Alternate Payee
    7  
Annual Additions
    7  
Annuity Starting Date
    8  
Basic Matching Contributions
    8  
Basic Plan Document
    8  
Beneficiary
    8  
Break in Eligibility Service
    8  
Break in Vesting Service
    8  
Catch-Up Contributions
    8  
Code
    8  
Compensation
    8  
Contributing Participant
    10  
Contribution Percentage
    10  
Contribution Percentage Amounts
    10  
Custodian
    10  
Deductible Employee Contributions
    10  
Defined Contribution Dollar Limitation
    10  
Designated Beneficiary
    10  
Determination Date
    11  
Determination Period
    11  
Direct Rollover
    11  
Directed Trustee
    11  
Disability
    11  
Discretionary Trustee
    11  
Distribution Calendar Year
    11  
Domestic Relations Order
    11  
Earliest Retirement Age
    11  
Early Retirement Age
    11  
Earned Income
    11  
Effective Date
    12  
Elapsed Time
    12  
Election Period
    12  
Elective Deferrals
    12  
Eligibility Computation Period
    13  

2



--------------------------------------------------------------------------------



 



         
Eligible Employee
    13  
Eligible Employer for SIMPLE 401(k) Plan
    13  
Eligible Participant
    13  
Eligible Retirement Plan
    13  
Eligible Rollover Distribution
    13  
Employee
    14  
Employer
    14  
Employer Contribution
    14  
Employer Money Purchase Pension Contribution
    14  
Employer Target Benefit Pension Contribution
    14  
Employer Profit Sharing Contribution
    14  
Employment Commencement Date
    14  
Enhanced Matching Contributions
    14  
Entry Dates
    14  
ERISA
    14  
Excess Aggregate Contributions
    15  
Excess Annual Additions
    15  
Excess Contributions
    15  
Excess Elective Deferrals
    15  
Fiduciary
    15  
Forfeiture
    15  
Fund
    15  
Highest Average Compensation
    15  
Highly Compensated Employee
    15  
Hours of Service
    16  
Indirect Rollover
    16  
Individual Account
    16  
Investment Fiduciary
    17  
Investment Fund
    17  
Key Employee
    17  
Leased Employee
    17  
Life Expectancy
    17  
Limitation Year
    17  
Master or Prototype Plan
    17  
Matching Contribution
    17  
Maximum Permissible Amount
    17  
Month of Eligibility Service
    18  
Nondeductible Employee Contributions
    18  
Normal Retirement Age
    18  
Owner-Employee
    18  
Participant
    18  
Participant’s Benefit
    18  
Permissive Aggregation Group
    18  

3



--------------------------------------------------------------------------------



 



         
Plan
    18  
Plan Administrator
    18  
Plan Sequence Number
    19  
Plan Year
    19  
Pre-Age 35 Waiver
    19  
Pre-Tax Elective Deferrals
    19  
Present Value
    19  
Prior Plan
    19  
Projected Annual Benefit
    19  
Prototype Sponsor
    19  
Qualified Domestic Relations Order
    19  
Qualified Election
    20  
Qualified Joint and Survivor Annuity
    20  
Qualified Matching Contributions
    20  
Qualified Nonelective Contributions
    20  
Qualified Preretirement Survivor Annuity
    21  
Qualifying Contributing Participant
    21  
Qualifying Employer Security(ies)
    21  
Qualifying Participant
    21  
Recipient
    21  
Required Aggregation Group
    21  
Required Beginning Date
    21  
Roth Elective Deferrals
    22  
Roth IRA
    22  
Safe Harbor CODA
    22  
Safe Harbor Nonelective Contributions
    22  
Self-Employed Individual
    22  
Separate Fund
    22  
Severance from Employment
    22  
SIMPLE 401(k) Year
    22  
SIMPLE IRA
    22  
Spouse
    22  
Straight Life Annuity
    22  
Taxable Wage Base
    22  
Termination of Employment
    23  
Top-Heavy Plan
    23  
Traditional IRA
    23  
Trustee
    23  
Valuation Date
    23  
Vested
    23  
Vested Account Balance
    23  
Year of Eligibility Service
    23  
Year of Vesting Service
    23  

4



--------------------------------------------------------------------------------



 



         
SECTION ONE: EFFECTIVE DATES
    23  
SECTION TWO: ELIGIBILITY REQUIREMENTS
    23  
201 Eligibility to Participate
    23  
202 Plan Entry
    24  
203 Transfer To or From Ineligible Class
    24  
204 Return as a Participant After Break in Eligibility Service
    24  
205 Determinations Under This Section
    25  
206 Terms of Employment
    25  
SECTION THREE: CONTRIBUTIONS
    25  
301 Elective Deferrals
    25  
302 Matching Contributions
    27  
303 Safe Harbor CODA
    28  
304 Employer Contributions
    28  
305 Qualified Nonelective Contributions
    35  
306 Qualified Matching Contributions
    36  
307 Rollover Contributions
    36  
308 Transfer Contributions
    36  
309 Deductible Employee Contributions
    37  
310 Nondeductible Employee Contributions
    37  
311 Other Limitations on SIMPLE 401(k) Contributions
    37  
312 Limitation on Allocations
    37  
313 Actual Deferral Percentage Test (ADP)
    39  
314 Actual Contribution Percentage Test (ACP)
    41  
SECTION FOUR: VESTING AND FORFEITURES
    42  
401 Determining the Vested Portion of Participant Individual Accounts
    42  
402 100 Percent Vesting of Certain Contributions
    44  
403 Forfeitures and Vesting of Matching Contributions
    44  
SECTION FIVE: DISTRIBUTIONS AND LOANS TO PARTICIPANTS
    44  
501 Distributions
    44  
502 Form of Distribution to a Participant
    48  
503 Distributions Upon the Death of a Participant
    48  
504 Form of Distribution to Beneficiaries
    49  
505 Required Minimum Distribution Requirements
    49  
506 Annuity Contracts
    52  
507 Distributions in-Kind
    52  
508 Procedure for Missing Participants or Beneficiaries
    52  
509 Claims Procedures
    52  
510 Joint and Survivor Annuity Requirements
    53  
511 Liability for Withholding on Distributions
    54  
512 Distribution of Excess Elective Deferrals
    54  
513 Distribution of Excess Contributions
    55  
514 Distribution of Excess Aggregate Contributions
    55  
515 Recharacterization
    56  

5



--------------------------------------------------------------------------------



 



         
516 Loans To Participants
    56  
SECTION SIX: DEFINITIONS
    57  
SECTION SEVEN: MISCELLANEOUS
    58  
701 The Fund
    58  
702 Individual Accounts
    58  
703 Powers and Duties of the Plan Administrator
    59  
704 Expenses and Compensation
    59  
705 Information from Employer
    60  
706 Plan Amendments
    60  
707 Plan Merger or Consolidation
    61  
708 Permanency
    61  
709 Method and Procedure for Termination
    61  
710 Continuance of Plan by Successor Employer
    62  
711 Failure of Plan Qualification
    62  
712 Governing Laws and Provisions
    62  
713 State Community Property Laws
    62  
714 Headings
    62  
715 Gender and Number
    62  
716 Standard of Fiduciary Conduct
    62  
717 General Undertaking of all Parties
    62  
718 Agreement Binds Heirs, Etc
    62  
719 Determination of Top-Heavy Status
    62  
720 Inalienability of Benefits
    63  
721 Bonding
    64  
722 Investment Authority
    64  
723 Procedures and Other Matters Regarding Domestic Relations Orders
    66  
724 Indemnification of Prototype Sponsor
    67  
725 Military Service
    67  
SECTION EIGHT: TRUSTEE AND CUSTODIAN
    67  
801 Financial Organization as Custodian
    67  
802 Trustee
    68  
803 Compensation and Expenses
    72  
804 No Obligation to Question Data
    72  
805 Resignation
    72  
SECTION NINE: ADOPTING EMPLOYER SIGNATURE
    73  

6



--------------------------------------------------------------------------------



 



QUALIFIED RETIREMENT PLAN AND TRUST
Defined Contribution Basic Plan Document 01
DEFINITIONS
When used in the Plan with initial capital letters, the following words and
phrases have the meanings set forth below unless the context indicates that
other meanings are intended.
ACP TEST SAFE HARBOR MATCHING CONTRIBUTIONS
Means Matching Contributions described in Plan Section 3.03(B).
ACTUAL CONTRIBUTION PERCENTAGE (ACP)
Means the average of the Contribution Percentages of the Eligible Participants
in a group of either Highly Compensated Employees or non-Highly Compensated
Employees.
ACTUAL DEFERRAL PERCENTAGE (ADP)
Means, for a specified group of Participants (either Highly Compensated
Employees or non-Highly Compensated Employees) for a Plan Year, the average of
the ratios (calculated separately for each Participant in such group) of (1) the
amount of Employer Contributions actually paid to the Fund on behalf of such
Participant for the Plan Year to (2) the Participant’s Compensation for such
Plan Year. For purposes of calculating the ADP, Employer Contributions on behalf
of any Participant shall include: (1) any Elective Deferrals (other than
Catch-up Contributions) made pursuant to the Participant’s salary deferral
election or pursuant to automatic Elective Deferral enrollment, if applicable
(including Excess Elective Deferrals of Highly Compensated Employees), but
excluding (a) Excess Elective Deferrals of Participants who are non-Highly
Compensated Employees that arise solely from Elective Deferrals made under the
Plan or plans of this Employer and (b) Elective Deferrals that are taken into
account in the Actual Contribution Percentage test (provided the ADP test is
satisfied both before and after exclusion of these Elective Deferrals); and
(2) if elected by the Employer, Qualified Nonelective Contributions and/or
Qualified Matching Contributions. For purposes of computing Actual Deferral
Percentages, an Employee who would be a Participant but for the failure to make
Elective Deferrals shall be treated as a Participant on whose behalf no Elective
Deferrals are made.
ADOPTING EMPLOYER
Means any corporation, sole proprietor, or other entity named in the Adoption
Agreement and any successor who by merger, consolidation, purchase, or otherwise
assumes the obligations of the Plan. The Adopting Employer shall be a named
fiduciary for purposes of ERISA Section 402(a).
ADOPTION AGREEMENT
Means the document executed by the Adopting Employer through which it adopts the
Plan and trust and thereby agrees to be bound by all terms and conditions of the
Plan and trust.
ADP TEST SAFE HARBOR CONTRIBUTIONS
Means any Basic Matching Contributions, Enhanced Matching Contributions, and
Safe Harbor Nonelective Contributions.
ALTERNATE PAYEE
Means any Spouse, former Spouse, child, or other dependent of a Participant who
is recognized by a Domestic Relations Order as having a right to receive all, or
a portion of, the benefits payable under the Plan with respect to such
Participant.
ANNUAL ADDITIONS
Means the sum of the following amounts credited to a Participant for the
Limitation Year:
a. Employer Contributions,
b. Nondeductible Employee Contributions,
c. Forfeitures,
d. amounts allocated to an individual medical account, as defined in Code
Section 415(l)(2), which is part of a pension or annuity plan maintained by the
Employer. Also amounts derived from contributions paid or accrued which are
attributable to post-retirement medical benefits, allocated to the separate
account of a key employee (as defined in Code Section 419A(d)(3)), under a
welfare benefit fund (as defined in Code Section 419(e)), maintained by the
Employer,
e. amounts allocated under a simplified employee pension plan,
f. Excess Contributions (including amounts recharacterized), and
g. Excess Aggregate Contributions.

7



--------------------------------------------------------------------------------



 



For this purpose, any Excess Annual Additions applied in Plan Section 3.12(A)(4)
or 3.12(B)(6) in the Limitation Year to reduce Employer Contributions will be
considered Annual Additions for such Limitation Year.
ANNUITY STARTING DATE
Means the first day of the first period for which an amount is paid as an
annuity or any other form.
BASIC MATCHING CONTRIBUTIONS
Means Matching Contributions made pursuant to the Safe Harbor CODA formula
described in Section Three of the Adoption Agreement, if applicable.
BASIC PLAN DOCUMENT
Means this prototype Plan and trust document.
BENEFICIARY
Means the individual(s) or entity(ies) designated pursuant to Plan Section Five.
BREAK IN ELIGIBILITY SERVICE
Means a 12-consecutive month period which coincides with an Eligibility
Computation Period during which an Employee fails to complete more than 500
Hours of Service (or such lesser number of Hours of Service specified in the
Adoption Agreement for this purpose) or such periods specified in the Elapsed
Time definition, if applicable.
BREAK IN VESTING SERVICE
Means a Plan Year (or other vesting computation period described in the
definition of Year of Vesting Service) during which an Employee fails to
complete more than 500 Hours of Service (or such lesser number of Hours of
Service specified in the Adoption Agreement for this purpose) or such period
specified in the Elapsed Time definition, if applicable.
CATCH-UP CONTRIBUTIONS
Means Elective Deferrals made pursuant to Plan Section Three, that are in excess
of an otherwise applicable Plan limit and that are made by Participants who are
age 50 or older by the end of their taxable years. An otherwise applicable Plan
limit is a limit in the Plan that applies to Elective Deferrals without regard
to Catch-up Contributions, such as the limits on Annual Additions, the dollar
limitation on Elective Deferrals under Code Section 402(g) (not counting
Catch-up Contributions), the limit imposed by the Actual Deferral Percentage
(ADP) test under Code Section 401(k)(3), or any other allowable limit imposed by
the Employer. Catch-up Contributions for a Participant for a taxable year may
not exceed (1) the dollar limit on Catch-up Contributions under Code
Section 414(v)(2)(B)(i) for the taxable year or (2) when added to other Elective
Deferrals, an amount that would enable the Employer to satisfy other statutory
or regulatory requirements (e.g., income tax withholding, FICA and FUTA
withholding, etc.). The dollar limit on Catch-up Contributions in Code
Section 414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002,
increasing by $1,000 for each year thereafter up to $5,000 for taxable years
beginning in 2006 and later years. After 2006, the $5,000 limit will be adjusted
by the Secretary of the Treasury for cost-of-living increases under Code
Section 414(c)(2)(C). Any such adjustments will be in multiples of $500.
Different limits apply to Catch-up Contributions under SIMPLE 401(k) Plans.
CODE
Means the Internal Revenue Code of 1986 as amended from time to time.
COMPENSATION
A. General Definition
The following definition of Compensation shall apply.
As elected by the Adopting Employer in the Adoption Agreement (and if no
election is made, W-2 wages will apply), Compensation shall mean one of the
following:
1. W-2 wages — Compensation is defined as information required to be reported
under Code Sections 6041, 6051, and 6052 (wages, tips, and other compensation as
reported on Form W-2). Compensation is further defined as wages within the
meaning of Code Section 3401(a) and all other payments of compensation to an
Employee by the Employer (in the course of the Employer’s trade or business) for
which the Employer is required to furnish the Employee a written statement under
Code Sections 6041(d), 6051(a)(3), and 6052. Compensation must be determined
without regard to any rules in Code Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).
2. Section 3401(a) wages — Compensation is defined as wages within the meaning
of Code Section 3401(a), for the purposes of income tax withholding at the
source but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code Section
3401(a)(2)).
3. 415 safe-harbor compensation — Compensation is defined as wages, salaries,
and fees for professional services and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of

8



--------------------------------------------------------------------------------



 



employment with the Employer maintaining the Plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
to salespersons, compensation for services on the basis of a percentage of
profits, commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in Treasury Regulation 1.62-2(c)), and excluding the following:
a. Employer contributions to a plan of deferred compensation which are not
includible in the Employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;
b. Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;
c. Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option; and
d. Other amounts which received special tax benefits, or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code Section 403(b) (whether or not
the contributions are actually excludable from the gross income of the
Employee).
For any Self-Employed Individual covered under the Plan, Compensation will mean
Earned Income.
B. Determination Period And Other Rules
Unless otherwise indicated in the Adoption Agreement or required by law or
regulation, where an Employee becomes an Eligible Participant on any date
subsequent to the first day of the applicable Determination Period, Compensation
shall include only that Compensation paid to the Employee during the portion of
the Determination Period they were an Eligible Participant, unless otherwise
required by either the Code or ERISA (e.g., full year compensation used in the
calculation of the minimum allocation in a Top-Heavy Plan). Except as otherwise
provided in this Plan (e.g., continued coverage of disabled Participants),
Compensation received by an Employee during a Determination Period in which the
Employee does not perform services for the Employer will be disregarded. Unless
otherwise indicated in the Adoption Agreement, Compensation shall include
(a) any amount which is contributed by the Employer pursuant to a salary
reduction agreement and which is not includible in the gross income of the
Employee under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b);
(b) compensation deferred under an eligible deferred compensation plan within
the meaning of Code Section 457(b) (deferred compensation plans of state and
local governments and tax-exempt organizations); and (c) employee contributions
(under government plans) described in Code Section 414(h)(2) but shall not
include deemed Code Section 125 compensation. For purposes of applying the
limitations of Plan Section 3.12, Compensation for a Limitation Year is the
Compensation actually paid or made available in gross income during such
Limitation Year. Notwithstanding the preceding sentence, Compensation for a
defined contribution plan Participant who is permanently and totally disabled
(as defined in Code Section 22(e)(3)) is the Compensation such Participant would
have received for the Limitation Year if the Participant had been paid at the
rate of Compensation paid immediately before becoming permanently and totally
disabled. Compensation paid or made available during such Limitation Year shall
include any elective deferral (as defined in Code Section 402(g)(3)) and any
amount which is contributed or deferred by the Employer at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Section 125, 132(f), or 457. If elected by the Employer in the
Adoption Agreement, amounts under Code Section 125 include any amounts not
available to a Participant in cash in lieu of group health coverage (deemed Code
Section 125 compensation). An amount will be treated as an amount under Code
Section 125 only if the Employer does not request or collect information
regarding the Participants’ other health coverage as part of the enrollment
process for the health plan. For Limitation Years beginning after 2004, except
as otherwise elected in the Adoption Agreement, payments made within 21/2 months
after Severance from Employment will be Compensation within the meaning of Code
Section 415(c)(3) if they are payments that, absent a Severance from Employment,
would have been paid to the Employee if the Employee continued in employment
with the Employer and are regular compensation for services during the
Employee’s regular working hours, compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation. For Limitation Years
beginning after 2004, except as otherwise elected in the Adoption Agreement,
payments made within 21/2 months after Severance from Employment will not be
Compensation within the meaning of Code Section 415(c)(3) if they are payments
for accrued bona fide sick, vacation, or other leave, but only if the Employee
would have been able to use the leave if employment had continued. Any payments
not described above are not considered Compensation if paid after Severance from
Employment, even if they are paid within 21/2 months following Severance from
Employment, except for payments to an individual who does not currently perform
services for the Employer by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Employer rather than entering qualified military
service.
C. Compensation for ADP, ACP and Code Section 401(a)(4) Testing
Compensation for purposes of ADP, ACP and Code Section 401(a)(4) testing will be
W-2 wages unless another definition of Compensation is elected on the Adoption
Agreement for allocation and other general purposes or another definition is
required by law or regulation. Notwithstanding the foregoing, a Plan
Administrator has the option from year to year to use a different definition of
Compensation for testing purposes provided the definition of Compensation
satisfies Code Section 414(s) and the regulations thereunder.
D. Limits On Compensation
The annual Compensation of each Participant taken into account in determining
allocations shall not exceed $200,000, as adjusted for cost-of-living increases
in accordance with Code Section 401(a)(17)(B). Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan (Determination
Period). The cost-of-living adjustment in effect for the calendar year applies
to annual Compensation for the Determination Period that begins with or within
such calendar year.

9



--------------------------------------------------------------------------------



 



If a Determination Period consists of fewer than 12 months, the annual
Compensation limit is an amount equal to the otherwise applicable annual
Compensation limit multiplied by a fraction, the numerator of which is the
number of months in the short Determination Period, and the denominator of which
is 12.
If Compensation for any prior Determination Period is taken into account in
determining an Employee’s allocations or benefits for the current Determination
Period, the Compensation for such prior Determination Period is subject to the
applicable annual compensation limit in effect for that prior period.
E. SIMPLE 401(k) Rules
Notwithstanding anything in this Plan to the contrary, if an Eligible Employer
has established a SIMPLE 401(k) plan, Compensation means, for purposes of the
definition of Eligible Employer and for purposes of Plan Sections 3.01(H) and
3.02, the sum of the wages, tips, and other compensation from the Employer
subject to federal income tax withholding (as described in Code
Section 6051(a)(3)) and the Employee’s Elective Deferral contributions made
under this or any other 401(k) plan, and, if applicable, elective deferrals
under a Section 408(p) SIMPLE IRA plan, a SARSEP plan, or a Section 403(b)
annuity contract and compensation deferred under a Code Section 457 plan,
required to be reported by the Employer on Form W-2 (as described in Code
Section 6051(a)(8)). Compensation also includes amounts paid for domestic
service (as described in Code Section 3401(a)(3)). For Self-Employed
Individuals, Compensation means net earnings from self-employment determined
under Code Section 1402(a) before subtracting any contributions made under this
Plan on behalf of the individual. The provisions of the Plan implementing the
limit on Compensation under Code Section 401(a)(17) apply to the Compensation in
Plan Sections 3.01(H) and 3.02.
F. Safe Harbor CODA Rules
Notwithstanding anything in this Plan to the contrary, if an Adopting Employer
has elected in the Adoption Agreement to apply the Safe Harbor CODA provisions
to this Plan, Compensation means Compensation as defined in this Definitions
Section of the Plan and, if applicable, the definition of Compensation for
allocation and other general purposes selected in the Adoption Agreement,
except, for purposes of Section 3.03, no dollar limit, other than the limit
imposed by Code Section 401(a)(17), applies to the Compensation of a non-Highly
Compensated Employee. However, solely for purposes of determining the
Compensation subject to a Participant’s salary reduction agreement, the Employer
may use an alternative definition to the one described in the preceding
sentence, provided such alternative definition is a reasonable definition within
the meaning of Treasury Regulation 1.414(s)-1(d)(2) and permits each Participant
to elect sufficient Elective Deferrals to receive the maximum amount of Matching
Contributions (determined using the definition of Compensation described in the
preceding sentence) available to the Participant under the Plan.
CONTRIBUTING PARTICIPANT
Means a Participant who has enrolled as a Contributing Participant pursuant to
either Plan Sections 3.01 or 3.10 and on whose behalf the Employer is
contributing Elective Deferrals to the Plan (or is making Nondeductible Employee
Contributions).
CONTRIBUTION PERCENTAGE
Means the ratio (expressed as a percentage) of the Participant’s Contribution
Percentage Amounts to the Participant’s Compensation for the Plan Year.
CONTRIBUTION PERCENTAGE AMOUNTS
Means the sum of the Nondeductible Employee Contributions, Matching
Contributions, and Qualified Matching Contributions (to the extent not taken
into account for purposes of the ADP test) made under the Plan on behalf of the
Participant for the Plan Year. Such Contribution Percentage Amounts shall not
include Matching Contributions that are forfeited either to correct Excess
Aggregate Contributions or because the contributions to which they relate are
Excess Deferrals, Excess Contributions, Excess Aggregate Contributions, or
Excess Annual Additions which are distributed pursuant to Plan
Section 3.12(A)(4)(c). The Employer may elect, in a uniform and
nondiscriminatory manner, to use either Qualified Nonelective Contributions or
Elective Deferrals, or both, in the Contribution Percentage Amounts. Elective
Deferrals may only be included in the Contribution Percentage Amounts if the
Plan passes the ADP test both before and after the exclusion of such Elective
Deferrals.
CUSTODIAN
Means an entity appointed in the Adoption Agreement (or, if applicable, in a
separate custodial agreement) by the Adopting Employer to hold the assets of the
trust as Custodian or any duly appointed successor as provided in Plan
Section 8.05.
DEDUCTIBLE EMPLOYEE CONTRIBUTIONS
Means any qualified voluntary employee contributions (as defined in Code
Section 219(e)(2) made after December 31, 1981, in a taxable year beginning
after such date and made for a taxable year beginning before January 1, 1987,
and allowable as a deduction under Code Section 219(a) for such taxable year.
DEFINED CONTRIBUTION DOLLAR LIMITATION
Means $40,000, as adjusted under Code Section 415(d).
DESIGNATED BENEFICIARY
Means the individual who is designated by the Participant as the Beneficiary of
the Participant’s interest under the Plan and who is the designated Beneficiary
under Code Section 401(a)(9) and Treasury Regulation 1.401(a)(9)-4.

10



--------------------------------------------------------------------------------



 



DETERMINATION DATE
Means for any Plan Year after the first Plan Year, the last day of the preceding
Plan Year. For the first Plan Year of the Plan, Determination Date means the
last day of that year.
DETERMINATION PERIOD
Means, except as provided elsewhere in this Plan, the Plan Year unless the
Adopting Employer has selected another period in the Adoption Agreement.
DIRECT ROLLOVER
Means a payment by the Plan to the Eligible Retirement Plan specified by the
Recipient (or, if necessary pursuant to Plan Section 5.01(B)(1), an individual
retirement account (IRA) under Code Sections 408(a), 408(b), or 408A (for Roth
Elective Deferrals), as selected by the Adopting Employer in the Adoption
Agreement).
DIRECTED TRUSTEE
Means the Trustee that is designated as the Directed Trustee in the Adoption
Agreement. The Directed Trustee shall be responsible for investing the Fund and
performing the responsibilities of the Trustee set forth in the Plan in
accordance with specific instructions provided by the Adopting Employer or the
Plan Administrator (or Participant or Beneficiary) in accordance with
instructions (either in writing or in any other form permitted by rules
promulgated by the IRS or DOL) from one of the foregoing.
DISABILITY
Unless the Adopting Employer has elected a different definition in the Adoption
Agreement or as otherwise provided in the Plan, Disability means the inability
to engage in any substantial, gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months. The permanence and degree of such impairment shall be
supported by medical evidence satisfactory to the Plan Administrator.
DISCRETIONARY TRUSTEE
Means a Trustee that is designated as a Discretionary Trustee in the Adoption
Agreement and enters into an agreement with the Adopting Employer whereby the
Trustee and not the Adopting Employer will select the appropriate investments
for the Fund in accordance with the Plan’s funding policy statement or will
perform such other tasks identified in such agreement between the Trustee and
Adopting Employer.
DISTRIBUTION CALENDAR YEAR
Means a calendar year for which a minimum distribution is required. For
distributions beginning before the Participant’s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year which
contains the Participant’s Required Beginning Date. For distributions beginning
after the Participant’s death, the first Distribution Calendar Year is the
calendar year in which distributions are required to begin pursuant to Plan
Section 5.05(D). The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.
DOMESTIC RELATIONS ORDER
Means any judgment, decree, or order (including approval of a property
settlement agreement) that:
a. relates to the provision of child support, alimony payments, or marital
property rights to a spouse, former spouse, child, or other dependent of a
Participant, and
b. is made pursuant to state domestic relations law (including applicable
community property laws).
EARLIEST RETIREMENT AGE
Means, for purposes of the Qualified Joint and Survivor Annuity provisions of
the Plan, the earliest date on which, under the Plan, the Participant could
elect to receive retirement benefits.
EARLY RETIREMENT AGE
Means the age specified in the Adoption Agreement. The Plan will not have an
Early Retirement Age if none is specified in the Adoption Agreement.
EARNED INCOME
Means the net earnings from self-employment in the trade or business with
respect to which the Plan is established, for which personal services of the
individual are a material income-producing factor. Net earnings will be
determined without regard to items not included in gross income and the
deductions allocable to such items. Net earnings are reduced by contributions by
the Employer to a qualified plan to the extent deductible under Code
Section 404. Net earnings shall be determined with regard to the deduction
allowed to the Employer by Code Section 164(f).

11



--------------------------------------------------------------------------------



 



EFFECTIVE DATE
Means the date the Plan or amendment or restatement of the Plan becomes
effective as indicated in the Adoption Agreement. Notwithstanding the foregoing,
unless otherwise provided in this Basic Plan Document, the Effective Date of
mandatory Plan changes resulting from the Economic Growth and Tax Relief
Reconciliation Act of 2001 (EGTRRA) and the Job Creation and Worker Assistance
Act of 2002 (JCWAA) shall be the later of the original Effective Date of the
Plan or the first day of the Plan Year in which the legislative or regulatory
change became effective. For optional changes made available by EGTRRA, the
Effective Date shall be the date the plan began to operate in accordance with
such optional change, as indicated by a Plan amendment if a written amendment
was required for such change.
ELAPSED TIME — Means
A. Special Rules Where Elapsed Time Method is Being Used
If elected by the Adopting Employer in the Adoption Agreement, the following
definition of Elapsed Time shall apply for purposes of determining service. When
this definition applies, the definitions of break in service and hour of service
in the Elapsed Time definition will replace the definitions of Break in
Eligibility Service, Break in Vesting Service, and Hours of Service found in the
Definitions Section of the Plan.
For purposes of determining an Employee’s initial or continued eligibility to
participate in the Plan or the Vested interest in the Participant’s Individual
Account balance derived from Employer Contributions, an Employee will receive
credit for the aggregate of all time periods commencing with the Employee’s
first day of employment or reemployment and ending on the date a break in
service begins. The first day of employment or reemployment is the first day the
Employee performs an hour of service. An Employee will also receive credit for
any period of severance of less than 12 consecutive months. Fractional periods
of a year will be expressed in terms of months or days.
For purposes of this definition, hour of service will mean each hour for which
an Employee is paid or entitled to payment for the performance of duties for the
Employer. Break in service is a period of severance of at least 12 consecutive
months. Period of severance is a continuous period of time during which the
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits, or is discharged, or if earlier, the 12-month
anniversary of the date on which the Employee was otherwise first absent from
service.
In the case of an individual who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a break in service. For
purposes of this Elapsed Time definition, an absence from work for maternity or
paternity reasons means an absence 1) by reason of the pregnancy of the
individual, 2) by reason of the birth of a child of the individual, 3) by reason
of the placement of a child with the individual in connection with the adoption
of such child by such individual, or 4) for purposes of caring for such child
for a period beginning immediately following such birth or placement.
Each Employee will share in Employer Contributions for the period beginning on
the date the Employee commences participation under the Plan and ending on the
date on which such Employee severs employment with the Employer or is no longer
a member of an eligible class of Employees. If the Employer is a member of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), a group of trades or businesses under
common control (under Code Section 414(c)), or any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o), service will be
credited for any employment for any period of time for any other member of such
group. Service will also be credited for any individual required under Code
Section 414(n) or Code Section 414(o) to be considered an Employee of any
Employer aggregated under Code Section 414(b), (c), or (m).
B. Changes In Methods of Crediting Service
The Plan may be amended to change the method of crediting service between the
general rules discussed in this Elapsed Time definition and the Hours of Service
method discussed in the Hours of Service definition provided each Employee with
respect to whom the method of crediting service is changed is afforded the
protection described in Treasury Regulation 1.410(a)-7(g) and other applicable
rules promulgated by the IRS.
ELECTION PERIOD
Means the period which begins on the first day of the Plan Year in which the
Participant attains age 35 and ends on the date of the Participant’s death. If a
Participant separates from service before the first day of the Plan Year in
which age 35 is attained, with respect to the account balance as of the date of
separation, the Election Period shall begin on the date of separation.
ELECTIVE DEFERRALS
Means any Employer Contributions made either as a Pre-Tax Elective Deferral or,
effective on or after January 1, 2006, as a Roth Elective Deferral to the Plan
at the election of the Participant or pursuant to automatic Elective Deferral
enrollment, in lieu of cash compensation, and shall include contributions made
pursuant to a salary reduction agreement. With respect to any taxable year, a
Participant’s Elective Deferrals are the sum of all Employer contributions made
on behalf of such Participant pursuant to an election to defer under any
qualified cash or deferred arrangement as described in Code Section 401(k), any
simplified employee pension plan

12



--------------------------------------------------------------------------------



 



cash or deferred arrangement as described in Code Section 408(k)(6), any SIMPLE
IRA Plan described in Code Section 408(p), any plan as described under Code
Section 501(c)(18), any Employer contributions made on the behalf of a
Participant for the purchase of an annuity contract under Code Section 403(b)
pursuant to a salary reduction agreement. Elective Deferrals shall not include
any deferrals properly distributed as Excess Annual Additions.
No Participant shall be permitted to have Elective Deferrals made under this
Plan, or any other qualified plan maintained by the Employer, during any taxable
year of the Participant, in excess of the dollar limitation contained in Code
Section 402(g) in effect at the beginning of such taxable year. In the case of a
Participant age 50 or over by the end of the taxable year, the dollar limitation
described in the preceding sentence is increased by the amount of Elective
Deferrals that can be Catch-up Contributions. The dollar limitation contained in
Code Section 402(g) is $10,500 for taxable years beginning in 2000 and 2001
increasing to $11,000 for taxable years beginning in 2002 and increasing by
$1000 for each year thereafter up to $15,000 for taxable years beginning in 2006
and later years. After 2006, the $15,000 limit will be adjusted by the Secretary
of the Treasury for cost-of-living increases under Code Section 402(g)(4). Any
adjustments will be in multiples of $500.
ELIGIBILITY COMPUTATION PERIOD
Means, with respect to an Employee’s initial Eligibility Computation Period, the
12-consecutive month period commencing on the Employee’s Employment Commencement
Date. Unless otherwise specified in the Adoption Agreement, the Employee’s
subsequent Eligibility Computation Periods shall be the Plan Year commencing
with the Plan Year beginning during the Employee’s initial Eligibility
Computation Period. An Employee shall not be credited with a Year of Eligibility
Service before the end of the 12-consecutive month period regardless of when
during such period the Employee completes the required number of Hours of
Service.
ELIGIBLE EMPLOYEE
Means, if the Employer has adopted a SIMPLE 401(k) Plan, any Employee who is
entitled to make Elective Deferrals under the terms of the Plan. Notwithstanding
the foregoing, if the Employer has elected to apply the Safe Harbor CODA
provisions of Plan Section 3.03, Eligible Employee means an Employee eligible to
make Elective Deferrals under the Plan for any part of the Plan Year or who
would be eligible to make Elective Deferrals but for a suspension due to a
hardship distribution described in Plan Section 5.01(C)(2) or to statutory
limitations, such as Code Sections 402(g) and 415.
ELIGIBLE EMPLOYER FOR SIMPLE 401(k) PLAN
Means, with respect to any SIMPLE 401(k) Year, an Employer that had no more than
100 Employees who received at least $5,000 of Compensation, or such lesser
amount indicated in the Adoption Agreement, from the Employer for the preceding
SIMPLE 401(k) Year and is therefore eligible to establish a SIMPLE 401(k) Plan.
In applying the preceding sentence, all Employees of controlled groups of
corporations under Code Section 414(b), all Employees of trades or businesses
(whether incorporated or not) under common control under Code Section 414(c),
all Employees of affiliated service groups under Code Section 414(m), and Leased
Employees required to be treated as the Employer’s Employees under Code
Section 414(n), are taken into account. An Eligible Employer that adopts a
SIMPLE 401(k) and that fails to be an Eligible Employer for any subsequent
SIMPLE 401(k) Year, is treated as an Eligible Employer for the two SIMPLE 401(k)
Years following the last SIMPLE 401(k) Year the Employer was an Eligible
Employer. If the failure is due to any acquisition, disposition, or similar
transaction involving an Eligible Employer, the preceding sentence applies only
if the provisions of Code Section 410(b)(6)(C)(i) are satisfied.
ELIGIBLE PARTICIPANT
Means any Employee who is eligible to make a Nondeductible Employee Contribution
or an Elective Deferral (if the Employer takes such contributions into account
in the calculation of the Contribution Percentages), or to receive a Matching
Contribution (including Forfeitures) or a Qualified Matching Contribution. If a
Nondeductible Employee Contribution is required as a condition of participation
in the Plan, any Employee who would be a Participant in the Plan if such
Employee made such a contribution shall be treated as an Eligible Participant on
behalf of whom no Nondeductible Employee Contributions are made.
ELIGIBLE RETIREMENT PLAN
Means, for purposes of the Direct Rollover provisions of the Plan, an individual
retirement account described in Code Sections 408(a) or 408A, an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), an annuity contract described in Code Section 403(b), an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or an agency or instrumentality of a state or
political subdivision of a state (and which agrees to separately account for
amounts transferred into such plan from this Plan), or a qualified trust
described in Code Section 401(a) that accepts the Recipient’s Eligible Rollover
Distribution. The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving Spouse, or to a Spouse or former Spouse
who is the Alternate Payee under a Qualified Domestic Relations Order, as
defined in Code Section 414(p). If any portion of an Eligible Rollover
Distribution is attributable to payments or distributions from a designated Roth
account, an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account of the individual from whose account the
payments or distributions were made, or a Roth IRA of such individual.
ELIGIBLE ROLLOVER DISTRIBUTION
Means any distribution of all or any portion of the balance to the credit of the
Recipient, except that an Eligible Rollover Distribution does not include

13



--------------------------------------------------------------------------------



 



a. any distribution that is one of a series of substantially equal periodic
payments (paid at least annually) made for the life (or Life Expectancy) of the
Recipient or the joint lives (or joint life expectancies) of the Recipient and
the Recipient’s Designated Beneficiary, or for a specified period of ten years
or more;
b. any distribution to the extent such distribution is required under Code
Section 401(a)(9);
c. the portion of any other distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities);
d. any hardship distribution described in Plan Section 5.01(C)(2); and
e. any other distribution(s) that is reasonably expected to total less than $200
during a year.
For distributions made after December 31, 2001, a portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includible in
gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
EMPLOYEE
Means any person employed by an Employer maintaining the Plan or by any other
employer required to be aggregated with such Employer under Code
Sections 414(b), (c), (m) or (o). The term Employee shall also include any
Leased Employee deemed to be an Employee of any Employer described in the
previous paragraph as provided in Code Sections 414(n) or (o).
EMPLOYER
Means the Adopting Employer, and, unless otherwise provided in the Adoption
Agreement, all members of a controlled group of corporations (as defined in Code
Section 414(b) as modified by Code Section 415(h)), all commonly controlled
trades or businesses (as defined in Code Section 414(c) as modified by Code
Section 415(h)) or affiliated service groups (as defined in Code Section 414(m))
of which the Adopting Employer is a part, and any other entity required to be
aggregated with the Employer pursuant to Treasury regulations under Code
Section 414(o). A partnership is considered to be the Employer of each of the
partners and a sole proprietorship is considered to be the Employer of a sole
proprietor.
EMPLOYER CONTRIBUTION
Means the amount contributed by the Employer each year as determined under this
Plan. The term Employer Contribution shall include Elective Deferrals made to
the Plan unless such contributions are intended to be excluded for purposes of
either the Plan or any act under the Code, ERISA, or any additional rules,
regulations, or other pronouncements promulgated by either the IRS or DOL.
EMPLOYER MONEY PURCHASE PENSION CONTRIBUTION
Means an Employer Contribution made pursuant to the section of the Money
Purchase Pension Plan Adoption Agreement titled “Employer Money Purchase Pension
Contributions.” The Employer must make Employer Money Purchase Pension
Contributions without regard to current or accumulated earnings or profits.
EMPLOYER TARGET BENEFIT PENSION CONTRIBUTION
Means an Employer Contribution made pursuant to the section of the Target
Benefit Pension Plan Adoption Agreement titled “Employer Target Benefit Pension
Contributions.” The Employer must make Employer Target Benefit Pension
Contributions without regard to current or accumulated earnings or profits.
EMPLOYER PROFIT SHARING CONTRIBUTION
Means an Employer Contribution made pursuant to the section of the Adoption
Agreement titled “Employer Profit Sharing Contributions.” The Employer may make
Employer Profit Sharing Contributions without regard to current or accumulated
earnings or profits, unless otherwise indicated in the Adoption Agreement.
EMPLOYMENT COMMENCEMENT DATE
Means, with respect to an Employee, the date such Employee first performs an
Hour of Service for the Employer.
ENHANCED MATCHING CONTRIBUTIONS
Means Matching Contributions described in Code Section 401(k)(12)(B)(iii) and
made pursuant to the Safe Harbor CODA formula elected by the Employer in the
Adoption Agreement.
ENTRY DATES
Means the first day of the Plan Year and the first day of the seventh month of
the Plan Year, unless the Adopting Employer has specified different dates in the
Adoption Agreement.
ERISA
Means the Employee Retirement Income Security Act of 1974 as amended from time
to time.

14



--------------------------------------------------------------------------------



 



EXCESS AGGREGATE CONTRIBUTIONS
Means, with respect to any Plan Year, the excess of
a. the aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over
b. the maximum Contribution Percentage Amounts permitted by the ACP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).
Such determination shall be made after first determining Excess Elective
Deferrals pursuant to the definition provided herein and then determining Excess
Contributions pursuant to the definition provided herein.
EXCESS ANNUAL ADDITIONS
Means the excess of the Participant’s Annual Additions for the Limitation Year
over the Maximum Permissible Amount.
EXCESS CONTRIBUTIONS
Means, with respect to any Plan Year, the excess of a. the aggregate amount of
Employer Contributions actually taken into account in computing the ADP of
Highly Compensated Employees for such Plan Year, over b. the maximum amount of
such contributions permitted by the ADP test (determined by hypothetically
reducing contributions made on behalf of Highly Compensated Employees in order
of the ADPs, beginning with the highest of such percentages).
EXCESS ELECTIVE DEFERRALS
Means those Elective Deferrals that either (1) are made during the Participant’s
taxable year and exceed the dollar limitation under Code Section 402(g)
(increased, if applicable, by the dollar limitation on Catch-up Contributions
defined in Code Section 414(v)) for such year; or (2) are made during a calendar
year and exceed the dollar limitation under Code Section 402(g) (increased, if
applicable, by the dollar limitation on Catch-up Contributions defined in Code
Section 414(v)) for the Participant’s taxable year beginning in such calendar
year, counting only Elective Deferrals made under this Plan and any other plan,
contract or arrangement maintained by the Employer. Excess Elective Deferrals
shall be treated as Annual Additions under the Plan, unless such amounts are
distributed no later than the first April 15 following the close of the
Participant’s taxable year.
FIDUCIARY
Means a person who exercises any discretionary authority or control with respect
to management of the Plan, renders investment advice as defined in ERISA
Section 3(21) or has any discretionary authority or responsibility regarding the
administration of the Plan. The Employer and such other individuals either
appointed by the Employer or deemed to be fiduciaries as a result of their
actions shall serve as Fiduciaries under this Plan and fulfill the fiduciary
responsibilities described in Part 4, Title I of ERISA.
FORFEITURE
Means that portion of a Participant’s Individual Account derived from Employer
Contributions that the Participant is not entitled to receive (i.e., the
nonvested portion).
FUND
Means the Plan assets received and held by the Trustee for which it serves as
Trustee (or Custodian, if applicable) for the Participants’ exclusive benefit.
HIGHEST AVERAGE COMPENSATION
Means the average compensation for the three consecutive years of service with
the Employer that produces the highest average.
HIGHLY COMPENSATED EMPLOYEE
Means any Employee who 1) was a five-percent owner at any time during the year
or the preceding year, or 2) for the preceding year had Compensation from the
Employer in excess of $80,000 and, if elected by the Adopting Employer in the
Adoption Agreement, was in the top-paid group for the preceding year. The
$80,000 amount is adjusted at the same time and in the same manner as under Code
Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.
For this purpose the applicable year of the Plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year unless the Adopting Employer has made a calendar year
data election in the Adoption Agreement. If a calendar year data election is
made, the look-back year shall be the calendar year ending within the Plan Year
for purposes of determining who is a Highly Compensated Employee (other than as
a five-percent owner).
A highly compensated former employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for that
determination year, in accordance with Treasury Regulation 1.414(q)-1T, A-4,
Notice 97-45 and any subsequent guidance issued by the IRS. The determination of
who is a Highly Compensated Employee, including, but not limited to, the
determinations of the number and identity of Employees in the top-paid group and
the Compensation that is considered, will be made in accordance with Code
Section 414(q) and the regulations thereunder.

15



--------------------------------------------------------------------------------



 



HOURS OF SERVICE — Means
A. General Rules for Crediting Hours of Service
1. Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours will be credited to the
Employee for the computation period in which the duties are performed; and
2. Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service will
be credited under this paragraph for any single continuous period (whether or
not such period occurs in a single computation period). Hours under this
paragraph shall be calculated and credited pursuant to Labor
Regulation Section 2530.200b-2 which is incorporated herein by this reference.
3. Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service will not
be credited both under paragraph (1) or paragraph (2), as the case may be, and
under this paragraph (3). These hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement, or payment is made.
4. Solely for purposes of determining whether a Break in Eligibility Service or
a Break in Vesting Service has occurred in a computation period (the computation
period for purposes of determining whether a Break in Vesting Service has
occurred is the Plan Year or other vesting computation period described in the
definition of a Year of Vesting Service), an individual who is absent from work
for maternity or paternity reasons shall receive credit for the Hours of Service
which would otherwise have been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, eight Hours of
Service per day of such absence. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence
1) by reason of the pregnancy of the individual,
2) by reason of a birth of a child of the individual,
3) by reason of the placement of a child with the individual in connection with
the adoption of such child by such individual, or
4) for purposes of caring for such child for a period beginning immediately
following such birth or placement. The Hours of Service credited under this
paragraph shall be credited
1) in the Eligibility Computation Period or Plan Year or other vesting
computation period described in the definition of a Year of Service in which the
absence begins if the crediting is necessary to prevent a Break in Eligibility
Service or a Break in Vesting Service in the applicable period, or
2) in all other cases, in the following Eligibility Computation Period or Plan
Year or other vesting computation period described in the definition of a Year
of Service.
5. Hours of Service will be credited for employment with other members of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), or a group of trades or businesses
under common control (under Code Section 414(c)) of which the Adopting Employer
is a member, and any other entity required to be aggregated with the Employer
pursuant to Code Section 414(o) and the regulations thereunder. Hours of Service
will also be credited for any individual considered an Employee for purposes of
this Plan under Code Sections 414(n) or 414(o) and the regulations thereunder.
6. Where the Employer maintains the plan of a predecessor employer, service for
such predecessor employer shall be treated as service for the Employer. If the
Employer does not maintain the plan of a predecessor employer, service for such
predecessor employer will not be treated as service for the Employer unless
specifically elected in the Adoption Agreement.
7. The above method for determining Hours of Service may be altered as specified
in the Adoption Agreement.
8. Hours of Service shall apply unless the Adopting Employer has indicated in
the Adoption Agreement that a method other than Hours of Service will be used
for determining service.
B. Changes In Methods of Crediting Service
The Plan may be amended to change the method of crediting service between the
general rules discussed in paragraph (A) and the Elapsed Time method discussed
in the Elapsed Time definition provided each Employee with respect to whom the
method of crediting service is changed is afforded the protection described in
Treasury Regulation 1.410(a)-7(g) and other applicable rules promulgated by the
IRS.
INDIRECT ROLLOVER
Means a rollover contribution received by this Plan from an Employee that
previously received a distribution from another plan rather than having such
amount directly rolled over to this Plan from the distributing plan.
INDIVIDUAL ACCOUNT
Means the account established and maintained under this Plan for each
Participant in accordance with Plan Section 7.02(A).

16



--------------------------------------------------------------------------------



 



INVESTMENT FIDUCIARY
Means the Employer, a Trustee with full trust powers, any Individual Trustee(s),
or any investment manager, as applicable, that under the terms of the Plan is
vested with the responsibility and authority to select investment options for
the Plan and to direct the investment of the assets of the Fund. In no event
shall a Custodian or a Directed Trustee be an Investment Fiduciary for any
purpose whatsoever.
INVESTMENT FUND
Means a subdivision of the Fund established pursuant to Plan Section 7.01(B).
KEY EMPLOYEE
Means, for Plan Years beginning after December 31, 2001, any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the Determination Date is an officer of the Employer and whose
annual compensation is greater than $130,000 (as adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002), a five
percent owner of the Employer, or a one percent owner of the Employer who has
annual compensation of more than $150,000. For Plan Years beginning on or after
January 1, 2001, except as otherwise provided in the Adoption Agreement,
Compensation shall also include elective amounts that are not includible in the
gross income of the Employee by reason of Code Section 132(f)(4).
In determining whether a plan is top-heavy for Plan Years beginning before
January 1, 2002, Key Employee means any Employee or former Employee (including
any deceased Employee) who at any time during the five-year period ending on the
Determination Date, is an officer of the Employer having annual compensation
that exceeds 50 percent of the dollar limitation under Code Section
415(b)(1)(A), an owner (or considered an owner under Code Section 318) of one of
the ten largest interests in the Employer if such Participant’s compensation
exceeds 100 percent of the dollar limitation under Code Section 415(c)(1)(A), a
five-percent owner of the Employer, or a one-percent owner of the Employer who
has annual compensation of more than $150,000. Annual compensation means
compensation as defined in Code Section 415(c)(3), but including amounts
contributed by the Employer pursuant to a salary reduction agreement which are
excludable from the Employee’s gross income in Code Sections 125, 402(e)(3),
402(h)(1)(B) 403(b). The determination period is the Plan Year containing the
Determination Date and the four preceding Plan Years. The determination of who
is a Key Employee will be made in accordance with Code Section 416(i)(1) and the
Treasury Regulations thereunder.
LEASED EMPLOYEE
Means, any person (other than an Employee of the recipient Employer) who,
pursuant to an agreement between the recipient Employer and any other person
(“leasing organization”), has performed services for the recipient Employer (or
for the recipient Employer and related persons determined in accordance with
Code Section 414(n)(6)) on a substantially full time basis for a period of at
least one year, and such services are performed under primary direction or
control by the recipient Employer. Contributions or benefits provided to a
Leased Employee by the leasing organization which are attributable to services
performed for the recipient Employer shall be treated as provided by the
recipient Employer. A Leased Employee shall not be considered an Employee of the
recipient if: (1) such Leased Employee is covered by a money purchase pension
plan providing a) a nonintegrated employer contribution rate of at least
10 percent of compensation, as defined in Code Section 415(c)(3), but including
amounts contributed pursuant to a salary reduction agreement, which are
excludable from the Leased Employee’s gross income under Code Sections 125,
402(e)(3), 402(h)(1)(B) or 403(b), b) immediate participation, and c) full and
immediate vesting; and (2) Leased Employees do not constitute more than
20 percent of the recipient’s non-Highly compensated work force.
LIFE EXPECTANCY
Means life expectancy as computed by using the Single Life Table in Treasury
Regulation 1.401(a)(9)-9, Q&A-1.
LIMITATION YEAR
Means the Plan Year, unless the Adopting Employer has selected another
12-consecutive month period in the Adoption Agreement. All qualified plans
maintained by the Employer must use the same Limitation Year. If the Limitation
Year is amended to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.
MASTER OR PROTOTYPE PLAN
Means a plan, the form of which is the subject of a favorable opinion letter
from the IRS.
MATCHING CONTRIBUTION
Means an Employer Contribution made to this or any other defined contribution
plan on behalf of a Participant on account of an Elective Deferral or a
Nondeductible Employee Contribution made by such Participant under a plan
maintained by the Employer.
MAXIMUM PERMISSIBLE AMOUNT
Means the maximum Annual Addition that may be contributed or allocated to a
Participant’s Individual Account under the Plan for any Limitation Year.
For Limitation Years beginning before January 1, 2002, the Maximum Permissible
Amount shall not exceed the lesser of
a. the Defined Contribution Dollar Limitation, or
b. 25 percent of the Participant’s Compensation for the Limitation Year.

17



--------------------------------------------------------------------------------



 



For Limitation Years beginning on or after January 1, 2002, except for Catch-up
Contributions, the Maximum Permissible Amount shall not exceed the lesser of
a. $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or
b. 100 percent of the Participant’s Compensation (within the meaning of Code
Section 415(c)(3)) for the Limitation Year.
The compensation limitation referred to in (b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code Section 401(h) or Section 419A(f)(2)) which is otherwise treated
as an Annual Addition. If a short Limitation Year is created because of an
amendment changing the Limitation Year to a different 12-consecutive month
period, the Maximum Permissible Amount will not exceed the Defined Contribution
Dollar Limitation multiplied by the following fraction: Number of months in the
short Limitation Year/12
MONTH OF ELIGIBILITY SERVICE
Means the calendar month during which the Employee completes the number of Hours
of Service designated in the Adoption Agreement. If the Adoption Agreement
indicates a specific number of Months of Eligibility Service and no Hours of
Service requirement is selected, the Employee will be deemed to be required to
complete 83 Hours of Service if actual hours are used to determine eligibility.
If an Hours of Service requirement is designated per month, that number when
multiplied by the number of Months of Eligibility Service indicated in the
Adoption Agreement cannot exceed 1000. Employees not meeting the hours
requirement within the initial number of months indicated in the Adoption
Agreement will satisfy the Month of Eligibility Service requirement when they
complete 1,000 Hours of Service within the Eligibility Computation Period.
NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS
Means any contribution, other than Roth Elective Deferrals, made to the Plan by
or on behalf of a Participant that is included in the Participant’s gross income
in the year in which made and that is maintained under a separate account to
which earnings and losses are allocated.
NORMAL RETIREMENT AGE
Means the age specified in the Adoption Agreement. If the Employer enforces a
mandatory retirement age, the Normal Retirement Age is the lesser of that
mandatory age or the age specified in the Adoption Agreement. If no age is
specified in the Adoption Agreement, the Normal Retirement Age shall be age
591/2.
OWNER—EMPLOYEE
Means an individual who is a sole proprietor, or who is a partner owning more
than 10 percent of either the capital or the profits interest of the
partnership.
PARTICIPANT
Means any Employee or former Employee of the Employer who has met the Plan’s age
and service requirements, has entered the Plan, and who is or may become
eligible to receive a benefit of any type from this Plan or whose Beneficiary
may be eligible to receive any such benefit.
PARTICIPANT’S BENEFIT
Means the Participant’s Individual Account as of the last Valuation Date in the
calendar year immediately preceding the Distribution Calendar Year (valuation
calendar year) increased by the amount of any contributions made and allocated
or Forfeitures allocated to the Participant’s Individual Account as of dates in
the valuation calendar year after the Valuation Date and decreased by
distributions made in the valuation calendar year after the Valuation Date. The
Participant’s Benefit for the valuation calendar year includes any amounts
rolled over or transferred to the Plan either in the valuation calendar year or
in the Distribution Calendar Year if distributed or transferred in the valuation
calendar year.
PERMISSIVE AGGREGATION GROUP
Means the Required Aggregation Group of plans plus any other plan or plans of
the Employer which, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Code Sections 401(a)(4) and
410.
PLAN
Means the prototype defined contribution plan adopted by the Employer that is
intended to satisfy the requirements of Code Section 401 and ERISA Section 501.
The Plan consists of this Basic Plan Document plus the corresponding Adoption
Agreement as completed and signed by the Adopting Employer.
PLAN ADMINISTRATOR
The Adopting Employer shall be the Plan Administrator unless the managing body
of the Adopting Employer designates a person or persons other than the Adopting
Employer as the Plan Administrator and so notifies the Trustee (or Custodian, if
applicable). The Adopting Employer shall also be the Plan Administrator if the
person or persons so designated ceases to be the Plan Administrator. The
Adopting Employer may establish an administrative committee that will carry out
the Plan Administrator’s duties. Members of the administrative committee may
allocate the Plan Administrator’s duties among themselves. If the managing body
of the Adopting Employer designates a person or persons other than the Adopting
Employer as Plan Administrator, such person or persons shall serve

18



--------------------------------------------------------------------------------



 



at the pleasure of the Adopting Employer and shall serve pursuant to such
procedures as such managing body may provide. Each such person shall be bonded
as may be required by law. The term Plan Administrator shall include any person
authorized to perform the duties of the Plan Administrator and properly
identified to the Trustee or Custodian as such. The Prototype Sponsor shall in
no case be designated as the Plan Administrator. The Plan Administrator shall be
a named Fiduciary of the Plan for purposes of ERISA Section 402(a).
PLAN SEQUENCE NUMBER
Means the three digit number the Adopting Employer assigned to the Plan in the
Adoption Agreement. The Plan Sequence Number identifies the number of qualified
retirement plans the Employer maintains or has maintained. The Plan Sequence
Number is 001 for the Employers first qualified retirement plan, 002 for the
second, etc.
PLAN YEAR
Means the 12-consecutive month period which coincides with the Adopting
Employer’s tax year or such other 12-consecutive month period as is designated
in the Adoption Agreement. Notwithstanding the foregoing, a Plan Year may be a
period less than 12 months, as defined in the Adoption Agreement.
PRE-AGE 35 WAIVER
A Participant who will not yet attain age 35 as of the end of any current Plan
Year may make a special Qualified Election to waive the Qualified Preretirement
Survivor Annuity for the period beginning on the date of such election and
ending on the first day of the Plan Year in which the Participant will attain
age 35. Such election shall not be valid unless the Participant receives an
explanation of the Qualified Preretirement Survivor Annuity in such terms as are
comparable to the explanation required in Plan Section 5.10(D)(1). Qualified
Preretirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant attains age 35. Any new
waiver on or after such date shall be subject to the full requirements of Plan
Section 5.10.
PRE-TAX ELECTIVE DEFERRALS
Means Elective Deferrals that are not included in a Participant’s gross income
at the time deferred. Elective Deferrals will be characterized as Pre-Tax
Elective Deferrals unless the Roth Elective Deferral option is selected in the
Adoption Agreement and, if the Plan permits Roth Elective Deferrals in addition
to Pre-Tax Elective Deferrals, the Qualifying Participant also designates the
deferral as a Roth Elective Deferral.
PRESENT VALUE
Unless otherwise indicated in the Adoption Agreement, for purposes of
establishing the Present Value of benefits under a defined benefit plan to
compute the top-heavy ratio, any benefit shall be discounted only for mortality
and interest based on the interest rate and mortality table specified for this
purpose in the defined benefit plan.
PRIOR PLAN
Means a plan that was replaced by adoption of this Plan document as indicated in
the Adoption Agreement.
PROJECTED ANNUAL BENEFIT
Means the annual retirement benefit (adjusted to an actuarially equivalent
Straight Life Annuity if such benefit is expressed in a form other than a
Straight Life Annuity or Qualified Joint and Survivor Annuity) to which the
Participant would be entitled under the terms of the Plan, assuming that
a. the Participant will continue employment until Normal Retirement Age under
the Plan (or current age, if later), and
b. the Participant’s Compensation for the current Limitation Year and all other
relevant factors used to determine benefits under the Plan will remain constant
for all future Limitation Years.
PROTOTYPE SPONSOR
Means the entity specified in the Adoption Agreement that makes this prototype
Plan available to employers for adoption.
QUALIFIED DOMESTIC RELATIONS ORDER
A. In General
Means a Domestic Relations Order
1. that creates or recognizes the existence of an Alternate Payee’s rights to,
or assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to a Participant under the Plan, and
2. with respect to which the requirements described in the remainder of this
section are met.
B. Specification of Facts
A Domestic Relations Order shall be a Qualified Domestic Relations Order only if
the order clearly specifies
1. the name and last known mailing address (if any) of the Participant and the
name and mailing address of each Alternate Payee covered by the order,

19



--------------------------------------------------------------------------------



 



2. the amount or percentage of the Participant’s benefits to be paid by the Plan
to each such Alternate Payee, or the manner in which such amount or percentage
is to be determined,
3. the number of payments or period to which such order applies, and
4. each plan to which such order applies.
C. Additional Requirements
In addition to paragraph (B) above, a Domestic Relations Order shall be
considered a Qualified Domestic Relations Order only if such order
1. does not require the Plan to provide any type or form of benefit, or any
option not otherwise provided under the Plan,
2. does not require the Plan to provide increased benefits, and
3. does not require benefit to an Alternate Payee that are required to be paid
to another Alternate Payee under another order previously determined to be a
Qualified Domestic Relations Order.
D. Exception for Certain Payments
A Domestic Relations Order shall not be treated as failing to meet the
requirements above solely because such order requires that payment of benefits
be made to an Alternate Payee
1. on or after the date on which the Participant attains (or would have
attained) the earliest retirement age as defined in Code Section 414(p)(4)(B),
2. as if the Participant had retired on the date on which such payment is to
begin under such order, and
3. in any form in which such benefits may be paid under the Plan to the
Participant (other than in a Qualified Joint and Survivor Annuity) with respect
to the Alternate Payee and their subsequent spouse.
QUALIFIED ELECTION
Means a waiver of a Qualified Joint and Survivor Annuity or a Qualified
Preretirement Survivor Annuity. Any waiver of a Qualified Joint and Survivor
Annuity or a Qualified Preretirement Survivor Annuity shall not be effective
unless
a) the Participant’s Spouse consents to the election (either in writing or in
any other form permitted under rules promulgated by the IRS and DOL),
b) the election designates a specific Beneficiary, including any class of
beneficiaries or any contingent beneficiaries, which may not be changed without
spousal consent (or the Spouse expressly permits designations by the Participant
without any further spousal consent),
c) the Spouse’s consent acknowledges the effect of the election, and
d) the Spouse’s consent is witnessed by a Plan representative or notary public.
Additionally, a Participant’s waiver of the Qualified Joint and Survivor Annuity
shall not be effective unless the election designates a form of benefit payment
which may not be changed without spousal consent (or the Spouse expressly
permits designations by the Participant without any further spousal consent). If
it is established to the satisfaction of a Plan representative that there is no
Spouse or that the Spouse cannot be located, a waiver by the Participant will be
deemed a Qualified Election. In addition, if the Spouse is legally incompetent
to give consent, the Spouse’s legal guardian, even if the guardian is the
Participant, may give consent. If the Participant is legally separated or the
Participant has been abandoned (within the meaning of local law) and the
Participant has a court order to such effect, spousal consent is not required
unless a Qualified Domestic Relations Order provides otherwise. Any consent by a
Spouse obtained under this provision (or establishment that the consent of a
Spouse may not be obtained) shall be effective only with respect to such Spouse.
A consent that permits designations by the Participant without any requirement
of further consent by such Spouse must acknowledge that the Spouse has the right
to limit consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights. A revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time before the commencement of
benefits. The number of revocations shall not be limited. No consent obtained
under this provision shall be valid unless the Participant has received notice
as provided in Plan Section 5.10(D).
QUALIFIED JOINT AND SURVIVOR ANNUITY
Means an immediate annuity for the life of the Participant with a survivor
annuity for the life of the Spouse which is not less than 50 percent and not
more than 100 percent of the amount of the annuity which is payable during the
joint lives of the Participant and the Spouse and which is the amount of benefit
which can be purchased with the Participant’s vested account balance. The
percentage of the survivor annuity under the Plan shall be 50 percent, unless a
different percentage is elected by the Adopting Employer in the Adoption
Agreement.
QUALIFIED MATCHING CONTRIBUTIONS
Means Matching Contributions that are nonforfeitable when made to the Plan and
that are distributable only in accordance with the distribution provisions
(other than for hardships) applicable to Elective Deferrals.
QUALIFIED NONELECTIVE CONTRIBUTIONS
Means Employer Contributions (other than Matching Contributions, Qualified
Matching Contributions, or Employer Profit Sharing

20



--------------------------------------------------------------------------------



 



Contributions) allocated to Participants’ Individual Accounts that the
Participants may not elect to receive in cash until distributed from the Plan;
that are nonforfeitable when made to the Plan; and that are distributable only
in accordance with the distribution provisions (other than hardships) that are
applicable to Elective Deferrals.
QUALIFIED PRERETIREMENT SURVIVOR ANNUITY
Means a survivor annuity for the life of the surviving Spouse of the Participant
if the payments are not less than the amounts which would be payable as a
survivor annuity under the Qualified Joint and Survivor Annuity under the Plan
in accordance with Code Section 417(c).
QUALIFYING CONTRIBUTING PARTICIPANT
Means a Contributing Participant who satisfies the requirements described in
Plan Section 3.02 to be entitled to receive a Matching Contribution (and
Forfeitures, if applicable) for a Plan Year.
QUALIFYING EMPLOYER SECURITY(IES)
Means stock that is issued by the Employer and transferred to this Plan and that
is subject to the requirements of ERISA Section 407 and meets the requirements
of ERISA Section 407(d)(5).
QUALIFYING PARTICIPANT
A Participant is a Qualifying Participant and is entitled to share in the
Employer Contribution for any Plan Year if the Participant was a Participant on
at least one day during the Plan Year and satisfies any additional conditions
specified in the Adoption Agreement. If this Plan is a standardized plan, unless
the Employer specifies more favorable conditions in the Adoption Agreement, a
Participant will be a Qualifying Participant for a Plan Year if the Participant
either completes more than 500 Hours of Service (three consecutive calendar
months if the Elapsed Time method of determining service applies) during the
Plan Year or is employed on the last day of the Plan Year. The determination of
whether a Participant is entitled to share in the Employer Contribution shall be
made as of the last day of each Plan Year. If the Elapsed Time method of
determining service applies, each Employee will share in Employer Contributions
for the period beginning on the date the Employee commences participation under
the Plan and ending on the date on which such Employee severs employment with
the Employer or is no longer a member of an eligible class of Employees.
RECIPIENT
A Recipient includes an Employee or former Employee. In addition, the Employee’s
or former Employee’s surviving Spouse and the Employee’s or former Employee’s
Spouse or former Spouse who is the Alternate Payee under a Qualified Domestic
Relations Order, as defined in Code Section 414(p), are Recipients with regard
to the interest of the Spouse or former Spouse.
REQUIRED AGGREGATION GROUP
Means (a) each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
Determination Date or any of the four preceding Plan Years (regardless of
whether the Plan has terminated), and (b) any other qualified plan of the
Employer which enables a plan described in (a) to meet the requirements of Code
Section 401(a)(4) or 410.
REQUIRED BEGINNING DATE
Means April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2 or retires, whichever is later, except that
benefit distributions to a five-percent owner must commence by the April 1 of
the calendar year following the calendar year in which the Participant attains
age 701/2. Notwithstanding the foregoing, the Required Beginning Date is one of
the following as selected by the Adopting Employer in the Adoption Agreement:
(a) the Required Beginning Date of a Participant is April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2;
(b) the Required Beginning Date of a Participant is April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2, except
that benefit distributions to a Participant (other than a five-percent owner)
with respect to benefits accrued after the later of the adoption or effective
date of an amendment to the Plan that implements the changes to the Required
Minimum Distribution rules of this Definition must commence by the later of the
April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2 or retires; or
(c) the Required Beginning Date of a Participant is April 1 of the calendar year
following the later of the calendar year in which the Participant attains age
701/2 or the calendar year in which the Participant retires except that benefit
distributions to a five-percent owner must commence by the April 1 of the
calendar year following the calendar year in which the Participant attains age
701/2;
(1) any Participant (other than a five-percent owner) attaining age 701/2 after
1995 may elect by the April 1 of the calendar year following the year in which
the Participant attained age 701/2, (or by December 31, 1997, in the case of a
Participant attaining age 701/2 in 1996) to defer distributions until the
calendar year following the calendar year in which the Participant retires. If
no such election is made the Participant will begin receiving distributions by
April 1 of

21



--------------------------------------------------------------------------------



 



the calendar year following the year in which the Participant attained age 701/2
(or by December 31, 1997, in the case of a Participant attaining age 701/2 in
1996);
(2) any Participant (other than a five-percent owner) attaining age 701/2 before
1997 may elect to stop distributions and recommence by April 1 of the calendar
year following the year in which the Participant retires. To satisfy the Joint
and Survivor Annuity Requirements described in Section 5.10, the requirements in
Notice 97-75, Q&A-8, must be satisfied for any Participant who elects to stop
distributions. There is either (as elected by the Employer in the Adoption
Agreement)
a) a new annuity starting date upon recommencement, or
b) no new annuity starting date upon recommencement.
A Participant is treated as a five-percent owner for purposes of this section if
such Participant is a five-percent owner as defined in Code Section 416 at any
time during the Plan Year ending with or within the calendar year in which such
owner attains age 701/2. Once distributions have begun to a five-percent owner
under this section, they must continue to be distributed, even if the
Participant ceases to be a five-percent owner in a subsequent year.
ROTH ELECTIVE DEFERRALS
Means Elective Deferrals that are includible in a Participant’s gross income at
the time deferred and have been irrevocably designated as Roth Elective
Deferrals by the Participant in their deferral election.
ROTH IRA
Means an individual retirement account as defined in Code Section 408A.
SAFE HARBOR CODA
Means a Plan that has elected to make contributions in accordance with Plan
Section 3.03.
SAFE HARBOR NONELECTIVE CONTRIBUTIONS
Means Employer Contributions made in an amount equal to at least three percent
of each Participant’s Compensation on behalf of each Eligible Employee, unless
otherwise specified in the Adoption Agreement. Such contributions shall be made
without regard to whether a Participant makes an Elective Deferral or a
Nondeductible Employee Contribution.
SELF-EMPLOYED INDIVIDUAL
Means an individual who has Earned Income for the taxable year from the trade or
business for which the Plan is established, including an individual who would
have had Earned Income but for the fact that the trade or business had no net
profits for the taxable year.
SEPARATE FUND
Means a subdivision of the Fund held in the name of a particular Participant or
Beneficiary representing certain assets held for that Participant or
Beneficiary. The assets that comprise a Participant’s Separate Fund are those
assets earmarked for the Participant and those assets subject to the
Participant’s individual direction pursuant to Plan Section 7.22(B).
SEVERANCE FROM EMPLOYMENT
Means an Employee ceases to be an Employee of the Employer maintaining the Plan.
An Employee does not have a Severance from Employment if, in connection with a
change of employment, the employee’s new employer maintains such plan with
respect to the employee.
SIMPLE 401(k) YEAR
Means the calendar year and is applicable only if the Employer has adopted a
SIMPLE 401(k) Plan.
SIMPLE IRA
Means an individual retirement account that satisfies the requirements of Code
Sections 408(p) and 408(a).
SPOUSE
Means the Spouse or surviving Spouse of the Participant, provided that a former
Spouse will be treated as the Spouse or surviving Spouse and a current Spouse
will not be treated as the Spouse or surviving Spouse to the extent provided
under a Qualified Domestic Relations Order.
STRAIGHT LIFE ANNUITY
Means an annuity payable in equal installments for the life of the Participant,
that terminates upon the Participant’s death.
TAXABLE WAGE BASE
Means, with respect to any taxable year, the contribution and benefit base in
effect in Section 230 of the Social Security Act at the beginning of the Plan
Year.

22



--------------------------------------------------------------------------------



 



TERMINATION OF EMPLOYMENT
Means that the employment status of an Employee ceases for any reason other than
death. An Employee who does not return to work for the Employer on or before the
expiration of an authorized leave of absence from such Employer shall be deemed
to have incurred a Termination of Employment when such leave ends.
TOP-HEAVY PLAN
Means a Plan determined to be a Top-Heavy Plan for any Plan Year pursuant to
Plan Section 7.19.
TRADITIONAL IRA
Means an individual retirement account as defined in Code section 408(a).
TRUSTEE
Means, if applicable, an individual, individuals, or corporation specified in
the Adoption Agreement as Trustee or any duly appointed successor as provided in
Plan Section 8.05. A corporate Trustee must be a bank, trust company, broker,
dealer or clearing agency as defined in Labor Regulation 2550.403(a)-1(b).
VALUATION DATE
Means the valuation date or dates as specified in the Adoption Agreement. If no
date is specified in the Adoption Agreement, the Valuation Date shall be the
last day of the Plan Year and each additional date designated by the Plan
Administrator which is selected in a uniform and nondiscriminatory manner when
the assets of the Fund are valued at their then fair market value.
Notwithstanding the foregoing, for purposes of calculating the top heavy ratio,
the Valuation Date shall be the last day of the initial Plan Year and the last
day of the preceding Plan Year for each subsequent Plan Year.
VESTED
Means nonforfeitable, that is, an unconditional and legally enforceable claim
against the Plan that is obtained by a Participant or the Participant’s
Beneficiary to that part of an immediate or deferred benefit under the Plan that
arises from a Participant’s Years of Vesting Service.
VESTED ACCOUNT BALANCE
Means the aggregate value of the Participant’s Vested account balances derived
from Employer and Nondeductible Employee Contributions (including rollovers),
whether Vested before or upon death, including the proceeds of insurance
contracts, if any, on the Participant’s life. This definition shall apply to a
Participant who is vested in amounts attributable to Employer Contributions,
Nondeductible Employee Contributions, or both at the time of death or
distribution.
YEAR OF ELIGIBILITY SERVICE
Means a 12-consecutive month period which coincides with an Eligibility
Computation Period during which an Employee completes at least 1,000 Hours of
Service (or such lesser number of Hours of Service specified in the Adoption
Agreement). An Employee does not complete a Year of Eligibility Service before
the end of the 12-consecutive month period regardless of when during such period
the Employee completes the required number of Hours of Service.
YEAR OF VESTING SERVICE
Means a Plan Year during which an Employee completes at least 1,000 Hours of
Service (or such lesser number of Hours of Service specified in the Adoption
Agreement for this purpose). Notwithstanding the preceding sentence, if the
Adopting Employer so indicates in the Adoption Agreement, vesting shall be
computed by reference to the 12-consecutive month period beginning with the
Employee’s Employment Commencement Date and each successive 12-month period
commencing on the anniversaries thereof, or some other 12-consecutive month
period.
Years of Vesting Service shall not include any period of time excluded from
Years of Vesting Service in the Adoption Agreement. However, if an Employee
becomes ineligible to participate in the Plan because they are no longer a
member of an eligible class of Employees, but has not incurred a Break in
Vesting Service, such Employee shall continue to accumulate Years of Vesting
Service. In the event the Plan Year is changed to a new 12-month period,
Employees shall receive credit for Years of Vesting Service, in accordance with
the preceding provisions of this definition, for each of the Plan Years (the old
and new Plan Years) that overlap as a result of such change.
SECTION ONE: EFFECTIVE DATES
Pursuant to the Definitions section of the Plan, the Effective Date means the
date the Plan becomes effective as indicated in the Adoption Agreement. However,
certain provisions of the Plan may have effective dates different from the Plan
Effective Date, if, for example, the Plan is amended subsequent to the Effective
Date.
SECTION TWO: ELIGIBILITY REQUIREMENTS
2.01 ELIGIBILITY TO PARTICIPATE

23



--------------------------------------------------------------------------------



 



Each Employee, except an Employee who belongs to a class of Employees excluded
from participation as indicated in the Adoption Agreement, shall be eligible to
participate in this Plan upon satisfying the age and Years of Eligibility
Service requirements specified in the Adoption Agreement. If no age is specified
in the Adoption Agreement, there will not be an age requirement. If no option
for Years of Eligibility Service is selected, no Years of Eligibility Service
will be required. Notwithstanding the preceding paragraph, if the Adoption
Agreement does not permit Employers to restrict participation of certain classes
of Employees, the following Employees will be excluded from participation in the
Plan.
A. Union Employees — Employees included in a unit of Employees covered by a
collective bargaining agreement between the Employer and Employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in Treasury
Regulation 1.410(b)-9. For this purpose, the term “Employee representatives”
does not include any organization in which more than half of the members are
Employees who are owners, officers, or executives of the Employer.
B. Non-resident Aliens — Employees who are non-resident aliens (within the
meaning of Code Section 7701(b)(1)(B)) who received no earned income (within the
meaning of Code Section 911(d)(2)) from the Employer which constitutes income
from sources within the United States (within the meaning of Code
Section 861(a)(3)).
C. Acquired Employees — Employees who became Employees as the result of certain
acquisitions or dispositions as described under Code Section 410(b)(6)(C). Such
Employees will be excluded from participation during the transition period
beginning on the date of the change in the members of the group and ending on
the last day of the first Plan Year beginning after the date of the change. A
transaction under Code Section 410(b)(6)(C) is an asset or stock acquisition,
merger, or similar transaction involving a change in the employer of the
employees of a trade or business. Notwithstanding the preceding, Employees who
are not eligible to participate in the Plan because of their classification as
“part-time, seasonal or temporary employees, or any other employment
classification that is directly or indirectly based on the number of Hours of
Service that an Employee is customarily scheduled to work, will become eligible
to participate in the Plan as of the Entry Date coincident with or next
following such Employee’s satisfaction of 1,000 Hours of Service in an
Eligibility Computation Period.
2.02 PLAN ENTRY
A. Plan Restatement — If this Plan is an amendment or restatement of a Prior
Plan, each Employee who was a Participant in the Prior Plan before the Effective
Date shall continue to be a Participant in this Plan.
B. Effective Date — An Employee will become a Participant in the Plan as of the
Effective Date if the Employee has met the eligibility requirements of Plan
Section 2.01 as of such date. After the Effective Date, each Employee will
become a Participant on the first Entry Date coinciding with or following the
date the Employee satisfies the eligibility requirements of Plan Section 2.01,
unless the Adopting Employer selects retroactive Entry Dates in the Adoption
Agreement.
C. Notification — The Plan Administrator shall notify each Employee who becomes
eligible to be a Participant under this Plan and shall furnish the Employee with
the enrollment forms or other documents which are required of Participants. Such
notification shall be in writing (or in any other form permitted under rules
promulgated by the IRS or DOL). The eligible Employee shall execute such forms
or documents and make available such information as may be required in the
administration of the Plan.
2.03 TRANSFER TO OR FROM INELIGIBLE CLASS
If an Employee who had been a Participant becomes ineligible to participate
because they are no longer a member of an eligible class of Employees, but has
not incurred a Break in Eligibility Service, such Employee shall participate
immediately following the date of reemployment upon their return to an eligible
class of Employees. If such Employee incurs a Break in Eligibility Service,
their eligibility to participate shall be determined by Plan Section 2.04. An
Employee who is not a member of the eligible class of Employees will become a
Participant immediately upon becoming a member of the eligible class, provided
such Employee has satisfied the age and Years of Eligibility Service
requirements. If such Employee has not satisfied the age and Years of
Eligibility Service requirements as of the date they become a member of the
eligible class, such Employee shall become a Participant on the first Entry Date
coinciding with or following the date they satisfy those requirements, unless
otherwise indicated in the Adoption Agreement.
2.04 RETURN AS A PARTICIPANT AFTER BREAK IN ELIGIBILITY SERVICE
A. Employee Not A Participant Before Break — If an Employee incurs a Break in
Eligibility Service before satisfying the Plan’s eligibility requirements, such
Employee’s Years of Eligibility Service before such Break in Eligibility Service
will not be taken into account.
B. Employee A Participant Before Break — If a Participant incurs a Break in
Eligibility Service, such Participant shall continue to participate in the Plan,
or, if terminated, shall participate immediately following the date of
reemployment, except as set forth in Plan Section 2.04(C).

24



--------------------------------------------------------------------------------



 



2.05 DETERMINATIONS UNDER THIS SECTION
The Plan Administrator shall determine the eligibility of each Employee to be a
Participant. This determination shall be conclusive and binding upon all persons
except as otherwise provided herein or by law.
2.06 TERMS OF EMPLOYMENT
Nothing with respect to the establishment of the Plan and trust or any action
taken with respect to the Plan, nor the fact that a common law Employee has
become a Participant shall give to that Employee any right to employment or
continued employment or to grant any other rights except as specifically set
forth in this Plan document, ERISA, or other applicable law; nor shall the Plan
or trust limit the right of the Employer to discharge an Employee or to
otherwise deal with an Employee without regard to the effect such treatment may
have upon the Employee’s rights under the Plan.
SECTION THREE: CONTRIBUTIONS
3.01 ELECTIVE DEFERRALS
Each Employee who satisfies the eligibility requirements specified in the
Adoption Agreement for making Pre-Tax Elective Deferrals and/or Roth Elective
Deferrals, if applicable, may begin making such Elective Deferrals to the Plan
by enrolling as a Contributing Participant.
A. Requirements To Enroll As A Contributing Participant — Each Employee who
satisfies the eligibility requirements specified in the Adoption Agreement for
Elective Deferrals may enroll as a Contributing Participant on the first Entry
Date coinciding with or following the date the Employee satisfies the
eligibility requirements, or if applicable, the first Entry Date following the
date on which the Employee returns to the eligible class of Employees pursuant
to Plan Section 2.03. A Participant who wishes to enroll as a Contributing
Participant must deliver (either in writing or in any other form permitted by
the IRS and the DOL) a salary reduction agreement (or agreement to make
Nondeductible Employee Contributions) to the Plan Administrator except as set
forth in Plan Section 3.01(E) below. Except for occasional, bona fide
administrative considerations as set forth in the Treasury Regulations,
contributions made pursuant to such election cannot precede the earlier of 1)
the date on which services relating to the contribution are performed, and 2)
the date on which the Compensation that is subject to the election would be
payable to the Employee in the absence of an election to defer. Any limits on
Elective Deferrals designated by the Employer in Adoption Agreement
Section Three may be determined either periodically throughout the Plan Year
(e.g., each payroll period) or at the end of the Plan Year so long as the
determination is made in a uniform and nondiscriminatory manner.
Notwithstanding the dates set forth in Plan Section 3.01(A) as of which a
Participant may enroll as a Contributing Participant, the Plan Administrator
shall have the authority to designate, in a nondiscriminatory manner, additional
enrollment dates during the 12-month period beginning on the Effective Date (or
the date that Elective Deferrals may commence, if later) in order that an
orderly first enrollment might be completed. In addition, if the Adopting
Employer has indicated in the Adoption Agreement that Participants may make
separate deferral elections with respect to bonuses, Participants shall be
afforded a reasonable period of time before the issuance of such bonuses to
elect to defer all or part of them into the Plan. Such an election to defer all
or part of a bonus shall be independent of any other salary reduction agreement
and shall not constitute a modification to any pre-existing salary reduction
agreement. If a Plan permits both Pre-Tax and Roth Elective Deferrals and the
Participant fails to designate whether their Elective Deferrals are Pre-Tax or
Roth Elective Deferrals, the Participant will be deemed to have designated the
Elective Deferral as Pre-Tax.
Notwithstanding anything in this Plan to the contrary, if this Plan is subject
to ERISA, the Employer shall deliver Elective Deferrals to the Trustee (or
Custodian, if applicable) as soon as such contributions can reasonably be
segregated from the general assets of the Employer. In no event, however, shall
Elective Deferrals be deposited with the Trustee (or Custodian, if applicable)
later than the 15th business day of the month following the month in which the
Elective Deferrals would otherwise have been payable to a Participant in cash or
by such other deadline determined under rules promulgated by the DOL. If this
Plan is not subject to ERISA, the Employer shall deposit Elective Deferrals with
the Trustee (or Custodian, if applicable) as of such time as is required by the
IRS and DOL.
B. Ceasing Elective Deferrals — Except as otherwise provided in the Adoption
Agreement, a Participant may cease Elective Deferrals (or Nondeductible Employee
Contributions) and thus withdraw as a Contributing Participant as of any such
times established by the Plan Administrator in a uniform and nondiscriminatory
manner by revoking the authorization to the Employer to make Elective Deferrals
(or Nondeductible Employee Contributions) on their behalf. A Participant who
desires to withdraw as a Contributing Participant shall give notice of
withdrawal to the Plan Administrator at least 30 days (or such shorter period as
the Plan Administrator shall permit in a uniform and nondiscriminatory manner)
before the effective date of withdrawal. A Participant shall cease to be a
Contributing Participant upon their Termination of Employment, or on account of
termination of the Plan.

25



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Plan to the contrary, each Employee who has
entered into a salary reduction agreement under a SIMPLE 401(k) Plan may
terminate such agreement at any time during the year.
C. Return As A Contributing Participant After Ceasing Elective Deferrals —
Except as otherwise provided in the Adoption Agreement, a Participant who has
withdrawn as a Contributing Participant in Plan Section 3.01(B) (or because the
Participant has taken a hardship distribution pursuant to Plan
Section 5.01(C)(2)(b)) may not again become a Contributing Participant until the
first day of the Plan Year and the first day of the seventh month of the Plan
Year following such withdrawal, unless the Plan Administrator, in a uniform and
nondiscriminatory manner, permits withdrawing Participants to resume their
status as Contributing Participants sooner (provided that Participants who take
withdrawals pursuant to Plan Section 5.01(C)(2)(b) shall be subject to the
conditions of that Section).
D. Changing Elective Deferral Amounts — A Contributing Participant or a
Participant who has met the eligibility requirements in the Adoption Agreement
but who is not currently making Elective Deferrals (or Nondeductible Employee
Contributions), may modify their salary reduction agreement (or agreement to
make Nondeductible Employee Contributions) to increase or decrease (within the
limits placed on Elective Deferrals or Nondeductible Employee Contributions in
the Adoption Agreement) the amount of their Compensation deferred into the Plan
or change the type of their future Elective Deferrals (Roth or Pre-Tax), if
applicable. Except as otherwise provided in the Adoption Agreement, such
modification may be made as of such times established by the Plan Administrator
in a uniform and nondiscriminatory manner. A Contributing Participant who
desires to make such a modification shall complete and deliver (either in
writing or in any other form permitted by the IRS and the DOL) a new salary
reduction agreement (or agreement to make Nondeductible Employee Contributions
to the Plan Administrator). The Plan Administrator may prescribe such uniform
and nondiscriminatory rules it deems appropriate to carry out the terms of this
Plan Section 3.01(D).
E. Automatic Elective Deferrals and Automatic Elective Deferral Increases
1. Automatic Elective Deferrals — Each Employee who satisfies the eligibility
requirements specified in the Adoption Agreement for Elective Deferrals will be
given a reasonable opportunity to enroll as a Contributing Participant.
Notwithstanding the foregoing, if the Adopting Employer so elected in the
Adoption Agreement, eligible Employees who fail to provide the Employer a salary
reduction agreement indicating either 1) their desire not to make Elective
Deferrals, or 2) the amount or percentage of Compensation to be deferred, will
automatically have the amount or percentage of Compensation listed in the
Adoption Agreement withheld from their Compensation and contributed as an
Elective Deferral. Elective Deferrals for such Contributing Participants shall
continue at the rate specified in the Adoption Agreement until 1) the
Contributing Participant provides the Employer a salary reduction agreement
(either in writing or in any other form permitted under rules promulgated by the
IRS and the DOL) to the contrary, or unless 2) the Employer reduces or ceases
Elective Deferrals for such Participant pursuant to Plan Section 3.13(B)(8), or
3) Elective Deferrals are increased in accordance with Plan Section 3.01(E)(2).
Contributions made pursuant to this Plan Section 3.01(E) will be characterized
as Pre-Tax Elective Deferrals unless designated as Roth Elective Deferrals in
the Adoption Agreement and will not be characterized as Nondeductible Employee
Contributions. An Employer who adopts automatic Elective Deferrals as described
in this Plan Section 3.01(E)(1) shall establish uniform and nondiscriminatory
procedures designed to ensure that each eligible Employee is provided an
effective opportunity to make a salary deferral election. Such procedures shall
include, but are not limited to, the means by which notice will be provided to
each eligible Employee of their right to complete a salary reduction agreement
specifying a different amount or percentage of Compensation (including no
Compensation) to be contributed to the Plan and a reasonable period of time for
completing such a salary reduction agreement.
2. Automatic Elective Deferral Increases — If the Adopting Employer so elects in
the Adoption Agreement, the Elective Deferral percentage or amount for
Contributing Participants will be adjusted automatically by the Employer in the
increments and time periods stated in the Adoption Agreement. Automatic Elective
Deferral increases will be initiated by the Adopting Employer only for those
Contributing Participants who fail to provide the Employer a salary reduction
agreement on or before the date indicated in the Adoption Agreement and who are
automatically enrolled pursuant to this Plan Section 3.01(E)(1) unless otherwise
elected on the Adoption Agreement. In addition to the foregoing, the Plan
Administrator, in a uniform and nondiscriminatory manner, may establish
operational procedures to enable all Contributing Participants, including those
who were not automatically enrolled as Contributing Participants pursuant to
Plan Section 3.01(E)(1), to elect to have their Elective Deferrals automatically
increased.
An Employer who adopts the automatic Elective Deferral increase feature
described in this Plan Section 3.01(E)(2) shall establish uniform and
nondiscriminatory procedures designed to ensure that each Contributing
Participant is provided an effective opportunity to make and modify their salary
deferral election such that automatic Elective Deferral increases will not apply
to such Participant. Such procedures shall include, but are not limited to, the
means by which notice will be provided to each Contributing Participant of their
right to complete a salary reduction agreement discontinuing automatic Elective
Deferral increases and a reasonable period of time for completing such a salary
reduction agreement.
F. Pre-Tax vs. Roth Elective Deferrals — If the Adopting Employer so elects in
the Adoption Agreement, each Employee who enrolls as a Contributing Participant
may specify whether their Elective Deferrals are to be characterized as Pre-Tax
Elective Deferrals, Roth Elective Deferrals, or a specified combination. A
Contributing Participant’s election will remain in effect until

26



--------------------------------------------------------------------------------



 



superseded by another election. Elective Deferrals contributed to the Plan as
one type, either Roth or Pre-Tax, may not later be reclassified as the other
type. A Contributing Participant’s Roth Elective Deferrals will be deposited in
the Contributing Participant’s Roth Elective Deferral subaccount in the Plan. No
contributions other than Roth Elective Deferrals and properly attributable
earnings will be credited to each Contributing Participant’s Roth Elective
Deferral account, and gains, losses, and other credits or charges will be
allocated on a reasonable and consistent basis to such subaccount.
G. Catch-up Contributions — Unless elected otherwise in the Adoption Agreement,
all Employees who are eligible to make Elective Deferrals under this Plan and
who are age 50 or older by the end of their taxable year will be eligible to
make Catch-up Contributions. Catch-up Contributions are not subject to the
limits on Annual Additions under Code Section 415, are not counted in the ADP
test, and are not counted in determining the minimum allocation under Code
Section 416 (but Catch-up Contributions made in prior years are counted in
determining whether the Plan is top-heavy). Provisions in the Plan relating to
Catch-up Contributions apply to Elective Deferrals made after 2001.
H. Elective Deferrals to a SIMPLE 401(k) Plan — Notwithstanding anything in this
Plan to the contrary, if the Employer is an Eligible Employer for SIMPLE 401(k)
Plans and has established a SIMPLE 401(k) Plan, each Eligible Employee may
deliver (either in writing or in any other form permitted by the IRS and the
DOL) a salary reduction election and have their Compensation reduced for the
SIMPLE 401(k) Year in any amount selected by the Employee subject to the
limitation described below. The Employer will make Elective Deferral
contributions to this Plan in the amount by which the Employee’s Compensation
has been reduced.
The total Elective Deferrals to a SIMPLE 401(k) for any Eligible Employee cannot
exceed the limitation on Elective Deferrals in effect for the SIMPLE 401(k)Year.
The limitation on Elective Deferrals to a SIMPLE 401(k) Plan is $6,000 for 2000,
$6,500 for 2001, $7,000 for 2002 and increased by $1,000 for each SIMPLE 401(k)
Year thereafter up to $10,000 for 2005 and later years. After 2005, the $10,000
limit will be adjusted by the Secretary of the Treasury for cost-of-living
increases under Code Section 408(p)(2)(E). Any such adjustments will be in
multiples of $500. Beginning in 2002, the amount of an Eligible Employee’s
Elective Deferrals permitted for a SIMPLE 401(k) Year is increased for Employees
age 50 or older by the end of the SIMPLE 401(k) Year by the amount of allowable
Catch-up Contributions. The amount of allowable Catch-up Contributions is $500
for 2002, increasing by $500 for each year thereafter up to $2,500 for 2006.
After 2006, the $2,500 limit will be adjusted by the Secretary of the Treasury
for the cost-of-living increases under Code Section 414(v)(2)(C). Catch-up
Contributions are otherwise treated the same as other Elective Deferrals.
In addition to any other election periods provided under the Plan, each Eligible
Employee in a SIMPLE 401(k) Plan may make or modify a salary reduction agreement
during the 60-day period immediately preceding each January 1.
For the SIMPLE 401(k) Year an Employee becomes eligible to make Elective
Deferral contributions under a SIMPLE 401(k) Plan, the 60-day election period
requirement described above is deemed satisfied if the Employee may make or
modify a salary reduction agreement during a 60-day period that includes either
the date the Employee becomes eligible or the day before.
I. SIMPLE 401(k) Notice Requirements — The Employer will notify each Eligible
Employee before the 60-day election period described in Plan Section 3.01(H)
that they can complete a salary reduction agreement or modify a prior salary
reduction agreement during that period. The notification must indicate whether
the Employer will provide the three-percent Matching Contribution or a
two-percent nonelective contribution described in Plan Section 3.02.
3.02 MATCHING CONTRIBUTIONS
The Employer may elect to make Matching Contributions under the Plan on behalf
of Qualifying Contributing Participants as provided in the Adoption Agreement.
To be a Qualifying Contributing Participant for a Plan Year, the Participant
must make Elective Deferrals (or Nondeductible Employee Contributions, if the
Employer has agreed to match such contributions) for the Plan Year, satisfy any
age and Years of Eligibility Service and other requirements that are specified
for Matching Contributions in the Adoption Agreement, and also satisfy any
additional conditions set forth in the Adoption Agreement for this purpose. The
Employer may make Matching Contributions at the same time as it contributes
Elective Deferrals or at any other time as permitted by law and regulation. The
proper Matching Contribution amount may be determined by the Employer at any
time during a Plan Year, including, but not limited to, such time as Matching
Contributions are delivered to the Trustee (or Custodian, if applicable) or at
the end of the Plan Year so long as the amount of Matching Contributions is
determined in a uniform and nondiscriminatory manner.
For Plan Years beginning in 2006 (or such earlier date on which the final
regulations under Treasury Regulation Section 1.401(k) and 1.401(m) became
effective), Matching Contributions with respect to a non-Highly Compensated
Employee taken into account under the Actual Contribution Percentage (ACP) test
cannot exceed the greatest of 1) 5 percent of Compensation, 2) the amount of the
Qualifying Contributing Participant’s Elective Deferrals, and 3) the product of
two times the plan’s representative matching rate and the Qualifying
Contributing Participant’s Elective Deferrals for a year. The “representative
matching rate,” for this purpose, is the lowest matching rate for any eligible
non-Highly Compensated Employee among a group of eligible non-Highly Compensated
Employees that consists of one half of all non-Highly Compensated Employees for
the Plan Year who make Elective Deferrals for the Plan Year (or if greater, the
lowest matching rate for all eligible non-Highly Compensated Employees in the
Plan who are employed by the Employer on the last day of the Plan Year and who
make Elective Deferrals for the Plan Year). The “matching rate” is generally the
Matching Contribution made for a Qualifying Contributing Participant, divided by
their Elective Deferrals for the year. If the matching rate is not the same for
all levels of Elective Deferrals, the matching rate is determined assuming that
a Qualifying Contributing Participant’s Elective Deferrals are equal to six
percent of Compensation.

27



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if an Eligible Employer has established a SIMPLE
401(k) Plan, the Employer will contribute a Matching Contribution to the Plan on
behalf of each Employee who makes an Elective Deferral contribution as set forth
in Plan Section 3.01(H). The amount of the Matching Contribution will be equal
to the Employee’s Elective Deferral contribution up to a limit of three percent
of the Employee’s Compensation for the entire SIMPLE 401(k) Year. For any year,
instead of a Matching Contribution to a SIMPLE 401(k) Plan, however, the
Employer may elect to contribute a nonelective contribution of two percent of
Compensation for the full SIMPLE 401(k) Year for each Eligible Employee who
received at least $5,000 of Compensation (or such lesser amount as elected by
the Employer in the Adoption Agreement) for the SIMPLE 401(k) Year.
3.03 SAFE HARBOR CODA
If the Adopting Employer has elected the Safe Harbor CODA option in the Adoption
Agreement, and if the provisions of this Plan Section 3.03 are followed for the
Plan Year, then any provisions relating to the ADP Test described in Code
Section 401(k)(3) or the ACP Test described in Code Section 401(m)(2) shall not
apply. To the extent that any other provision of the Plan is inconsistent with
the provisions of this Plan Section 3.03, the provisions of this Section shall
apply.
A. ADP Test Safe Harbor Contributions — The Employer will make the ADP Test Safe
Harbor Contributions, if any, indicated in the Adoption Agreement on behalf of
each Eligible Employee unless such contributions are otherwise limited in the
Adoption Agreement. If the Adopting Employer so provides in the Adoption
Agreement, the ADP Test Safe Harbor Contributions will be made to the defined
contribution plan indicated in the Adoption Agreement and not to this Plan.
However, even though another plan is listed in the Adoption Agreement, such
contributions will be made to this Plan unless 1) each Eligible Employee under
this Plan is also eligible under the other plan, and 2) the other plan has the
same Plan Year as this Plan. The Employer may make ADP Test Safe Harbor
Contributions at the same time as it contributes Elective Deferrals or at any
other time as permitted by law and regulation. The proper ADP Test Safe Harbor
Contribution amount may be determined by the Employer at any time during a Plan
Year, including, but not limited to, such time as ADP Test Safe Harbor
Contributions are delivered to the Trustee (or Custodian, if applicable)) or at
the end of the Plan Year so long as the amount of ADP Test Safe Harbor
Contributions is determined in a uniform and nondiscriminatory manner. In
addition, such contributions cannot be made with regard to permitted disparity
rules under Code Section 401(l).
B. ACP Test Safe Harbor Matching Contributions — In addition to the ADP Test
Safe Harbor Contributions described in the Definition Section of the Plan, the
Employer will make the ACP Test Safe Harbor Matching Contributions, if any,
indicated in the Adoption Agreement on behalf of each Eligible Employee for the
Plan Year. The Employer may make ACP Test Safe Harbor Contributions at the same
time as it contributes Elective Deferrals or at any other time as permitted by
law and regulation. The proper ACP Test Safe Harbor Contribution amount may be
determined by the Employer at any time during a Plan Year, including, but not
limited to, such time as ACP Test Safe Harbor Contributions are delivered to the
Trustee (or Custodian, if applicable) or at the end of the Plan Year so long as
the amount of ACP Test Safe Harbor Contributions is determined in a uniform and
nondiscriminatory manner.
C. Notice Requirement — At least 30 days, but not more than 90 days, or any
other reasonable period before the beginning of the Plan Year (or such other
times if permitted by the IRS), the Employer will provide each Eligible Employee
a comprehensive notice of the Employee’s rights and obligations under the Plan,
written in a manner calculated to be understood by the average Eligible
Employee. If an Employee becomes eligible after the 90th day before the
beginning of the Plan Year and does not receive the notice for that reason, the
notice must be provided no more than 90 days before the Employee becomes
eligible but not later than the date the Employee becomes eligible.
Notwithstanding the foregoing, the Employer may change this notice requirement
pursuant to rules promulgated by the IRS.
Notwithstanding the foregoing, the Employer will also satisfy the notice
requirements of this Plan Section 3.03(C) if the Employer provides a contingent
notice that would otherwise satisfy the requirements in the preceding paragraph
except that in lieu of specifying the amount of the ADP Test Safe Harbor
Contribution, the notice states that the Employer will determine during the Plan
Year whether to make a Safe Harbor Nonelective Contribution. If a contingent
notice is provided and the Employer decides to make a Safe Harbor Nonelective
Contribution, the Employer must deliver a follow-up notice to each Eligible
Employee no later than 30 days or any other reasonable period before the last
day of the Plan Year notifying them of the Safe Harbor Nonelective Contribution
and must execute all necessary Plan amendments. If an Employer fails to provide
a follow-up notice, no Safe Harbor Nonelective Contribution will be required and
the Plan will not qualify as a Safe Harbor CODA for that year. The Plan may
qualify as a Safe Harbor CODA for subsequent years following proper notice and
contributions.
D. Election Periods — In addition to any other election periods provided under
the Plan, each Eligible Employee may make or modify a deferral election during
the 30-day period immediately following receipt of the notice described in Plan
Section 3.03(C) above. Notwithstanding the foregoing, the Employer may change
the election periods described above pursuant to rules promulgated by the IRS.
3.04 EMPLOYER CONTRIBUTIONS
A. Obligation to Contribute — Except as otherwise indicated in the Adoption
Agreement, the Employer may contribute an amount to be determined from year to
year. If this Plan is a profit sharing plan, the Employer may, in its sole
discretion, make

28



--------------------------------------------------------------------------------



 



contributions without regard to current or accumulated earnings or profits
unless otherwise indicated in the Adoption Agreement.
B. Allocation Formula and the Right to Share in the Employer Contribution
1. General — Except as otherwise indicated in the Adoption Agreement, Employer
Profit Sharing Contributions shall be allocated to all Qualifying Participants
using a pro rata allocation formula. Under the pro rata allocation formula,
Employer Profit Sharing Contributions shall be allocated to the Individual
Accounts of Qualifying Participants in the ratio that each Qualifying
Participant’s Compensation for the Plan Year bears to the total Compensation of
all Qualifying Participants for the Plan Year. The Employer Contribution for any
Plan Year will be deemed allocated to each Participant’s Individual Account as
of the last day of that Plan Year. Notwithstanding the foregoing, Employer
Profit Sharing Contributions, Employer Money Purchase Pension Contributions, and
Employer Target Benefit Pension Contributions shall be allocated to the Plan on
behalf of each Participant who has incurred a Disability and who is a non-Highly
Compensated Employee if so specified in the Adoption Agreement. Any Employer
Contribution for a Plan Year must satisfy Code Section 401(a)(4) and the
Treasury Regulations thereunder for such Plan Year.
2. Special Rules for Integrated Plans —
a. Excess Integrated Allocation Formula — If the Adopting Employer has selected
the excess integrated allocation formula in the Adoption Agreement, subject to
the overall permitted disparity limits, Employer Profit Sharing Contributions
shall be allocated as follows (the Employer may start with Step 3 if this Plan
is not top-heavy).
Step 1. Employer Profit Sharing Contributions shall first be allocated pro rata
to Qualifying Participants in the manner described in Plan Section 3.04(B)(1).
The percent so allocated under Step 1 shall not exceed three percent of each
Qualifying Participant’s Compensation.
Step 2. Any Employer Profit Sharing Contributions remaining after the allocation
in Step 1 shall be allocated to each Qualifying Participant’s Individual Account
in the ratio that each Qualifying Participant’s Compensation for the Plan Year
in excess of the integration level bears to all Qualifying Participants’
Compensation in excess of the integration level, but not in excess of three
percent of each Qualifying Participant’s Compensation. For purposes of this Step
2, in the case of any Qualifying Participant who has exceeded the cumulative
permitted disparity limit described below, such Qualifying Participant’s total
compensation for the Plan Year will be taken into account.
Step 3. Any Employer Profit Sharing Contributions remaining after the allocation
in Step 2 shall be allocated to each Qualifying Participant’s Individual Account
in the ratio that the sum of each Qualifying Participant’s total Compensation
and Compensation in excess of the integration level bears to the sum of all
Qualifying Participants’ total Compensation and Compensation in excess of the
integration level, but not in excess of the applicable profit sharing maximum
disparity rate as described below. For purposes of this Step 3, in the case of
any Qualifying Participant who has exceeded the cumulative permitted disparity
limit described below, two times such Qualifying Participant’s total
compensation for the Plan Year will be taken into account.
Step 4. Any Employer Profit Sharing Contributions remaining after the allocation
in Step 3 shall be allocated pro rata to Qualifying Participants in the manner
described in Plan Section 3.04(B)(1).
b. Base Integrated Allocation Formula — If the Adopting Employer has selected
the base integrated allocation formula in the Adoption Agreement, subject to the
overall permitted disparity limits, Employer Profit Sharing Contributions shall
be allocated as follows. The Base Integrated Allocation Formula is not available
for years in which the Plan is top heavy.
Step 1. Employer Profit Sharing Contributions shall first be allocated to each
Qualifying Participant’s Individual Account in the ratio that the sum of each
Qualifying Participant’s total Compensation and Compensation in excess of the
integration level bears to the sum of all Qualifying Participants’ total
Compensation and Compensation in excess of the integration level, but not in
excess of the non-top heavy profit sharing maximum disparity rate as described
below.
Step 2. Any Employer Profit Sharing Contributions remaining after the allocation
in Step 1 shall be allocated pro rata to Qualifying Participants in the manner
described in Plan Section 3.04(B)(1).
c. Maximum Disparity Rate — If the Adopting Employer has selected the integrated
contribution or allocation formula in the Adoption Agreement, the integration
level shall be defined in the Adoption Agreement. If the Adopting Employer has
selected the integrated contribution or allocation formula and no integration
level is selected in the Adoption Agreement, the Taxable Wage Base will be the
integration level. The maximum disparity rate shall be determined in accordance
with the following table.
MAXIMUM DISPARITY RATE
Top-Heavy Integration Level Money Purchase Profit Sharing Non-Top-Heavy Profit
Sharing
Taxable Wage Base (TWB) 5.7% 2.7% 5.7%
More than $0 but not more than 20 percent of TWB 5.7% 2.7% 5.7%
More than 20 percent of TWB but not more than 80 percent of TWB 4.3% 1.3% 4.3%
More than 80 percent of TWB but less than TWB 5.4% 2.4% 5.4%
d. Annual overall permitted disparity limit: Notwithstanding the preceding
paragraphs, for any Plan Year this Plan benefits any Participant who benefits
under another qualified plan or simplified employee pension, as defined in Code
Section

29



--------------------------------------------------------------------------------



 



408(k), maintained by the Employer that provides for permitted disparity (or
imputes disparity), if this is a profit sharing plan, Employer Profit Sharing
Contributions and forfeitures shall be allocated to the account of each
Qualifying Participant in the ratio that such Qualifying Participant’s total
Compensation bears to the total Compensation of all Qualifying Participants. If
this Plan is a money purchase pension plan, Employer Money Purchase Pension
Contributions shall be made to the account of each Qualifying Participant in an
amount equal to the excess contribution percentage multiplied by the
Participant’s total Compensation.
e. Cumulative permitted disparity limit: Effective for Plan Years beginning on
or after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 total cumulative permitted disparity years. Total cumulative
permitted years means the number of years credited to the Participant for
allocation or accrual purposes under this Plan, any other qualified plan or
simplified employee pension plan (whether or not terminated) ever maintained by
the Employer. For purposes of determining the Participant’s cumulative permitted
disparity limit, all years ending in the same calendar year are treated as the
same year. If the Participant has not benefited under a defined benefit or
target benefit plan for any year beginning on or after January 1, 1994, the
Participant has no cumulative disparity limit.
Compensation shall mean compensation as defined in the Definition section of the
Plan, without regard to any exclusions selected in Section Six of the Adoption
Agreement.
3. Special Rules for Government Contract Plans — If this is a nonstandardized
Plan and the Employer so elects in the Adoption Agreement, for each Hour of
Service of covered employment under a government contract, the Employer shall
contribute to the Plan such amounts for each Qualifying Participant as
determined by the hourly rate designated for each Qualifying Participant’s work
classification on the wage determination sheet, or part thereof, as determined
by the Employer pursuant to the terms of the contracts to which the Employer is
a party and which are subject to the provisions of any federal, state, or
municipal prevailing wage law to which the Employer is a party.
4. Minimum Coverage Test — This paragraph shall apply to any nonstandardized
Plan if, for any Plan Year, the Plan fails to satisfy the ratio percentage test
described in Code Section 410(b)(1) as of the last day of any such Plan Year.
The ratio percentage test is satisfied if, on the last day of the Plan Year,
taking into account all Employees, or former Employees who were employed by the
Employer on any day during the Plan Year, either the Plan benefits at least 70
percent of Employees who are not Highly Compensated Employees or the Plan
benefits a percentage of Employees who are not Highly Compensated Employees
which is at least 70 percent of the percentage of Highly Compensated Employees
benefiting under the Plan. A Participant is treated as benefiting under the Plan
for any Plan Year during which the Participant received or is deemed to receive
an allocation in accordance with Code Section 1.410(b)-3(a). If the Plan fails
the ratio percentage test, the Employer Contribution for the Plan Year will be
allocated to Participants in the first class of Participants set forth below. If
the Plan still fails, then the Employer Contribution will also be allocated to
Participants in the next class and each succeeding class until the Plan
satisfies the minimum coverage requirements. A class shall be covered only if
necessary to satisfy those requirements. The classes, in order of priority, are
as follows.
a. Participants who are still employed on the last day of the Plan Year who have
completed 90 percent of the number of Hours of Service to otherwise be a
Qualifying Participant or Qualifying Contributing Participant, if applicable;
b. Participants who are still employed on the last day of the Plan Year who have
completed 80 percent of the number of Hours of Service to otherwise be a
Qualifying Participant or Qualifying Contributing Participant, if applicable;
c. Participants who are still employed on the last day of the Plan Year who have
completed 70 percent of the number of Hours of Service to otherwise be a
Qualifying Participant or Qualifying Contributing Participant, if applicable;
d. Participants who are still employed on the last day of the Plan Year who have
completed 60 percent of the number of Hours of Service to otherwise be a
Qualifying Participant or Qualifying Contributing Participant, if applicable;
e. Participants who are still employed on the last day of the Plan Year who have
completed 50 percent of the number of Hours of Service to otherwise be a
Qualifying Participant or Qualifying Contributing Participant, if applicable;
f. Any Participant still employed on the last day of the Plan Year;
g. Participants who are not employed on the last day of the Plan Year because
the Participant has died, incurred a Disability, or attained Normal Retirement
Age;
h. Participants who are not employed on the last day of the Plan Year who have
completed at least 1,000 Hours of Service during the Plan Year;
i. Participants who are not employed on the last day of the Plan Year who have
completed at least 750 Hours of Service for the Plan Year;
j. Participants who are not employed on the last day of the Plan Year who have
completed at least 500 Hours of Service for the Plan Year.
If the minimum coverage test is performed after any Employer Contribution has
been allocated and the Plan fails the minimum coverage test, the Employer shall
make an additional contribution to the Plan on behalf of those Participants that
are entitled thereto pursuant to items (a) through (j) above. The amount of the
contribution for such Participants shall be determined pursuant to the Plan’s
allocation formula.
Notwithstanding the foregoing, an Employer may utilize the average benefits test
in lieu of the ratio percentage test and the correction option described above,
to satisfy minimum coverage.

30



--------------------------------------------------------------------------------



 



5. Special Rule for Owner-Employees — If this Plan provides contributions or
benefits for one or more Owner-Employees, contributions on behalf of any
Owner-Employee may be made only with respect to the Earned Income of such Owner-
Employee.
6. Inclusion of Ineligible Employees — If any Employee who is not a Qualifying
Participant is erroneously treated as a Qualifying Participant during a Plan
Year, then, except as otherwise provided in Plan Section 3.04(F), the Employer
will not be eligible to receive any portion of the contribution erroneously
allocated to the Individual Account of the ineligible Employee. The Employer
must correct the inclusion of ineligible employees using any method permitted
under the Employee Plans Compliance Resolution System (EPCRS) or allowed by the
IRS or DOL under regulations or other guidance. The EPCRS is currently described
in IRS Revenue Procedure 2006-27.
7. Exclusion of Eligible Participant — If the Plan is a profit sharing plan, and
if in any Plan Year, any Participant is erroneously excluded and discovery of
such exclusion is not made until after the Employer Contribution has been made
and allocated, then the Employer must contribute for the excluded Participant
the amount, including earnings thereon, which the Employer would have
contributed for the Employee. The Employer must correct the exclusion of
eligible employees using any method permitted under the Employee Plans
Compliance Resolution System (EPCRS) or allowed by the IRS or DOL under
regulations or other guidance. The EPCRS is currently described in IRS Revenue
Procedure 2006-27.
8. Cross-Tested Allocation Formula — If elected by the Adopting Employer in the
Adoption Agreement, the Employer will determine the total amount of Employer
Profit Sharing Contributions for each Plan Year and either (1) allocate such
total amount to Participant groups (the “participant group allocation method”),
or (2) allocate such total amount using age weighted allocation rates (the “age
weighted allocation method”). Employer Profit Sharing Contributions will be
allocated to each Qualifying Participant.
a. Participant Group Allocation (New Comparability) Method — If the Employer has
elected the Participant group allocation method in the Adoption Agreement,
either each Participant will constitute a “separate allocation group” for
purposes of allocating Employer Profit Sharing Contributions or Participants
will be divided into groups specified on the Adoption Agreement. Only a limited
number of allocation rates (defined below) is permitted, and the number of
allocation rates cannot be greater than the maximum allowable number of
allocation rates. The maximum allowable number of allocation rates is equal to
the sum of the allowable number of allocation rates for eligible non-Highly
Compensated Employees and the allowable number of allocation rates for eligible
Highly Compensated Employees. The allowable number of allocation rates for
eligible Highly Compensated Employees is equal to the number of eligible Highly
Compensated Employees, limited to 25. The allowable number of non-Highly
Compensated Employee allocation rates depends on the number of eligible
non-Highly Compensated Employees, limited to 25.
The allocation will be made as follows: First, the total amount of Employer
Profit Sharing Contributions is allocated among the deemed aggregated allocation
groups in portions determined by the Employer. A deemed aggregated allocation
group consists of all of the separate allocation groups that have the same
allocation rate. Second, within each deemed aggregated allocation group, the
allocated portion is allocated to each Qualifying Participant in the ratio that
such Qualifying Participant’s Compensation bears to the total Compensation of
all Qualifying Participants in the group. An allocation rate is the amount of
Employer Profit Sharing Contributions allocated to a Qualifying Participant for
a year, expressed as a percentage of Compensation. The number of eligible
non-Highly Compensated Employees to which a particular allocation rate applies
must reflect a reasonable classification of Employees, and no Employee can be
assigned to more than one deemed aggregated allocation group for a Plan Year.
For a Plan with only one or two eligible non-Highly Compensated Employees, the
allowable number of non-Highly Compensated Employee allocation rates is one.
For a Plan with 3 to 8 eligible non-Highly Compensated Employees, the allowable
number of non-Highly Compensated Employee allocation rates cannot exceed two.
For a Plan with 9 to 11 eligible non-Highly Compensated Employees, the allowable
number of non-Highly Compensated Employee allocation rates cannot exceed three.
For a Plan with 12 to 19 eligible non-Highly Compensated Employees, the
allowable number of non-Highly Compensated Employee allocation rates cannot
exceed four.
For a Plan with 20 to 29 eligible non-Highly Compensated Employees, the
allowable number of non-Highly Compensated Employee allocation rates cannot
exceed five.
For a Plan with 30 or more eligible non-Highly Compensated Employees, the
allowable number of non-Highly Compensated Employee allocation rates cannot
exceed the number of eligible non-Highly Compensated Employees divided by five
(rounded down to the next whole number if the result of dividing is not a whole
number), but shall not exceed 25.
b. Age Weighted Allocation Method — If the age weighted allocation method is
elected in the Adoption Agreement, the total Employer Profit Sharing
Contribution will be allocated to each Qualifying Participant such that the
equivalent benefit accrual rate for each Qualifying Participant is identical.
The equivalent benefit accrual rate is the annual annuity

31



--------------------------------------------------------------------------------



 



commencing at the Qualifying Participant’s testing age, expressed as a
percentage of the Qualifying Participant’s Compensation which is provided from
the allocation of Employer Profit Sharing Contributions and forfeitures for the
Plan Year, using standardized actuarial assumptions that satisfy Treasury
Regulation 1.401(a)(4)-12. The Qualifying Participant’s testing age is the later
of Normal Retirement Age, or the Qualifying Participant’s current age.
i. If the age-weighted formula for allocations and the safe harbor requirements
of Section 1.401(a)(4)-2(b)(3) of the Income Tax Regulations are selected in the
Adoption Agreement, then, to the extent necessary, the following steps shall be
taken:
(a) Identify the Employees of the Employer who are not Highly Compensated
Employees of such Employer who participate in the Plan and determine the average
allocation rate for such group of Employees.
(b) Identify the Employees of the Employer who are Highly Compensated Employees
of such Employer who participate in the Plan and determine the average
allocation rate for such group of Employees.
(c) As of the date of allocation, determine that amount by which the average
allocation rate for the group of Participants who are not Highly Compensated
Employees is less than the average allocation rate of the group of the
Participants who are Highly Compensated Employees.
(d) Lower the aggregate allocation to all of the Highly Compensated Employees by
the amount necessary to cause the average allocation rate of the Participants
who are not Highly Compensated Employees (as determined after including the
amount by which the Highly Compensated Employees’ allocation is lowered and that
is subsequently allocated to the Participants who are not Highly Compensated) to
equal the average allocation rate of the Participants who are Highly Compensated
Employees (as determined after the Highly Compensated Employees’ allocation has
been lowered).
(e) Reallocate the aggregate amount of the contributions after the reduction in
(d) above to the Participants who are Highly Compensated Employees using the
allocation formula in the Adoption Agreement; provided that for purposes of this
allocation, “Qualifying Participants” shall mean only those Participants who are
Highly Compensated Employees and “Employer Profit Sharing Contributions” shall
mean only those contributions allocated to Participants who are Highly
Compensated Employees.
(f) Reallocate the aggregate amount of the contributions after the increase in
(d) above to the Participants who are not Highly Compensated Employees using the
allocation formula in the Adoption Agreement; provided that for purposes of this
allocation, “Qualifying Participants” shall mean only those Participants who are
not Highly Compensated Employees and “Employer Profit Sharing Contributions”
shall mean only those contributions allocated to Participants who are not Highly
Compensated Employees.
ii. If the age-weighted formula for allocations and the general test
requirements of Section 1.401(a)(4)-2(c) of the Income Tax Regulations are
selected in the Adoption Agreement, then, to the extent necessary, the following
steps shall be taken for each rate group of the Employer which fails to satisfy
the rules of that Section:
(a) Identify the Employees of the Employer who are not Highly Compensated
Employees of such Employer who participate in the Plan and who are not part of
the applicable rate group because their allocation rates are too low and arrange
them in order of their allocation rates from the highest to the lowest.
(b) Identify the Highly Compensated Employees who participate in the Plan and
are in the rate group and arrange them in order of their allocation rates from
the highest to the lowest.
(c) As of the date of allocation, lower the allocation of the Highly Compensated
Employee with the highest allocation rate determined in (b) above. The reduction
shall equal the amount which when added to the Individual Account of the
individual in (a) above who has the highest allocation rate will cause that rate
to be increased to equal that of the Highly Compensated Employee with respect to
whom the rate group is constructed. As of the date of allocation, that reduction
shall be added to such individual’s Individual Account.
(d) Repeat (c) above with respect to the individual in (a) above who has the
next highest equivalent accrual rate and continue that process with the other
individuals described in (a) above in the order of their allocation rates from
the highest to the lowest until such rules are satisfied for the rate group. If
the allocation rate of a Highly Compensated Employee is lowered under (c) above
or this clause (d) to the point where it is equal to that of one or more other
Highly Compensated Employees in the rate group, then any further reductions in
allocations shall be apportioned between the former and latter Highly
Compensated Employees in a manner that causes their allocation rates to be
reduced by the same amount.
9. Minimum Gateway Requirements for New Comparability Plans — If a new
comparability allocation formula is selected in the Adoption Agreement, the
benefit provided under the allocation method of that formula must satisfy one of
the following gateway tests by making the appropriate selections in the Adoption
Agreement:
a. The Plan must provide an allocation that uses broadly available allocation
rates. The Plan will have broadly available allocation rates for the Plan Year
if each allocation rate under the Plan is currently available during the Plan
Year to a group of Employees that satisfies the requirements under Code Section
410(b) (without regard to the average benefit percentage test of Treasury
Regulation 1.410(b)-5) and as otherwise specified in Treasury
Regulation 1.401(a)(4)- 8(b)(1)(iii).
b. The Plan satisfies a minimum allocation gateway for a plan that is not a
combination of permissively aggregated defined contribution and defined benefit
plans, or a plan in which the aggregated plan is not considered primarily
defined benefit in character, if it otherwise satisfies Treasury
Regulation 1.401(a)(4)-8(b)(1)(vi). The Plan will satisfy such gateway if:

32



--------------------------------------------------------------------------------



 



i. each non-Highly Compensated Employee who is eligible to participate has an
allocation rate that is at least one third of the allocation rate of the Highly
Compensated Employee with the highest allocation rate; or
ii. each non-Highly Compensated Employee who is eligible to participate receives
an allocation of at least 5% of such Employee’s Compensation, as defined in Code
Section 415(c)(3), for the period during which the non-Highly Compensated
Employee is eligible to receive an allocation under this Section.
For purposes of determining the allocation rate in (i) above, such allocation
rate shall equal the quotient of the Employer Profit Sharing Contribution
allocated to a Participant divided by the Participant’s Compensation. The
Employer must make additional contributions to a Participant who is a non-Highly
Compensated Employee and who receives only a top-heavy minimum contribution or a
Safe Harbor Nonelective Contribution, in order to satisfy the minimum allocation
gateway. The amount of such additional contribution shall be equal to the
difference between the amount required to satisfy the minimum allocation gateway
and the top-heavy minimum or Safe Harbor Nonelective Contribution received by
such Employee, whichever is applicable.
Notwithstanding the foregoing, this Plan document cannot be used if this Plan is
a combination of permissively aggregated defined contribution and defined
benefit plans, in which the aggregated plan is considered primarily defined
benefit in character, as defined in Treasury
Regulation 1.401(a)(4)-9(b)(2)(v)(B).
10. Minimum Allocation Gateway for New Comparability — One-Third Approach — If a
selection is made in the Adoption Agreement to satisfy a minimum allocation
gateway for new comparability purposes and to reallocate contributions from
Highly Compensated Employees to non-Highly Compensated Employees in order to
provide each a non-Highly Compensated Employee with an allocation rate which is
equal to at least one-third of the allocation rate of the Highly Compensated
Employee with the highest allocation rate, then, to the extent necessary, the
following steps shall be taken:
a. Identify the Employees of the Employer who participate in the Plan who are
non-Highly Compensated Employees of such Employer and arrange them in order of
their allocation rates from the highest to the lowest.
b. Identify the Highly Compensated Employees of the Employer who participate in
the Plan and arrange them in order of their allocation rates from the highest to
the lowest.
c. As of the date of allocation, lower the allocation to the Highly Compensated
Employee with the highest allocation rate determined in (b) above. The reduction
shall equal the lesser of (i) the amount necessary so that the non-Highly
Compensated Employee with the lowest allocation rate receives an allocation
equal to one-third of the allocation rate of the Highly Compensated Employee
with the highest allocation rate, or (ii) the amount which would cause such
Highly Compensated Employee’s allocation rate to equal the allocation rate of
the Highly Compensated Employee with the next highest allocation rate. As of the
date of allocation, that reduction shall be added to the Individual Account of
the non- Highly Compensated Employee described in (i) above.
d. Repeat the procedures in (c) above until all non-Highly Compensated Employees
have an allocation rate equal to at least one-third of the allocation rate of
the Highly Compensated Employee with the highest allocation rate. If the
allocation rate of a Highly Compensated Employee is lowered under (c) above or
this clause (d) to the point where it is equal to that of the Highly Compensated
Employees with the next highest allocation rate, then any further reductions in
allocations shall be apportioned between the former and latter Highly
Compensated Employees in a manner that causes their equivalent allocation rates
to be reduced by the same amount.
e. Participants whose sole allocation for a Plan Year consists of either a
minimum allocation made pursuant to Plan Section 3.04(E) or a Safe Harbor
Nonelective Contribution are considered benefiting for purposes of the minimum
allocation gateway. Allocation rates shall include such contributions when
determining whether the minimum gateway allocation has been satisfied.
11. Minimum Allocation Gateway for New Comparability — Five Percent Approach —
If a selection is made in the Adoption Agreement to satisfy a minimum allocation
gateway under new comparability and to reallocate contributions from Highly
Compensated Employees to non-Highly Compensated Employees in order to provide
each non-Highly Compensated Employee with an allocation of at least 5% of such
Employee’s Compensation, as defined in Code Section 415(c)(3), for the period
during which the non-Highly Compensated Employee is eligible to receive an
allocation under this Section, then, to the extent necessary, the following
steps shall be taken.
a. Identify the Employees of the Employer who participate in the Plan who are
non-Highly Compensated Employees of such Employer and arrange them in order of
their allocation rates from the highest to the lowest.
b. Identify the Highly Compensated Employees of the Employer who participate in
the Plan and arrange them in order of their allocation rates from the highest to
the lowest.
c. As of the date of allocation, lower the allocation to the Highly Compensated
Employee with the highest allocation rate determined in (b) above. The reduction
shall equal the lesser of (i) the amount necessary so that the non-Highly
Compensated Employee with the lowest allocation rate receives an allocation
equal to 5% of such Employee’s Compensation, as defined in Code
Section 415(c)(3), for the period during which the non-Highly Compensated
Employee is eligible to receive an allocation under this Section, or (ii) the
amount which would cause such Highly Compensated Employee’s allocation rate to
equal the allocation rate of the Highly Compensated Employee with the next
highest allocation rate. As of the date of allocation, that reduction shall be
added to the Individual Account of the non- Highly Compensated Employee
described in (i) above.
d. Repeat the procedures in (c) above until all Employees of the non-Highly
Compensated Employees have an allocation rate equal to at least 5% of such
Employee’s Compensation, as defined in Code Section 415(c)(3), for the period
during which the each of the non-Highly Compensated Employees are eligible to
receive an allocation under this Section. If the

33



--------------------------------------------------------------------------------



 



allocation rate of a Highly Compensated Employee is lowered under (c) above or
this clause (d) to the point where it is equal to that of the Highly Compensated
Employees with the next highest allocation rate, then any further reductions in
allocations shall be apportioned between the former and latter Highly
Compensated Employees in a manner that causes their equivalent allocation rates
to be reduced by the same amount.
e. If the allocation rate of the Highly Compensated Employees are less than 5%,
either before any reallocation pursuant to this (11), or as a result of any
reallocation pursuant to this (11), then for that Plan Year, the Employer Profit
Sharing Contributions shall be allocated as if the Employer had elected a pro
rata allocation formula (as described in Adoption Agreement Section Three).
f. Participants whose sole allocation for a Plan Year consists of either a
minimum allocation made pursuant to Plan Section 3.04(E) or a Safe Harbor
Nonelective Contribution are considered benefiting for purposes of the minimum
allocation gateway. Allocation rates shall include such contributions when
determining whether the minimum gateway allocation has been satisfied.
C. Allocation of Forfeitures — Forfeitures may be, at the Employer’s discretion,
applied first to the payment of the Plan’s administrative expenses in accordance
with Plan Section 7.04 or applied to the restoration of Participants’ Individual
Accounts pursuant to Plan Section 4.01(C)(3). Any remaining Forfeitures shall be
allocated as follows:
1. Profit Sharing Plan — If this is a profit sharing plan, unless the Adoption
Agreement indicates otherwise, Forfeitures will be used to reduce Employer
Contributions. Notwithstanding the foregoing, Forfeitures arising under Plan
Section 3.12 (Excess Annual Additions) may be allocated to Qualifying
Participants in accordance with Plan Section 3.04(B).
2. 401(k) Profit Sharing Plan — If this is a 401(k) profit sharing plan, unless
the Adoption Agreement indicates otherwise, Forfeitures of Employer Profit
Sharing Contributions, Matching Contributions, ACP Test Safe Harbor Matching
Contributions, and Excess Aggregate Contributions shall be used to reduce
Employer Contributions. Notwithstanding the foregoing, Forfeitures arising under
Plan Section 3.12 (Excess Annual Additions) may be allocated to Qualifying
Participants in accordance with Plan Section 3.04(B).
3. Money Purchase Pension Plan and Target Benefit Pension Plan — If this Plan is
a money purchase pension plan or a target benefit pension plan, unless the
Adoption Agreement indicates otherwise, Forfeitures shall be used to reduce
Employer Money Purchase Pension Contributions or Employer Target Benefit Pension
Contributions to the Plan. Notwithstanding the foregoing, Forfeitures arising
under Plan Section 3.12 (Excess Annual Additions), other than forfeitures
arising under a target benefit plan, may be allocated to Qualifying Participants
in accordance with Plan Section 3.04(B).
Forfeitures must be applied as of the last day of the Plan Year in which the
Forfeitures arose or, if necessary, any subsequent Plan Year following the Plan
Year in which the Forfeiture arose. Notwithstanding the foregoing, Forfeitures
must be applied in a uniform and nondiscriminatory manner if applied either to
the payment of the Plan’s administrative expenses or to the restoration of
Participants’ Individual Accounts pursuant to Plan Section 4.01(C)(3).
Forfeitures that are reallocated to Participants’ Individual Accounts need not
be reallocated to the same contribution source from which they were forfeited.
D. Timing of Employer Contribution — Unless otherwise specified in the Plan or
permitted by law or regulation, the Employer Contribution made by an Employer
for each Plan Year shall be deposited with the Trustee (or Custodian, if
applicable) not later than the due date for filing the Employer’s income tax
return for its tax year in which the Plan Year ends, including extensions
thereof. Notwithstanding the foregoing, Employer Contributions may be deposited
during the Plan Year for which they are being made.
E. Minimum Allocation for Top-Heavy Plans — The contribution and allocation
provisions of this Plan Section 3.04(E) shall apply for any Plan Year with
respect to which this Plan is a Top-Heavy Plan and shall supersede any
conflicting provisions in the Plan or Adoption Agreement.
1. Except as otherwise provided in (3) and (4) below, the Employer Contributions
and Forfeitures allocated on behalf of any Participant who is not a Key Employee
shall not be less than the lesser of three percent of such Participant’s
Compensation or (in the case where the Employer does not maintain a defined
benefit plan in addition to this Plan which designates this Plan to satisfy Code
Section 401, the largest percentage of Employer Contributions and Forfeitures,
as a percentage of the Key Employee’s Compensation, as limited by Code
Section 401(a)(17), allocated on behalf of any Key Employee for that year. The
minimum allocation is determined without regard to any Social Security
contribution. Unless the Adopting Employer, in the Adoption Agreement, elects to
allocate a top-heavy contribution to Participants who are Key Employees, only
Participants who are not Key Employees will be entitled to receive the minimum
allocation. Notwithstanding the foregoing, if the Employer maintains a defined
benefit plan in addition to this Plan and specifies in the Adoption Agreement
that the minimum allocation will be made to this Plan, then except as provided
in (3) and (4) below, Employer Contributions and Forfeitures allocated on behalf
of any Participant who is not a Key Employee shall not be less than five percent
of such Participant’s Compensation. For purposes of the preceding sentences, the
largest percentage of Employer Contributions and Forfeitures as a percentage of
each Key Employee’s Compensation shall be determined by treating Elective
Deferrals as Employer Contributions. This minimum allocation shall be made even
though under other Plan provisions, the Participant would not otherwise be
entitled to receive an allocation, or would have received a lesser allocation
for the year because of

  1)   the Participant’s failure to complete 1,000 Hours of Service (or any
comparable period provided in the Plan), or     2)   the Participant’s failure
to make mandatory Nondeductible Employee Contributions to the Plan, or     3)  
Compensation less than a stated amount.

34



--------------------------------------------------------------------------------



 



2. For purposes of computing the minimum allocation, Compensation shall mean
Compensation as provided in the Definitions Section of the Plan as limited by
Code Section 401(a)(17) and shall include any amounts contributed by the
Employer pursuant to a salary reduction agreement and which is not includible in
gross income under Code Sections 402(g), 125, 132(f)(4), or 457. Compensation
for the full Determination Year will be used in calculating the minimum
allocation.
3. The provision in (1) above shall not apply to any Participant who was not
employed by the Employer on the last day of the Plan Year.
4. The provision in (1) above shall not apply to any Participant to the extent
the Participant is covered under any other plan or plans of the Employer and the
Adopting Employer has provided in the Adoption Agreement that the minimum
allocation or benefit requirement applicable to Top-Heavy Plans will be met in
the other plan or plans.
5. The minimum allocation required under this Section 3.04(E) (to the extent
required to be nonforfeitable under Code Section 416(b)) may not be forfeited
under Code Section 411(a)(3)(B) or 411(a)(3)(D).
6. Elective Deferrals (and for Plan Years beginning before 2002, Matching
Contributions) may not be taken into account for purposes of satisfying the
minimum allocation requirement applicable to Top-Heavy Plans described in Plan
Section 3.04(E)(1). Qualified Nonelective Contributions may, however, be taken
into account for such purposes.
F. Return of the Employer Contribution to the Employer Under Special
Circumstances — Any contribution made by the Employer because of a mistake of
fact must be returned to the Employer within one year of the contribution.
In the event that the Commissioner of Internal Revenue determines that the Plan
is not initially qualified under the Code, any contributions made incident to
that initial qualification by the Employer must be returned to the Employer
within one year after the date the initial qualification is denied, but only if
the application for qualification is made by the time prescribed by law for
filing the Employer’s return for the taxable year in which the Plan is adopted,
or such later date as the Secretary of the Treasury may prescribe.
In the event that a contribution made by the Employer under this Plan is
conditioned on deductibility and is not deductible under Code Section 404, the
contribution, to the extent of the amount disallowed, must be returned to the
Employer within one year after the deduction is disallowed.
If applicable, no contract will be purchased under the Plan unless such contract
or a separate definite written agreement between the Employer and the insurer
provides that no value under contracts providing benefits under the Plan or
credits determined by the insurer (on account of dividends, earnings, or other
experience rating credits, or surrender or cancellation credits) with respect to
such contracts may be paid or returned to the Employer or diverted to or used
for other than the exclusive benefit of the Participants or their Beneficiaries.
However, any contribution made by the Employer because of a mistake of fact must
be returned to the Employer within one year of the contribution.
3.05 QUALIFIED NONELECTIVE CONTRIBUTIONS
The Employer may elect to make Qualified Nonelective Contributions under the
Plan. The amount of such contribution, if any, to the Plan for each Plan Year,
shall be determined by the Employer.
A. Qualified Nonelective Contributions Used to Satisfy Testing Requirements —
Unless another allocation formula is specified in the Adoption Agreement, or in
the situation in which an Employer wishes to allocate a Qualified Nonelective
Contribution in addition to the allocation formula in the Adoption Agreement,
Qualified Nonelective Contributions will be allocated to the Individual Accounts
of non-Highly Compensated Employees who are eligible Participants following any
allocation formula permitted under the law or regulation for purpose of
satisfying the Actual Deferral Percentage test, the Actual Contribution
Percentage test, or both. Notwithstanding the foregoing, no allocation shall be
required in excess of the amount required to satisfy the Actual Deferral
Percentage test, the Actual Contribution Percentage test, or both. Qualified
Nonelective Contributions may be made during the Plan Year for which they are
being made; however, the Employer must follow the allocation requirements set
forth in this Section 3.05 and must adhere to the eligibility requirements
applicable to Elective Deferrals, including a forfeiture of allocations where
such eligibility requirements are not satisfied.
For Plan Years beginning in 2006 (or such earlier date on which the final
regulations under Treasury Regulation 1.401(k) and 1.401(m) became effective),
Qualified Nonelective Contributions taken into account under the Actual Deferral
Percentage (ADP) test cannot exceed the product of the non-Highly Compensated
Employee’s Compensation and the greater of i) 5 percent (10 percent if the
Qualified Nonelective Contribution is made in connection with an Employer’s
obligation to pay prevailing wages under the Davis-Bacon Act plan) or ii) two
times the Plan’s representative contribution rate. The “representative
contribution rate,” for this purpose, is the lowest applicable contribution rate
of any eligible non-Highly Compensated Employee among a group of eligible
non-Highly Compensated Employees that consists of one half of all non-Highly
Compensated Employees for the Plan Year (or if greater, the lowest applicable
percentage contribution rate of any eligible non-Highly Compensated Employee in
the group of all eligible non-Highly Compensated Employees for the Plan Year and
who is employed by the Employer on the last day of the Plan Year). The
“applicable contribution rate” for these purposes is the sum of the Qualified
Matching Contributions taken into account for the ADP test for the eligible
non-Highly Compensated Employees for the Plan Year and the Qualified Nonelective
Contributions made for the eligible non-Highly Compensated Employee for the Plan
Year, divided by the eligible non-Highly compensated Employee’s Compensation for
the same period.
If the current year testing rules apply to the Plan, in lieu of distributing
Excess Contributions or Excess Aggregate Contributions as provided in Plan
Sections 5.13 and 5.14, the Employer may, if permitted in the Adoption
Agreement, use all or any portion of

35



--------------------------------------------------------------------------------



 



the Qualified Nonelective Contributions to satisfy either the Actual Deferral
Percentage test, the Actual Contribution Percentage test, or both. The option to
use all or any portion of the Qualified Nonelective Contributions to satisfy
either the Actual Deferral Percentage test or the Actual Contribution Percentage
test is not available if prior year testing rules apply to the Plan
B. Special Rules for Government Contract Plans — If the Employer so elects in
the Adoption Agreement, for each Hour of Service of covered employment under a
government contract, the Employer shall contribute to the Plan such Qualified
Nonelective Contribution amounts for each eligible Participant as determined by
the hourly rate designated for each eligible Participant’s work classification
on the wage determination sheet, or part thereof, as determined by the Employer
pursuant to the terms of the contracts to which the Employer is a party and
which are subject to the provisions of any federal, state, or municipal
prevailing wage law to which the Employer is a party. In addition to any
Qualified Nonelective Contribution made under this Plan Section 3.05(B), the
Employer may contribute additional Qualified Nonelective Contributions to be
allocated to the Individual Accounts of non-Highly Compensated Employees who are
eligible Participants following any allocation formula permitted under the law
or regulation for the purpose of satisfying the Actual Deferral Percentage test,
the Actual Contribution Percentage test, or both, as set forth in Plan
Section 3.05(A). Such additional Qualified Nonelective Contributions can be
taken into account for a Plan Year for a non-Highly Compensation Employee only
to the extent such contributions do not exceed 10 percent of that non-Highly
Compensated Employee’s Compensation.
3.06 QUALIFIED MATCHING CONTRIBUTIONS
The Employer may elect to make Qualified Matching Contributions under the Plan.
Unless specified otherwise in the Adoption Agreement, the amount of such
contribution, if any, to the Plan for each Plan Year, shall be determined by the
Employer. In addition, in lieu of distributing Excess Contributions or Excess
Aggregate Contributions as provided in Plan Sections 5.13 and 5.14, the Employer
may use Qualified Matching Contributions to satisfy either the Actual Deferral
Percentage test, the Actual Contribution Percentage test, or both, pursuant to
Treasury Regulations under Code Sections 401(k) and 401(m).
Unless another allocation formula is specified in the Adoption Agreement,
Qualified Matching Contributions, if made, shall be in an amount equal to that
percentage of the Elective Deferrals (and Nondeductible Employee Contributions)
of each non-Highly Compensated Employee that would be sufficient to cause the
Plan to satisfy the Actual Contribution Percentage test, the Actual Deferral
Percentage test, or both. For Plan Years beginning in 2006 (or such earlier date
on which the final regulations under Treasury Regulation 1.401(k) and 1.401(m)
became effective), if Qualified Matching Contributions exceed 100 percent of a
Qualifying Contributing Participant’s Elective Deferrals, the additional ACP
testing restrictions listed in Plan Section 3.02 will apply.
Notwithstanding anything in this Section to the contrary, all or any portion of
the Qualified Matching Contributions may be included in the ADP and ACP tests if
the Employer has elected to use the current year testing rules.
3.07 ROLLOVER CONTRIBUTIONS
Unless otherwise indicated in the Adoption Agreement, an Employee may make
Indirect Rollover and/or Direct Rollover contributions to the Plan from
distributions made from plans described in Code Sections 401(a), 403(a), 403(b),
408, and 457(b) (if maintained by a governmental entity) (excluding
Nondeductible Employee Contributions and Roth Elective Deferrals except as
otherwise indicated in the Adoption Agreement) unless an Employee is either an
Employee of a related employer that does not participate in this Plan or a
member of any excluded class in Adoption Agreement Section Two and Plan
Section 2.01. The Plan Administrator may require the Employee to certify, either
in writing or in any other form permitted under rules promulgated by the IRS and
DOL, that the contribution qualifies as a rollover contribution under the
applicable provisions of the Code. If it is later determined that all or part of
a rollover contribution was ineligible to be contributed to the Plan, the Plan
Administrator shall direct that any ineligible amounts, plus earnings or losses
attributable thereto (determined in the manner described in Plan Section
7.02(B)), be distributed from the Plan to the Employee as soon as
administratively feasible.
A separate account shall be maintained by the Plan Administrator for each
Employee’s rollover contributions, which will be nonforfeitable at all times.
Such account will share in the income and gains and losses of the Fund in the
manner described in Plan Section 7.02(B). Where the Adoption Agreement does not
permit Employer designation with respect to rollover contributions, the Employer
may, in a uniform and nondiscriminatory manner, allow only Employees who have
become Participants in the Plan to make rollover contributions.
3.08 TRANSFER CONTRIBUTIONS
Unless otherwise indicated in the Adoption Agreement, the Trustee (or Custodian,
if applicable) may receive any amounts transferred to it in the name of an
Employee from the trustee or custodian of another plan qualified under Code
Section 401(a), unless an Employee is either employed by a related employer that
does not participate in this Plan or a member of any excluded class in Adoption
Agreement Section Two and Plan Section 2.01. Whether any particular transfer may
be accepted by the Plan, and the procedures for the receipt of such transfers by
the Plan, will be determined by the requirements of Treasury
Regulation 1.411(d)-4, Q&A-3 and other rules promulgated by the IRS. Nothing in
this Plan prohibits the Plan Administrator from permitting (or prohibiting)
Participants to transfer their Individual Accounts to other eligible plans,
provided such transfers are permitted (or prohibited) in a uniform and
nondiscriminatory manner. If it is later determined that all or part of a
transfer contribution was ineligible to be transferred into the Plan, the Plan
Administrator shall direct that any ineligible amounts, plus earnings or losses
attributable thereto (determined in the manner

36



--------------------------------------------------------------------------------



 



described in Plan Section 7.02(B)), be distributed from the Plan to the Employee
as soon as administratively feasible. Notwithstanding the foregoing, the
Employer may, at its discretion, also return the amount transferred to the
transferor plan or correct the ineligible transfer using any other method
permitted by the IRS under regulation or other guidance.
A separate account shall be maintained by the Plan Administrator for each
Employee’s transfer contributions, which will, if applicable, be nonforfeitable
at all times. Such account will share in the income and gains and losses of the
Fund in the manner described in Plan Section 7.02(B). Where the Adoption
Agreement does not permit Employer designation with respect to transfer
contributions, the Employer may, in a uniform and nondiscriminatory manner,
allow only Employees who have become Participants in the Plan to make transfer
contributions. Notwithstanding the foregoing, an Employee’s separate account
established solely on account of an event described in Code Section 414(l) shall
continue to be subject to the Plan’s vesting schedule except as otherwise
provided therein. If transfers are associated with distributable events and the
Employees are eligible to receive single sum distributions consisting entirely
of Eligible Rollover Contributions, the transfers will be considered Direct
Rollovers.
3.09 DEDUCTIBLE EMPLOYEE CONTRIBUTIONS
The Plan Administrator will not accept Deductible Employee Contributions that
are made for a taxable year beginning after December 31, 1986. Contributions
made before that date will be maintained in a separate account, which will be
nonforfeitable at all times. The account will share in the gains and losses of
the Fund in the same manner as described in Plan Section 7.02(B). No part of the
Deductible Employee Contributions account will be used to purchase life
insurance. Subject to Plan Section 5.10 (if applicable), the Participant may
withdraw any part of the Deductible Employee Contribution account by making a
written application to the Plan Administrator.
3.10 NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS
If this Plan is subject to Code Section 401(k) and the Adopting Employer so
allows in the Adoption Agreement, a Participant may contribute Nondeductible
Employee Contributions to the Plan by enrolling as a Contributing Participant
pursuant to the applicable provisions of Plan Section 3.01. The Employer shall
establish uniform and nondiscriminatory rules and procedures for Nondeductible
Employee Contributions as it deems necessary and advisable including, but not
limited to, rules describing any amounts or percentages of Compensation
Participants may or must contribute to the Plan. Nondeductible Employee
Contributions for Plan Years beginning after December 31, 1986, together with
any Matching Contributions, will be limited so as to satisfy the Actual
Contribution Percentage test in Plan Section 3.14. Notwithstanding the
foregoing, contributions made to the Plan on an after-tax basis (e.g., to repay
defaulted loans or to buy back previously forfeited amounts as described in Plan
Section 4.01(C)(3)) do not constitute Nondeductible Employee Contributions and
will not, therefore, be subject to the nondiscrimination test of Code Section
401(m) or the Annual Additions limits of Code Section 415. A separate account
will be maintained by the Plan Administrator for the Nondeductible Employee
Contributions of each Participant.
3.11 OTHER LIMITATIONS ON SIMPLE 401(K) CONTRIBUTIONS
If the Employer has established a SIMPLE 401(k) Plan, no Employer or Employee
contributions may be made to this Plan for the SIMPLE 401(k) Year other than
Elective Deferrals described in Plan Section 3.01(H), Matching or nonelective
contributions described in Plan Section 3.02, and rollover contributions
described in Plan Section 3.07.
3.12 LIMITATION ON ALLOCATIONS
A. If the Participant does not participate in, and has never participated in
another qualified plan maintained by the Employer, a welfare benefit fund (as
defined in Code Section 419(e)) maintained by the Employer, an individual
medical account (as defined in Code Section 415(l)(2)) maintained by the
Employer, or a simplified employee pension plan (as defined in Code Section
408(k)) maintained by the Employer, which provides an Annual Addition as defined
in the Definitions Section of the Plan, the following rules shall apply.
1. The amount of Annual Additions which may be credited to the Participant’s
Individual Account for any Limitation Year will not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan. If
the Employer Contribution that would otherwise be contributed or allocated to
the Participant’s Individual Account would cause the Annual Additions for the
Limitation Year to exceed the Maximum Permissible Amount, the amount contributed
or allocated may be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount.
2. Before determining the Participant’s actual Compensation for the Limitation
Year, the Employer may determine the Maximum Permissible Amount for a
Participant on the basis of a reasonable estimate of the Participant’s
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated.
3. As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Participant’s actual Compensation for the Limitation Year.
4. If, pursuant to Plan Section 3.12(A)(3) or as a result of the allocation of
Forfeitures or a reasonable error in determining a Participant’s maximum
Elective Deferral or any other circumstance permitted under rules promulgated by
the IRS, there is an Excess Annual Addition, the excess will be disposed of as
follows.
a. Profit Sharing Plan — If this Plan is a profit sharing plan, the Excess
Annual Additions shall be deemed Forfeitures and shall be allocated in
accordance with Plan Section 3.04(C) to all Qualifying Participants that have
not reached

37



--------------------------------------------------------------------------------



 



their Annual Additions limit. If all Qualifying Participants have reached their
Annual Additions limit before all Excess Annual Additions have been allocated,
the remaining amount will be held unallocated in a suspense account. The
suspense account will be applied to reduce future Employer Contributions
(including allocation of any Forfeitures) for all remaining Participants in the
next Limitation Year and each succeeding Limitation Year, if necessary.
b. Money Purchase Pension Plan or Target Benefit Plan — If this Plan is either a
money purchase pension plan or a target benefit plan, Excess Annual Additions
shall be held unallocated in a suspense account. The suspense account shall be
used to reduce future Employer Contributions made to Qualifying Participants in
the next Limitation Year and succeeding Limitation Years, if necessary.
c. 401(k) Profit Sharing Plan — If this Plan is a 401(k) profit sharing plan,
any Nondeductible Employee Contributions and Elective Deferrals, plus any income
allocable thereto, shall be distributed to the Participant to the extent this
would reduce the Excess Annual Additions. Income allocable to such Excess Annual
Additions shall be computed in a manner consistent with the manner described in
Plan Section 7.02(B) (i.e., the usual manner used by the Plan Administrator for
allocating income or loss to Participants’ Individual Accounts).
If, after distributing Nondeductible Employee Contributions (including any
earnings thereon) and Elective Deferrals (including any earnings thereon),
Excess Annual Additions still exist, the Excess Annual Additions attributable to
Employer Profit Sharing Contributions shall be deemed Forfeitures and shall be
allocated in accordance with Plan Section 3.04(C) to all Qualifying Participants
who have not reached their Annual Additions limit. If all Qualifying
Participants have reached their Annual Additions limit before all Excess Annual
Additions have been allocated, the remaining amount will be held unallocated in
a suspense account. The suspense account will be applied to reduce future
Employer Contributions (including allocation of any Forfeitures) for all
Qualifying Participants in the next Limitation Year and each succeeding
Limitation Year, if necessary.
If a suspense account is in existence at any time during a Limitation Year
pursuant to this Plan Section 3.12, it will participate in the allocation of the
Fund’s investment gains and losses. If a suspense account is in existence at any
time during a particular Limitation Year, all amounts in the suspense account
must be allocated and reallocated to Participants’ Individual Accounts before
any Employer Contributions or any Nondeductible Employee Contributions may be
made to the Plan for that Limitation Year. Excess Annual Additions may not be
distributed to Participants or former Participants.
B. If, in addition to this Plan, the Participant is covered under another
qualified master or prototype defined contribution plan maintained by the
Employer, a welfare benefit fund maintained by the Employer, an individual
medical account maintained by the Employer, or a simplified employee pension
plan maintained by the Employer that provides an Annual Addition as defined in
the Definitions Section of the Plan during any Limitation Year, the following
rules apply.
1. The Annual Additions which may be credited to a Participant’s Individual
Account under this Plan for any such Limitation Year will not exceed the Maximum
Permissible Amount, reduced by the Annual Additions credited to a Participant
under the other qualified Master or Prototype Plans, welfare benefit funds,
individual medical account, and simplified employee pension plans for the same
Limitation Year. If the Annual Additions with respect to the Participant under
other qualified Master or Prototype defined contribution plans, welfare benefit
funds, individual medical accounts, and simplified employee pension plans
maintained by the Employer are less than the Maximum Permissible Amount, and the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Individual Account under this Plan would cause the Annual
Additions for the Limitation Year to exceed this limitation, the amount
contributed or allocated may be reduced so that the Annual Additions under all
such plans and funds for the Limitation Year will equal the Maximum Permissible
Amount. If the Annual Additions with respect to the Participant under such other
qualified Master or Prototype defined contribution plans, welfare benefit funds,
individual medical accounts, and simplified employee pension plans in the
aggregate are equal to or greater than the Maximum Permissible Amount, no amount
will be contributed or allocated to the Participant’s Individual Account under
this Plan for the Limitation Year.
2. Before determining the Participant’s actual Compensation for the Limitation
Year, the Employer may determine the Maximum Permissible Amount for a
Participant in the manner described in Plan Section 3.12(A)(2).
3. As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Participant’s actual Compensation for the Limitation Year.
4. If, pursuant to Plan Section 3.12(B)(3) or as a result of the allocation of
Forfeitures or a reasonable error in determining a Participant’s Elective
Deferral or any other circumstance permitted under rules promulgated by the IRS,
a Participant’s Annual Additions under this Plan and such other plans would
result in Excess Annual Additions for a Limitation Year, the Excess Annual
Additions will be deemed to consist of the Annual Additions last allocated,
except that Annual Additions attributable to a simplified employee pension plan
will be deemed to have been allocated first, followed by Annual Additions to a
welfare benefit fund or individual medical account, regardless of the actual
allocation date.
5. If Excess Annual Additions were allocated to a Participant on an allocation
date of this Plan which coincides with an allocation date of another plan, the
Excess Annual Additions attributed to this Plan will be the product of
(i) the total Excess Annual Additions allocated as of such date, multiplied by
(ii) the ratio of (a) the Annual Additions allocated to the Participant for the
Limitation Year as of such date under this Plan to (b) the total Annual
Additions allocated to the Participant for the Limitation Year as of such date
under this and all the other qualified prototype defined contribution plans.
6. Any Excess Annual Additions attributed to this Plan will be disposed of in
the manner described in Plan Section 3.12(A)(4).

38



--------------------------------------------------------------------------------



 



7. If the Participant is covered under another qualified defined contribution
plan maintained by the Employer, other than a Master or Prototype Plan, the
provisions of Plan Section 3.12(B)(1) through 3.12(B)(6) will apply as if the
other plan were a Master or Prototype Plan. In the event this method cannot be
administered because of conflicting language in the other plan, the Employer
must provide, through a written attachment to the Plan, the method under which
the plans will limit total Annual Additions to the Maximum Permissible Amount,
and will properly reduce any Excess Annual Additions in a manner that precludes
Employer discretion.
C. The provisions of this Plan Section 3.12 shall apply to SIMPLE 401(k)
contributions made pursuant to Plan Sections 3.01(H) and 3.02.
D. Adoption Agreement elections to include or exclude items from Compensation
that are inconsistent with Code Section 415 and the corresponding regulations
will be disregarded for purposes determining a Participant’s Annual Additions
limit.
3.13 ACTUAL DEFERRAL PERCENTAGE TEST (ADP)
A. Limits on Highly Compensated Employees — The Actual Deferral Percentage
(hereinafter “ADP”) for a Plan Year for Participants who are Highly Compensated
Employees for each Plan Year and the ADP for Participants who are non-Highly
Compensated Employees for the same Plan Year must satisfy one of the following
tests.
1. The ADP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ADP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 1.25; or
2. The ADP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ADP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 2.0 provided that the ADP for
Participants who are Highly Compensated Employees does not exceed the ADP for
Participants who are non-Highly Compensated Employees by more than two
percentage points.
The Plan must satisfy the ADP test using either the prior year testing or
current year testing requirements described below. Notwithstanding the
foregoing, the prior year testing method described below will apply to this Plan
unless otherwise elected by the Employer.
3. Prior Year Testing — The ADP for a Plan Year for Participants who are Highly
Compensated Employees for each Plan Year and the prior year’s ADP for
Participants who were non-Highly Compensated Employees for the prior Plan Year
must satisfy one of the following tests.
a. The ADP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year shall not exceed the prior year’s ADP for Participants who
were non-Highly Compensated Employees for the prior Plan Year multiplied by
1.25; or
b. The ADP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year shall not exceed the prior year’s ADP for Participants who
were non-Highly Compensated Employees for the prior Plan Year multiplied by 2.0,
provided that the ADP for Participants who are Highly Compensated Employees does
not exceed the ADP for Participants who were non-Highly Compensated Employees in
the prior Plan Year by more than two percentage points. For the first Plan Year
the Plan permits any Participant to make Elective Deferrals and this is not a
successor Plan, for purposes of the foregoing tests, the prior year’s non-Highly
Compensated Employees’ ADP shall be three percent unless the Adopting Employer
has elected in the Adoption Agreement to use the actual Plan Year’s ADP for
these Participants. Notwithstanding the foregoing, if the Adopting Employer has
elected the Safe Harbor CODA option in the Adoption Agreement, the current year
testing provisions described in Plan Section 3.13(A)(4) will apply.
4. Current Year Testing — If elected by the Employer in the Adoption Agreement,
the ADP tests in this Plan Section 3.13(A)(1) and (2) above will be applied by
comparing the current Plan Year’s ADP for Participants who are Highly
Compensated Employees with the current Plan Year’s ADP for Participants who are
non-Highly Compensated Employees. Once a current year testing election is made,
the Employer can elect prior year testing for a Plan Year only if the Plan has
used current year testing for each of the preceding five Plan Years (or if less,
the number of Plan Years the Plan has been in existence) or if, as a result of a
merger or acquisition described in Code Section 410(b)(6)(C)(i), the Employer
maintains both a plan using prior year testing and a plan using current year
testing and the change is made within the transition period described in Code
Section 410(b)(6)(C)(ii).
Notwithstanding the foregoing, the Plan shall be treated as meeting the ADP test
if, within a reasonable period before any Plan Year, each Participant eligible
to participate is given a notice (either in writing or in any other form
permitted by Treasury Regulations or other rules promulgated by the IRS) which
satisfies the requirements of Code Section 401(k)(12)(D) and the Employer makes
ADP Test Safe Harbor Contributions pursuant to Code Sections 401(k)(12)(B) and
(C) respectively.
B. Special Rules
1. A Participant is a Highly Compensated Employee for a particular Plan Year if
they meet the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a non-Highly Compensated Employee for a

39



--------------------------------------------------------------------------------



 



particular Plan Year if they do not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.
2. The ADP for any Participant who is a Highly Compensated Employee for the Plan
Year and who is eligible to have Elective Deferrals (and Qualified Nonelective
Contributions or Qualified Matching Contributions, or both, if treated as
Elective Deferrals for purposes of the ADP test) allocated to their Individual
Accounts under two or more arrangements described in Code Section 401(k) that
are maintained by the Employer, shall be determined as if such Elective
Deferrals (and, if applicable, such Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) were made under a single arrangement.
If a Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different Plan Years, all Elective Deferrals made during
the Plan Year under all such arrangements shall be aggregated. For Plan Years
beginning before 2006, cash or deferred arrangements ending with or within the
same calendar year shall be treated as a single arrangement. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under regulations under Code Section 401(k).
3. In the event that this Plan satisfies the requirements of Code
Sections 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Code
sections only if aggregated with this Plan, then this Plan Section 3.13(B)(3)
shall be applied by determining the ADP of Participants as if all such plans
were a single plan. If more than 10 percent of the Employer’s non-Highly
Compensated Employees are involved in a plan coverage change as defined in
Treasury Regulation 1.401(k)-2(c)(4), then any adjustments to the non-Highly
Compensated Employee ADP for the prior year will be made in accordance with such
regulations, unless the Adopting Employer has elected in the Adoption Agreement
to use the current year testing method. Plans may be aggregated in order to
satisfy Code Section 401(k) only if they have the same Plan Year and use the
same ADP testing method.
4. For purposes of satisfying the ADP test, Elective Deferrals, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which contributions relate.
5. The Employer shall maintain records sufficient to demonstrate satisfaction of
the ADP test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.
6. The determination and treatment of the ADP amounts of any Participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.
7. If the Employer elects to take Qualified Matching Contributions into account
as Elective Deferrals for purposes of the ADP test, then (subject to such other
requirements as may be prescribed by the Secretary of the Treasury) the Employer
may elect, in a uniform and nondiscriminatory manner, to either include all
Qualified Matching Contributions in the ADP test or to include only the amount
of such Qualified Matching Contributions that are needed to meet the ADP test.
8. In the event that the Plan Administrator determines that it is not likely
that the ADP test will be satisfied for a particular Plan Year unless certain
steps are taken before the end of such Plan Year, the Plan Administrator may
require Contributing Participants who are Highly Compensated Employees to reduce
or cease future Elective Deferrals for such Plan Year in order to satisfy that
requirement. This reduction shall also be required by the Plan Administrator in
the event that the Plan Administrator anticipates that the Employer will not be
able to deduct all Employer Contributions from its income for federal income tax
purposes. If the Plan Administrator requires Contributing Participants to reduce
or cease making Elective Deferrals under this paragraph, the reduction or
cessation shall begin with the Highly Compensated Employee with either the
largest amount of Elective Deferrals or the highest Contribution Percentage for
the Plan Year (on the date on which it is determined that the ADP test will not
likely be satisfied), as elected by the Plan Administrator. All remaining Highly
Compensated Employees’ Elective Deferrals for the Plan Year shall be limited to
such amount. Notwithstanding the foregoing, if it is later determined that the
ADP test for the Plan Year will be satisfied, Highly Compensated Employees shall
be permitted to enroll again as Contributing Participants in accordance with the
terms of the Plan.
9. Elective Deferrals that are treated as Catch-up Contributions because they
exceed a Plan limit or a statutory limit will be excluded from ADP testing.
Amounts which are characterized as Catch-up Contributions as a result of the ADP
test will reduce the amount of Excess Contributions distributed or Qualified
Nonelective Contributions or Qualified Matching Contributions contributed to the
Plan to correct an Excess Contribution.
10. Special Rule for Early Participation — If the Plan provides that Employees
are eligible to become Contributing Participants before they have completed the
minimum age and service requirements in Code Section 410(a)(1)(A), and if the
Plan applies Code Section 410(b)(4)(B) in determining whether the Plan satisfies
the requirements in Code Section 410(b)(1), then in determining whether the Plan
satisfies the ADP test, either:
a. pursuant to Code Section 401(k)(3)(F), the ADP test is performed under the
Plan (determined without regard to disaggregation under Treasury
Regulation 1.410(b)-7(c)(3)), using the ADP for all eligible Highly Compensated
Employees for the Plan Year and the ADP of eligible non-Highly Compensated
Employees for the applicable year, disregarding all non-Highly Compensated
Employees who have not met the minimum age and services requirements in Code
Section 410(a)(1)(A); or
b. pursuant to Treasury Regulation 1.401(k)-1(b)(4), the Plan is disaggregated
into separate plans and the ADP test is performed separately for all eligible
Participants who have completed the minimum age and service requirements of Code
Section 410(a)(1)(A) and for all eligible Participants who have not completed
the minimum age and service requirements in Code Section 410(a)(1)(A).
C. Notwithstanding the foregoing, the ADP test described above is treated as
satisfied for any SIMPLE 401(k) Year in which an Eligible Employer maintains
this Plan as a SIMPLE 401(k) Plan.

40



--------------------------------------------------------------------------------



 



3.14 ACTUAL CONTRIBUTION PERCENTAGE TEST (ACP)
A. Limits on Highly Compensated Employees — The Actual Contribution Percentage
(hereinafter “ACP”) for Participants who are Highly Compensated Employees for
each Plan Year and the ACP for Participants who are non-Highly Compensated
Employees for the same Plan Year must satisfy one of the following tests.
1. The ACP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ACP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 1.25; or
2. The ACP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ACP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 2.0, provided that the ACP for
the Participants who are Highly Compensated Employees does not exceed the ACP
for Participants who are non-Highly Compensated Employees by more than two
percentage points.
The Plan must satisfy the ACP test using either the prior year testing or
current year testing requirements described below. Notwithstanding the
foregoing, the prior year testing method described below will apply to this Plan
unless otherwise elected in the Adoption Agreement by the Adopting Employer.
3. Prior Year Testing — The ACP for a Plan Year for Participants who are Highly
Compensated Employees for each Plan Year and the prior year’s ACP for
Participants who were non-Highly Compensated Employees for the prior Plan Year
must satisfy one of the following tests.
a. The ACP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year shall not exceed the prior year’s ACP for Participants who
were non-Highly Compensated Employees for the prior Plan Year multiplied by
1.25; or
b. The ACP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year shall not exceed the prior year’s ACP for Participants who
were non-Highly Compensated Employees for the prior Plan Year multiplied by 2.0,
provided that the ACP for Participants who are Highly Compensated Employees does
not exceed the ACP for Participants who were non-Highly Compensated Employees in
the prior Plan Year by more than two percentage points. For the first Plan Year,
if this Plan permits any Participant to make Nondeductible Employee
Contributions, provides for Matching Contributions or both, and this is not a
successor Plan, for purposes of the foregoing tests, the prior year’s non-Highly
Compensated Employees’ ACP shall be three percent unless the Employer has
elected in the Adoption Agreement to use the Plan Year’s ACP for these
Participants.
Notwithstanding the foregoing, if the Adopting Employer has elected the Safe
Harbor CODA option in the Adoption Agreement, the current year testing
provisions described below will apply.
4. Current Year Testing — If elected by the Adopting Employer in the Adoption
Agreement, the ACP tests in this Plan Section 3.14(A)(1) and (2), above, will be
applied by comparing the current Plan Year’s ACP for Participants who are Highly
Compensated Employees for each Plan Year with the current Plan Year’s ACP for
Participants who are non-Highly Compensated Employees. Once an election to use
current year testing is made, the Employer can elect prior year testing for a
Plan Year only if the Plan has used current year testing for each of the
preceding five Plan Years (or if lesser, the number of Plan Years the Plan has
been in existence) or if, as a result of the merger or acquisition described in
Section 410(b)(6)(C)(i), the Employer maintains both a plan using prior year
testing and a plan using current year testing and the change is made within the
transition period described in Code Section 410(b)(6)(C)(ii).
B. Special Rules
1. A Participant is a Highly Compensated Employee for a particular Plan Year if
they meet the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a non-Highly Compensated Employee for a
particular Plan Year if they do not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.
2. For purposes of this Plan Section 3.14, the Contribution Percentage for any
Participant who is a Highly Compensated Employee and who is eligible to have
Contribution Percentage Amounts allocated to their Individual Account under two
or more plans described in Code Section 401(a), or arrangements described in
Code Section 401(k) that are maintained by the Employer, shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan.
If a Highly Compensated Employee participates in two or more such plans or
arrangements that have different plan years, all Contribution Percentage Amounts
made during the Plan Year under all such plans and arrangements shall be
aggregated. For Plan Years beginning before 2006, all such plans and
arrangements ending with or within the same calendar year shall be treated as a
single plan or arrangement. Notwithstanding the foregoing, certain plans shall
be treated as separate if mandatorily disaggregated under regulations under Code
Section 401(m).
3. In the event that this Plan satisfies the requirements of Code
Sections 401(m), 401(a)(4) or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Plan Section 3.14(B)(3)
shall be applied by determining the Contribution Percentage of Employees as if
all such plans were a single plan. If more than 10 percent of the Employer’s
non-Highly Compensated Employees are involved in a plan coverage change as
defined in Treasury Regulation 1.401(m)-2(c)(4), then any adjustments to the
non- Highly Compensated Employee ACP for the prior year will be made in
accordance with such regulations, unless the Employer has elected in the
Adoption Agreement to use the current-year testing method. Plans may be
aggregated in order to satisfy Code Section 401(m) only if they have the same
Plan Year and use the same ACP testing method.
4. For purposes of determining the Actual Contribution Percentage test,
Nondeductible Employee Contributions are considered to have been made in the
Plan Year in which contributed to the Fund. Matching Contributions and Qualified
Nonelective Contributions will be considered made for a Plan Year if made no
later than the end of the 12-month period beginning on the day after the close
of the Plan Year.

41



--------------------------------------------------------------------------------



 



5. The Employer shall maintain records sufficient to demonstrate satisfaction of
the ACP test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.
6. The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.
7. If the Employer elects to take Qualified Nonelective Contributions into
account as Contribution Percentage Amounts for purposes of the ACP test, then
(subject to such other requirements as may be prescribed by the Secretary of the
Treasury) the Employer may elect, in a uniform and nondiscriminatory manner,
either to include all Qualified Nonelective Contributions in the ACP test or to
include only the amount of such Qualified Nonelective Contributions that are
needed to meet the ACP test.
8. If the Employer elects to take Elective Deferrals into account as
Contribution Percentage Amounts for purposes of the ACP test, then (subject to
such other requirements as may be prescribed by the Secretary of the Treasury)
the Employer may elect, in a uniform and nondiscriminatory manner, either to
include all Elective Deferrals in the ACP test or to include only the amount of
such Elective Deferrals that are needed to meet the ACP test.
9. Special Rule for Early Participation — If the Plan provides for Matching
Contributions or Nondeductible Employee Contributions and provides that
Employees are eligible to participate with regard to such contributions before
they have completed the minimum age and service requirements in Code
Section 410(a)(1)(A), and if the Plan applies Code Section 410(b)(4)(B) in
determining whether the Plan meets the requirements in Code Section 410(b)(1),
then in determining whether the Plan meets the ACP test, either:
a. pursuant to Code Section 401(m)(5)(C), the ACP test is performed under the
Plan (determined without regard to disaggregation under Treasury
Regulation 1.410(b)-7(c)(3)), using the ACP for all eligible Highly Compensated
Employees for the Plan Year and the ACP of eligible non-Highly Compensated
Employees for the applicable year, disregarding all non-Highly Compensated
Employees who have not met the minimum age and service requirements in Code
Section 410(a)(1)(A); or
b. pursuant to Treasury Regulation 1.401(m)-1(b)(4), the Plan is disaggregated
into separate plans and the ACP test is performed separately for all eligible
Participants who have completed the minimum age and service requirements in Code
Section 410(a)(1)(A) and for all eligible Participants who have not completed
the minimum age and service requirements in Code Section 410(a)(1)(A).
C. Notwithstanding the foregoing, the ACP test described above is treated as
satisfied for any SIMPLE 401(k) Year in which an Eligible Employer maintains
this Plan as a SIMPLE 401(k) Plan.
SECTION FOUR: VESTING AND FORFEITURES
4.01 DETERMINING THE VESTED PORTION OF PARTICIPANT INDIVIDUAL ACCOUNTS
A. Determining the Vested Portion — In determining the Vested portion of a
Participant’s Individual Account, the following rules apply.
1. Employer Contributions — The Vested portion of a Participant’s Individual
Account derived from Employer Contributions other than Elective Deferrals is
determined by applying the vesting schedule(s) selected in the Adoption
Agreement (or the vesting schedule(s) described in Plan Section 4.01(B) if the
Plan is a Top-Heavy Plan). In the event that there is not a vesting schedule
option provided in the Adoption Agreement, a Participant shall be fully Vested
in their Individual Account at all times. Notwithstanding the foregoing, a
Participant with accrued benefits derived from Matching Contributions who has
not completed at least one Hour of Service under the Plan in a Plan Year
beginning after December 31, 2001, shall be subject to the vesting schedule in
effect after January 1, 2002, unless otherwise elected by the Employer in an
amendment adopting provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (EGTRRA).
2. Other Contributions — A Participant is fully Vested in their rollover
contributions and transfer contributions (subject to the exceptions provided in
Plan Section 3.08), Elective Deferrals, Deductible Employee Contributions,
Nondeductible Employee Contributions, Qualified Matching Contributions, and
Qualified Nonelective Contributions and any earnings thereon. No Forfeiture will
occur solely as a result of an Employee’s withdrawal of such contributions.
Separate accounts for such contributions shall be maintained for each Employee,
including separate accounts for Pre-Tax Elective Deferrals and Roth Elective
Deferrals. Each account will be credited with the applicable contributions and
earnings thereon.
3. Fully Vested Under Certain Circumstances — An Employee is fully Vested in
their Individual Account if any of the following occurs:
a. the Employee reaches Normal Retirement Age;
b. the Plan is terminated or partially terminated as defined by rules
promulgated by the IRS; or
c. there exists a complete discontinuance of contributions under the Plan.
Further, unless otherwise indicated in the Adoption Agreement, an Employee is
fully Vested if the Employee dies, incurs a Disability, or satisfies the
conditions for Early Retirement Age (if applicable). Notwithstanding the
foregoing, the portion of an Employee’s Individual Account attributable to
Employer Profit Sharing Contributions, Employer Money Purchase Pension
Contributions, or Employer Target Benefit Pension Contributions that are made
based on their imputed Compensation on account of incurring a Disability shall
be fully Vested at all times. In the case of a partial termination, only those
Employees who are affected by the partial termination of the Plan shall become
fully Vested.

42



--------------------------------------------------------------------------------



 



4. Participants in a Prior Plan — If a Participant was a participant in a Prior
Plan on the Effective Date, their Vested percentage shall not be less than it
would have been under such Prior Plan as computed on the Effective Date.
5. SIMPLE 401(k) Exception — Notwithstanding anything in this Plan to the
contrary, all benefits attributable to contributions described in Plan
Section 3.01(H) are nonforfeitable at all times, and all previous contributions
made under the Plan are nonforfeitable as of the beginning of the SIMPLE 401(k)
Year in which the SIMPLE 401(k) Plan is adopted.
6. ADP Test Safe Harbor Contribution Exception — Notwithstanding anything in
this Plan to the contrary, all benefits attributable to ADP Test Safe Harbor
Contributions shall be nonforfeitable at all times.
7. ACP Test Safe Harbor Matching Contributions — Notwithstanding anything in
this Plan to the contrary, ACP Test Safe Harbor Matching Contributions will be
Vested as indicated in the Matching Contributions vesting schedule in the
Adoption Agreement, but, in any event, such contributions shall be fully Vested
upon an Employee’s attainment of Normal Retirement Age, upon the complete or
partial termination of the Plan, or upon the complete discontinuance of Employer
Contributions.
8. Government Contract Contributions — Notwithstanding anything in this Plan to
the contrary, contributions made by an Employer pursuant to Plan
Section 3.04(B)(3) shall be nonforfeitable at all times.
A Participant shall not be fully Vested in their Individual Account solely on
account of a transaction described in Code Section 414(l), except as otherwise
provided therein.
B. Minimum Vesting Schedule for Top-Heavy Plans — The following vesting
provisions apply for any Plan Year in which this Plan is a Top-Heavy Plan.
Notwithstanding the other provisions of this Plan Section 4.01 (unless those
provisions provide for more rapid vesting), the topheavy Vested portion of a
Participant’s Individual Account derived from Employer Contributions and
Forfeitures is determined by applying the vesting schedule(s) selected in the
Adoption Agreement.
The vesting schedule(s) selected in the Adoption Agreement applies to all
benefits within the meaning of Code Section 411(a)(7), except for those benefits
which are nonforfeitable under the Code (e.g., Nondeductible Employee
Contributions, including benefits accrued before the effective date of Code
Section 416 and benefits accrued before the Plan became a Top-Heavy Plan,
Elective Deferrals, Qualified Nonelective Contributions, Qualified Matching
Contributions, and ADP Test Safe Harbor Contributions). Further, no decrease in
a Participant’s Vested percentage may occur in the event the Plan’s status as a
Top-Heavy Plan changes for any Plan Year. However, this Plan Section 4.01(B)
does not apply to the Individual Account of any Employee who does not have an
Hour of Service after the Plan has initially become a Top-Heavy Plan, and such
Employee’s Individual Account attributable to Employer Contributions and
Forfeitures will be determined without regard to this Plan Section 4.01(B).
C. Termination of Employment — If a Participant incurs a Termination of
Employment, any portion of their Individual Account which is not Vested shall be
held in a suspense account. Such suspense account shall share in any increase or
decrease in the fair market value of the assets of the Fund in accordance with
Plan Section 7.02(B). The disposition of such suspense account shall be as
follows.
1. Cashout of Certain Terminated Participants — If the Vested value of a
terminated Participant’s Individual Account does not exceed $1,000 (or such
other cashout level specified in the Adoption Agreement) the Vested value of the
Participant’s Individual Account may be paid from the Plan pursuant to Plan
Sections 5.01(B)(1) and 5.04(A), subject to a uniform and non-discriminatory
policy established by the Plan Administrator. The portion which is not Vested
shall be treated as a Forfeiture and applied in accordance with Plan
Section 3.04(C). If a Participant would have received the Vested portion of
their Individual Account pursuant to the previous sentence but for the fact that
the Participant’s Vested Individual Account exceeded the cashout amount when the
Participant terminated service, and if at a later time such Individual Account
is reduced such that it is not greater than the cashout level, the Vested
portion of the Participant’s Individual Account will be paid from the Plan and
the portion which is not Vested shall be treated as a Forfeiture and applied in
accordance with Plan Section 3.04(C). For purposes of this Plan Section, if the
value of the Vested portion of a Participant’s Individual Account is zero, the
Participant shall be deemed to have received a distribution of such Vested
Individual Account.
2. Terminated Participants Who Elect to Receive Distributions — If such
terminated Participant elects to receive a distribution of the entire Vested
portion of their Individual Account in accordance with Plan Section 5.01(B)(2),
the portion which is not Vested shall be treated as a Forfeiture. Such
Forfeiture shall be applied in accordance with Plan Section 3.04(C). If such
terminated Participant elects to receive a partial distribution of their Vested
Individual Account, no Forfeiture may occur until the Participant elects to
receive the remaining portion of their Vested Individual Account.
3. Reemployed Participants Who Received Distributions — If such Participant is
deemed to receive a distribution pursuant to Plan Section 4.01(C)(1) and the
Participant subsequently resumes employment before the date the Participant
incurs five consecutive Breaks in Vesting Service, upon the reemployment of such
Participant, the Employer-derived Individual Account balance will be restored to
the amount on the date of the deemed distribution. If such Participant receives
a distribution pursuant to Plan Section 4.01(C)(1) or (2) and the Participant
subsequently resumes employment, the Participant’s Employer derived Individual
Account balance will be restored to the amount on the date of distribution if
the Participant repays to the Plan the full amount of the distribution before
the earlier of
a. five years after the first date on which the Participant is subsequently
re-employed by the Employer, or
b. the date the Participant incurs five consecutive Breaks in Vesting Service
following the date of the distribution.
Any restoration of a Participant’s Individual Account pursuant to this Plan
Section 4.01(C)(3) shall be made from other Forfeitures, income or gain to the
Fund, or contributions made by the Employer.
4. Reemployed Participants Who Did Not Receive Distributions — If such
Participant neither receives nor is deemed to receive a distribution pursuant to
Plan Section 4.01(C)(1) or (2) and the Participant returns to the service of the
Employer before

43



--------------------------------------------------------------------------------



 



incurring five consecutive Breaks in Vesting Service, there shall be no
Forfeiture. Rather, the amount in such suspense account shall be restored to
such Participant’s Individual Account.
D. Vesting Breaks in Service
1. Vesting of Pre-Break Accruals — Years of Vesting Service credited after a
Participant incurs five consecutive Breaks in Vesting Service shall be
disregarded in determining the Vested portion of such Participant’s Individual
Account that was accrued before the five consecutive Breaks in Vesting Service.
If a Participant who has neither received a distribution nor has been deemed to
receive a distribution incurs five consecutive Breaks in Vesting Service, the
portion of the Participant’s Individual Account which is not Vested shall be
treated as a Forfeiture and applied in accordance with Plan Section 3.04(C).
2. Vesting of Post-Break Accruals — Years of Vesting Service credited before a
Break in Vesting Service shall apply for purposes of determining the Vested
portion of a Participant’s Individual Account that is accrued after such Break
in Vesting Service.
E. Distribution Before Full Vesting
If a distribution is made to a Participant who was not then fully Vested in
their Individual Account derived from Employer Contributions, and if the
Participant may increase their Vested percentage in their Individual Account,
then the following rules shall apply:
1. a separate account will be established for the Participant’s interest in the
Plan as of the time of the distribution, and
2. at any relevant time, the Participant’s Vested portion of the separate
account will be equal to an amount (“X”) determined in accordance with the
standard formula described below unless the Employer chooses, in a uniform and
nondiscriminatory manner, to apply the alternative formula.
Standard Formula: X=P (AB + (R x D)) – (R x D)
Alternative Formula: X= P (AB+D) – D
For purposes of the standard and alternative formulas described above, “P” is
the Vested percentage at the relevant time; “AB” is the separate account balance
at the relevant time; “D” is the amount of the distribution; and “R” is the
ratio of the separate account balance at the relevant time to the separate
account balance after distribution.
4.02 100 PERCENT VESTING OF CERTAIN CONTRIBUTIONS
The Participant’s accrued benefit derived from Elective Deferrals, Qualified
Nonelective Contributions, ADP Test Safe Harbor Contributions, Nondeductible
Employee Contributions, and Qualified Matching Contributions is nonforfeitable.
Separate accounts for Pre-Tax Elective Deferrals, Roth Elective Deferrals,
Qualified Nonelective Contributions, Nondeductible Employee Contributions,
Matching Contributions, and Qualified Matching Contributions will be maintained
for each Participant. Each account will be credited with the applicable
contributions and earnings thereon.
4.03 FORFEITURES AND VESTING OF MATCHING CONTRIBUTIONS
Matching Contributions, other than Qualified Matching Contributions, shall be
Vested in accordance with the vesting schedule for Matching Contributions in the
Adoption Agreement. In any event, an Employee’s Matching Contributions shall be
fully Vested at Normal Retirement Age, upon the complete or partial termination
of the Plan, or upon the complete discontinuance of Employer Contributions.
Notwithstanding any other provisions of the Plan, Matching Contributions or
Qualified Matching Contributions must be forfeited if the contributions to which
they relate are Excess Elective Deferrals (unless the Excess Elective Deferrals
are for non-Highly Compensated Employees, in which event the Plan Administrator
shall have discretion as to whether such amounts will be forfeited), Excess
Contributions, Excess Aggregate Contributions or Excess Annual Additions which
are distributed pursuant to Plan Section 3.12(A)(4)(c). Such Forfeitures shall
be allocated in accordance with Plan Section 3.04(C). When a Participant incurs
a Termination of Employment, whether a Forfeiture arises with respect to
Matching Contributions shall be determined in accordance with Plan
Section 4.01(C).
SECTION FIVE: DISTRIBUTIONS AND LOANS TO PARTICIPANTS
5.01 DISTRIBUTIONS
A. Eligibility for Distributions
1. Entitlement to Distribution — The Vested portion of a Participant’s
Individual Account attributable to Employer Contributions (including ACP Test
Safe Harbor Matching Contributions) other than those described in Plan Section
5.01(A)(2) shall be distributable to the Participant upon 1) the Participant
satisfying the distribution eligibility requirements specified in the Adoption
Agreement, 2) the Participant’s Termination of Employment after attaining Normal
Retirement Age, 3) the termination of the Plan, and 4) if the Plan designates an
Early Retirement Age, the Participant’s Termination of Employment after
satisfying any Early Retirement Age conditions. If a Participant separates from
service before satisfying the Early Retirement Age requirement, but has
satisfied the service requirement, the Participant will be entitled to elect an
early retirement benefit upon satisfying such age requirement. With respect to
item 1) above, if the Adoption Agreement does not allow an Employer to specify
distribution eligibility requirements, the Vested portion of a Participant’s
Individual Account

44



--------------------------------------------------------------------------------



 



shall be distributable to the Participant upon the Participant’s Termination of
Employment, attainment of Normal Retirement Age, Disability, attainment of age
591/2, or the termination of the Plan. If a Participant who is entitled to a
distribution is not legally competent to request or consent to a distribution,
the Participant’s court-appointed guardian, an attorney in fact acting under a
valid power of attorney, or any other individual or entity authorized under
state law to act on behalf of the Participant, may request and accept a
distribution of the Vested portion of a Participant’s Individual Account under
this Plan Section 5.01(A).
2. Special Requirements For Certain 401(k) Contributions — Elective Deferrals,
Qualified Nonelective Contributions, Qualified Matching Contributions, and
income allocable to each are not distributable to a Participant or their
Beneficiary or Beneficiaries, in accordance with such Participant’s or
Beneficiaries’ election, earlier than upon the Participant’s Severance from
Employment (separation from service for Plan Years beginning before 2002),
death, or Disability, except as listed below.
Such amounts may also be distributed upon any one of the following events:
a. termination of the Plan without the establishment of another defined
contribution plan, other than an employee stock ownership plan (as defined in
Code Section 4975(e) or Code Section 409), a simplified employee pension plan
(as defined in Code Section 408(k)), a SIMPLE IRA Plan (as defined in Code
Section 408(p)), a plan or contract described in Code Section 403(b), or a plan
described in Code Section 457(b) or (f), at any time during the period beginning
on the date of Plan termination and ending twelve months after all assets have
been distributed from the Plan;
b. for Plan Years before 2002, disposition by a corporation to an unrelated
corporation of substantially all of the assets (within the meaning of Code
Section 409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition, but only with
respect to Employees who continue employment with the corporation acquiring such
assets;
c. for Plan Years before 2002, disposition by a corporation to an unrelated
entity of such corporation’s interest in a subsidiary (within the meaning of
Code Section 409(d)(3)) if such corporation continues to maintain this Plan, but
only with respect to Employees who continue employment with such subsidiary;
d. attainment of age 591/2 in the case of a profit sharing plan, if elected in
the Adoption Agreement. Notwithstanding the foregoing, where no election is
available in the Adoption Agreement, distribution of Elective Deferrals shall be
permitted upon the attainment of age 591/2; or
e. existence of a hardship incurred by the Participant as described in Plan
Section 5.01(C)(2)(b), if elected in the Adoption Agreement. Notwithstanding the
foregoing, where no election is available in the Adoption Agreement,
distribution of Elective Deferrals shall be permitted upon the existence of a
hardship as described in Plan Section 5.01(C)(2)(b).
All distributions that may be made pursuant to one or more of the foregoing
distribution eligibility requirements are subject to the spousal and Participant
consent requirements (if applicable) contained in Code Section 401(a)(11) and
417. In addition, distributions which are triggered by either a., b., or c.
above must be made in a lump sum.
Notwithstanding the foregoing, ADP Test Safe Harbor Contributions may not be
distributed earlier than Severance from Employment, death, Disability, an event
described in Code Section 401(k)(10), or, in the case of a profit sharing plan,
the attainment of age 591/2. For years beginning after 2005, if both Pre-Tax
Elective Deferrals and Roth Elective Deferrals were made for the year, the Plan
Administrator, in a uniform and nondiscriminatory manner, may establish
operational procedures, including ordering rules as permitted under the law and
related regulations, which specify whether distributions, including corrective
distributions of Excess Elective Deferrals, Excess Contributions, Excess
Aggregate Contributions, or Excess Annual Additions, will consist of a
Participant’s Pre-Tax Elective Deferrals, Roth Elective Deferrals, or a
combination of both, to the extent such type of Elective Deferral was made for
the year. The operational procedures may include an option for Participants to
designate whether the distribution is being made from Pre-Tax or Roth Elective
Deferrals.
3. Distribution Request: When Distributed — A Participant or Beneficiary
entitled to a distribution who wishes to receive a distribution must submit a
request (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL) to the Plan Administrator. If required in
writing, such request shall be made upon a form provided or approved by the Plan
Administrator. Upon a valid request, the Plan Administrator shall direct the
Trustee (or Custodian, if applicable) to commence distribution as soon as
administratively feasible after the request is received, except as otherwise
provided in the Adoption Agreement. Distributions will be made based on the
value of the Vested portion of the Individual Account available at the time of
actual distribution. To the extent the distribution request is for an amount
greater than the Individual Account, the Trustee (or Custodian, if applicable)
shall be entitled to distribute the entire Vested portion of the Individual
Account.
B. Distributions Upon Termination Of Employment
1. Individual Account Balances Less Than or Equal to Cashout Level — If the
value of the Vested portion of a Participant’s Individual Account does not
exceed the cashout level, the following rules shall apply regarding Plan
Section 4.01(C)(1). If the value of the Vested portion of a Participant’s
Individual Account does not qualify as an Eligible Rollover Distribution,
distribution from the Plan may be made to the Participant in a single lump sum
in lieu of all other forms of distribution under the Plan following the
Participant’s Termination of Employment in accordance with a uniform an
nondiscriminatory operational schedule established by the Plan Administrator. If
the value of the Vested portion of a Participant’s Individual Account does not
exceed $1,000 and qualifies as an Eligible Rollover Distribution, and the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Participant in a Direct Rollover or to
receive the distribution in accordance with this Section Five of the Plan,
distribution shall be made to the Participant in a single lump sum in lieu of
all other forms of distribution under the Plan, unless specified otherwise in
the Adoption Agreement. If the

45



--------------------------------------------------------------------------------



 



value of the Vested portion of a Participant’s Individual Account exceeds $1,000
and qualifies as an Eligible Rollover Distribution, and if the Participant does
not elect to have such distribution paid directly to an Eligible Retirement Plan
specified by the Participant in a Direct Rollover or to receive the distribution
in accordance with this Section Five of the Plan, distribution shall be paid by
the Plan Administrator in a Direct Rollover to an individual retirement
arrangement (as described in Code Section 408(a), 408(b) or 408A) designated by
the Plan Administrator. Notwithstanding the foregoing, if the Participant is
reemployed by the Employer before the occurrence of the distribution, no
distribution will be made under this paragraph. The value of the Participant’s
Vested Individual Account for purposes of this paragraph shall be determined by
including rollover contributions (and earnings allocable thereto) within the
meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(a)(ii), and
457(e)(16).
2. Individual Account Balances Exceeding Cashout Level — If distribution in the
form of a Qualified Joint and Survivor Annuity is required with respect to a
Participant and either the value of the Participant’s Vested Individual Account
exceeds the cashout level or there are remaining payments to be made with
respect to a particular distribution option that previously commenced, and if
the Individual Account is immediately distributable, the Participant must
consent to any distribution of such Individual Account. If distribution in the
form of a Qualified Joint and Survivor Annuity is not required with respect to a
Participant and the value of such Participant’s Vested Individual Account
exceeds $5,000, and if the Individual Account is immediately distributable, the
Participant must consent to any distribution of such Individual Account.
The consent of the Participant and the Participant’s Spouse shall be obtained
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL) within the 90-day period ending on the Annuity Starting Date. The
Plan Administrator shall notify the Participant and the Participant’s Spouse of
the right to defer any distribution until the Participant’s Individual Account
is no longer immediately distributable. Such notification shall include a
general description of the material features, and an explanation of the relative
values of the optional forms of benefit available under the Plan in a manner
that would satisfy the notice requirements of Code Section 417(a)(3), and shall
be provided no less than 30 days and no more than 90 days before the Annuity
Starting Date.
If a distribution is one to which Code Sections 401(a)(11) and 417 do not apply,
such distribution may commence less than 30 days after the notice required in
Treasury Regulation 1.411(a)-11(c) is given, provided that:
i. the Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and
ii. the Participant, after receiving the notice, affirmatively elects a
distribution.
Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution which is either made in the form of a Qualified
Joint and Survivor Annuity or is made from a Plan which meets the Retirement
Equity Act safe harbor rules of Plan Section 5.10(E), while the Individual
Account is immediately distributable. Neither the consent of the Participant nor
the Participant’s Spouse shall be required to the extent that a distribution is
required to satisfy Code Section 401(a)(9) or Code Section 415. In addition,
upon termination of this Plan, if the Plan does not offer an annuity option
(purchased from a commercial provider), the Participant’s Individual Account
may, without the Participant’s consent, be distributed to the Participant or
transferred to another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)) within the same controlled
group.
An Individual Account is immediately distributable if any part of the Individual
Account could be distributed to the Participant (or surviving Spouse) before the
Participant attains or would have attained (if not deceased) the later of Normal
Retirement Age or age 62.
3. Distribution Before Attainment of Normal Retirement Age — A Participant who
has incurred a Termination of Employment before attaining Normal Retirement Age
may elect to receive a distribution with regard to Matching Contributions,
Employer Profit Sharing Contributions, Employer Money Purchase Pension
Contributions, and Employer Target Benefit Pension Contributions as applicable,
unless specified otherwise in the Adoption Agreement. A Participant who has
incurred a Severance from Employment before attaining Normal Retirement Age may
elect to receive a distribution with regard to Qualified Matching Contributions,
Elective Deferrals, Qualified Nonelective Contributions and ADP Test Safe Harbor
Contributions unless specified otherwise in the Adoption Agreement.
C. Distributions During Employment
1. In-Service Withdrawals — If this is a profit sharing plan, unless the
Adoption Agreement provides otherwise, a Participant who is not otherwise
eligible to receive a distribution of their Individual Account may elect to
receive an in-service distribution of all or part of the Vested portion of their
Individual Account attributable to Employer Contributions other than those
described in Plan Sections 5.01(A)(2) and 5.01(C)(2)(b), subject to the
requirements of Plan Section 5.10 and further subject to the following limits.
a. Participant for five or more years — An Employee who has been a Participant
in the Plan for five or more years may withdraw up to the entire Vested portion
of their Individual Account.
b. Participant for less than five years — Except as otherwise provided in the
Adoption Agreement, an Employee who has been a Participant in the Plan for less
than five years may withdraw only the amount which has been in their Individual
Account attributable to Employer Contributions for at least two full Plan Years,
measured from the date such contributions were allocated.
2. Hardship Withdrawals
a. Hardship Withdrawals of Matching Contributions and Employer Profit Sharing
Contributions — If this is a profit sharing plan, then notwithstanding Plan
Section 5.01(C)(1) (unless the Adoption Agreement provides otherwise) a
Participant

46



--------------------------------------------------------------------------------



 



may elect to receive a hardship distribution of all or part of the Vested
portion of their Individual Account attributable to Employer Contributions other
than those described in Plan Section 5.01(A)(2), subject to the requirements of
Plan Section 5.10.
For purposes of this Section 5.01(C)(2)(a), hardship is defined as an immediate
and heavy financial need of the Participant where such Participant lacks other
available resources. Except as otherwise provided in the Adoption Agreement,
financial needs considered immediate and heavy include, but are not limited to,
1) expenses incurred or necessary for medical care, described in Code
Section 213(d), of the Employee, the Employee’s Spouse or dependents, 2) the
purchase (excluding mortgage payments) of a principal residence for the
Employee, 3) payment of tuition and related educational fees for the next
12 months of post-secondary education for the Employee, the Employee’s spouse,
children or dependents, 4) payment to prevent the eviction of the Employee from,
or a foreclosure on the mortgage of, the Employee’s principal residence, 5) for
Plan Years after 2005, funeral or burial expenses for the Participant’s deceased
parent, Spouse, child or dependent, and 6) for Plan Years after 2005, payment to
repair damage to the Employee’s principal residence that would qualify for a
casualty loss deduction under Code Section 165 (determined without regard to
whether the loss exceeds 10 percent of adjusted gross income).
A distribution will be considered necessary to satisfy an immediate and heavy
financial need of the Employee only if
(1) the Employee has obtained all distributions, other than hardship
distributions, and all nontaxable loans available under all plans maintained by
the Employer;
(2) the distribution is not in excess of the amount of an immediate and heavy
financial need (including amounts necessary to pay any federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution).
b. Hardship Withdrawals of Elective Deferrals — Unless the Adopting Employer has
elected otherwise in the Adoption Agreement, distribution of Elective Deferrals
(including Qualified Nonelective Contributions and Qualified Matching
Contributions that are treated as Elective Deferrals and any earnings credited
to a Participant’s account as of the later of December 31, 1988, and the end of
the last Plan Year ending before July 1, 1989) may be made to a Participant in
the event of hardship. For the purposes of this Section 5.01(C)(2)(b), hardship
is defined as an immediate and heavy financial need of the Employee where the
distribution is needed to satisfy the immediate and heavy financial need of such
Employee. Hardship distributions are subject to the spousal consent requirements
contained in Code Sections 401(a)(11) and 417, if applicable.
For purposes of determining whether a Participant has a hardship, rules similar
to those described in Plan Section 5.01(C)(2)(a) shall apply except that only
the listed financial needs shall be considered. In addition, a distribution will
be considered as necessary to satisfy an immediate and heavy financial need of
the Employee only if
(1) all plans maintained by the Employer provide that the Employee’s Elective
Deferrals (and Nondeductible Employee Contributions) will be suspended for six
months (12 months for hardship distributions before 2002) after the receipt of
the hardship distribution; and
(2) for hardship distributions before 2002, all plans maintained by the Employer
provide that the Employee may not make Elective Deferrals for the Employee’s
taxable year immediately following the taxable year of the hardship distribution
in excess of the applicable limit under Code Section 402(g) for such taxable
year less the amount of such Employee’s Elective Deferrals for the taxable year
of the hardship distribution.
D. Miscellaneous Distribution Issues
1. Distribution of Rollover, Transfer, and Nondeductible Employee Contributions
— The following rules shall apply with respect to entitlement to distribution of
rollover and transfer contributions and Nondeductible Employee Contributions.
a. Entitlement to Distribution — If no election is available in the Adoption
Agreement, rollover contributions (including rollovers of Nondeductible Employee
Contributions) and earnings thereon may be distributed at any time upon request.
If the Adopting Employer specifies in the Adoption Agreement that Rollover
contributions may not be distributed at any time, such contributions will be
subject to the Plan’s provisions governing distributions of either Employer
Profit Sharing Contributions (if this Plan is a profit sharing plan), Employer
Money Purchase Pension Contributions (if this Plan is a money purchase pension
plan), or Employer Target Benefit Pension Contributions (if this Plan is a
target benefit pension plan). If the Adopting Employer specifies in the Adoption
Agreement that transfer contributions may be distributed at any time or if no
election is available in the Adoption Agreement, transfer contributions may be
distributed at any time upon request subject to the restrictions below and any
other restrictions required by either the Code or applicable regulations. If the
Adopting Employer specifies in the Adoption Agreement that transfer
contributions may not be distributed at any time, such contributions will be
subject to the Plan’s provisions governing distributions of either Employer
Profit Sharing Contributions (if this is a profit sharing plan), Employer Money
Purchase Pension Contributions (if this Plan is a money purchase pension plan),
or Employer Target Benefit Pension Contributions (if this Plan is a target
benefit pension plan). Notwithstanding the foregoing, to the extent that any
optional form of benefit under this Plan permits a distribution before the
Employee’s retirement, death, Disability, attainment of Normal Retirement Age,
or Termination of Employment, and before Plan termination, the optional form of
benefit is not available with respect to benefits attributable to assets
(including the post-transfer earnings thereon) and liabilities that are
transferred (within the meaning of Code Section 414(l)) to this Plan from a
money purchase pension plan or a target benefit pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions). In addition, if such
transfers consist of Elective Deferrals or amounts treated as Elective Deferrals
(including earnings thereon) from a 401(k) plan, the assets transferred shall
continue to be subject to the distribution restrictions under Code
Sections 401(k)(2) and 401(k)(10), unless otherwise provided in the Adoption
Agreement. A

47



--------------------------------------------------------------------------------



 



Participant may at any time, and upon a request submitted to the Plan
Administrator (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL), withdraw an amount from their Individual
Account attributable to Nondeductible Employee Contributions (including earnings
thereon). In the event the portion of a Participant’s Individual Account
attributable to Nondeductible Employee Contributions experiences a loss such
that the amount remaining in such subaccount is less than the amount of
Nondeductible Employee Contributions made by the Participant, the maximum amount
which the Participant may withdraw is an amount equal to the remaining portion
of the Participant’s Individual Account attributable to Nondeductible Employee
Contributions. Subject to Plan Section 5.10, Joint and Survivor Annuity
Requirements (if applicable), the Participant may withdraw any part of the
Deductible Employee Contribution account by delivering an application (either in
writing or in any other form permitted under rules promulgated by the IRS and
DOL) to the Plan Administrator.
b. Direct Rollovers of Eligible Rollover Distributions — Notwithstanding any
provision of the Plan to the contrary that would otherwise limit a Recipient’s
election under this Plan Section 5.01(D)(1)(b), a Recipient may elect, at the
time and in the manner prescribed by the Plan Administrator, to have any portion
of an Eligible Rollover Distribution that is equal to at least $500 (or such
lesser amount if the Plan Administrator permits in a uniform and
nondiscriminatory manner) paid directly to an Eligible Retirement Plan specified
by the Recipient in a Direct Rollover.
2. Option to Limit Frequency of In-Service Distributions — If this is a profit
sharing plan and the Adopting Employer has elected to limit the number of
in-service distributions in the Adoption Agreement, then a Participant will be
permitted only the number of in-service distributions indicated in the Adoption
Agreement during the course of such Participant’s employment with the Employer.
The amount which the Participant can withdraw will be limited to the lesser of
the amount determined under the limits set forth in Plan Section 5.01(C) or the
percentage of the Participant’s Individual Account specified by the Adopting
Employer in the Adoption Agreement. Distributions under this Section 5.01(D)(2)
will be subject to the requirements of Plan Section 5.10.
3. Commencement of Benefits — Notwithstanding any other provision, unless the
Participant elects otherwise, distribution of benefits will begin no later than
the 60th day after the latest of the close of the Plan Year in which
a. the Participant attains age 65 (or Normal Retirement Age, if earlier),
b. the Participant reaches the 10th anniversary of the year in which the
Participant commenced participation in the Plan, or
c. the Participant incurs a Termination of Employment.
Notwithstanding the foregoing, the failure of a Participant (and Spouse, if
applicable) to consent to a distribution while a benefit is immediately
distributable, within the meaning of Plan Section 5.01(B)(2), shall be deemed to
be an election to defer commencement of payment of any benefit sufficient to
satisfy this Plan Section 5.01(D)(3).
5.02 FORM OF DISTRIBUTION TO A PARTICIPANT
If the value of the Vested portion of a Participant’s Individual Account exceeds
$1,000 and the Participant has properly waived the Qualified Joint and Survivor
Annuity (if applicable), as described in Plan Section 5.10, the Participant may
request (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL) that the Vested portion of their Individual
Account be paid to them in one or more of the following forms of payment, unless
specified otherwise in the Adoption Agreement: 1) in a lump sum, 2) in a partial
payment, 3) in installment payments over a period not to exceed the Life
Expectancy of the Participant or the joint and last survivor Life Expectancy of
the Participant and their designated Beneficiary, or 4) applied to the purchase
of an annuity contract. Notwithstanding anything in this Plan Section 5.02 to
the contrary, a Participant cannot elect payments in the form of a life annuity
if the Retirement Equity Act safe harbor rules of Plan Section 5.10(E) apply.
5.03 DISTRIBUTIONS UPON THE DEATH OF A PARTICIPANT
A. Designation of Beneficiary — Spousal Consent — Each Participant may
designate, on a form provided or approved by and delivered to the Plan
Administrator, one or more primary and contingent Beneficiaries to receive all
or a specified portion of the Participant’s Individual Account in the event of
their death. A Participant may change or revoke such Beneficiary designation by
completing and delivering the proper form to the Plan Administrator. If the
Participant designates a Spouse Beneficiary and the individual later ceases to
be a Spouse, such designation of the individual who becomes an ex-spouse (other
than by death) will be deemed void and the ex-spouse shall have no rights as a
Beneficiary unless redesignated as a Beneficiary by the Participant subsequent
to becoming an ex-spouse.
In the event that a Participant wishes to designate a primary Beneficiary who is
not their Spouse, their Spouse must consent (either in writing or in any other
form permitted under rules promulgated by the IRS and DOL) to such designation,
and the Spouse’s consent must acknowledge the effect of such designation and be
witnessed by a notary public or plan representative. Notwithstanding this
consent requirement, if the Participant establishes to the satisfaction of the
Plan Administrator that such consent may not be obtained because there is no
Spouse or the Spouse cannot be located, no consent shall be required. In
addition, if the Spouse is legally incompetent to give consent, the Spouse’s
legal guardian, even if the guardian is the Participant, may give consent. If
the Participant is legally separated or the Participant has been abandoned
(within the meaning of local law) and the Participant has a court order to such
effect, spousal consent is not required unless a Qualified Domestic Relations
Order provides otherwise. Any change of Beneficiary will require a new spousal
consent to the extent required by the Code or Treasury Regulations.
B. Payment to Beneficiary — If a Participant dies before the Participant’s
entire Individual Account has been paid to them, such

48



--------------------------------------------------------------------------------



 



deceased Participant’s Individual Account shall be payable to any surviving
Beneficiary designated by the Participant, or, if no Beneficiary survives the
Participant, to the Participant’s Spouse, or, where no Spouse exists, to the
Participant’s estate. If the Beneficiary is a minor, distribution will be deemed
to have been made to such Beneficiary if the portion of the Participant’s
Individual Account to which the Beneficiary is entitled is paid to their legal
guardian or, if applicable, to their custodian under the Uniform Gifts to Minors
Act or the Uniform Transfers to Minors Act. If a Beneficiary is not a minor but
is not legally competent to request or consent to a distribution, distributions
will be deemed to have been made to such Beneficiary if the portion of the
Participant’s Individual Account to which the Beneficiary is entitled is paid to
the Participant’s court-appointed guardian, an attorney in fact acting under a
valid power of attorney, or any other individual or entity authorized under
state law to act on behalf of the Beneficiary.
C. Distribution Request: When Distributed — A Beneficiary of a deceased
Participant entitled to a distribution who wishes to receive a distribution must
submit a request (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL) to the Plan Administrator. If required in
writing, such request shall be made on a form provided or approved by the Plan
Administrator. Upon a valid request, the Plan Administrator shall direct the
Trustee (or Custodian, if applicable) to commence distribution as soon as
administratively feasible after the request is received, except as otherwise
provided in the Adoption Agreement.
5.04 FORM OF DISTRIBUTION TO BENEFICIARIES
A. Value of Individual Account Does Not Exceed $5,000 — If the value of the
Vested portion of a Participant’s Individual Account does not exceed $5,000, the
value of the Vested portion of a Participant’s Individual Account may be made to
the Beneficiary in a single lump sum in lieu of all other forms of distribution
under the Plan, as soon as administratively feasible.
The value of the Participant’s Vested Individual Account for purposes of this
paragraph shall be determined by including rollover contributions (and earnings
allocable thereto) within the meaning of Code Sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16).
B. Value of Individual Account Exceeds $5,000 — If the value of the Vested
portion of a Participant’s Individual Account exceeds $5,000, the preretirement
survivor annuity requirements of Plan Section 5.10 shall apply unless waived in
accordance with that Plan Section 5.10 or unless the Retirement Equity Act safe
harbor rules of Plan Section 5.10(E) apply. However, a surviving Spouse
Beneficiary may elect any form of payment allowable under the Plan in lieu of
the preretirement survivor annuity. Any such payment to the surviving Spouse
must meet the requirements of Plan Section 5.05.
C. Other Forms of Distribution to Beneficiary — If the value of a Participant’s
Individual Account exceeds $5,000, and the Participant has properly waived the
preretirement survivor annuity, as described in Plan Section 5.10 (if
applicable), or if the Beneficiary is the Participant’s surviving Spouse, the
Beneficiary may, subject to the requirements of Plan Section 5.05, request
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL) that the Participant’s Individual Account be paid in any form of
distribution permitted to be taken by the Participant under this Plan other than
applying the Individual Account toward the purchase of an annuity contract.
Notwithstanding the foregoing, installment payments to a Beneficiary cannot be
made over a period exceeding the Life Expectancy of such Beneficiary.
5.05 REQUIRED MINIMUM DISTRIBUTION REQUIREMENTS
A. General Rules
1. Subject to Plan Section 5.10, the requirements of this Section shall apply to
any distribution of a Participant’s interest and will take precedence over any
inconsistent provisions of this Plan. Unless otherwise specified, the provisions
of Plan Section 5.05 apply to calendar years beginning after December 31, 2002.
2. All distributions required under this Plan Section 5.05 shall be determined
and made in accordance with Treasury Regulation 1.401(a)(9), including the
minimum distribution incidental benefit requirement of Code
Section 401(a)(9)(G).
3. Limits on Distribution Periods — As of the first Distribution Calendar Year,
distributions to a Participant, if not made in a single sum, may only be made
over one of the following periods (or a combination thereof):
a. the life of the Participant,
b. the joint lives of the Participant and a designated Beneficiary,
c. a period certain not extending beyond the Life Expectancy of the Participant,
or
d. a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a Designated Beneficiary.
B. Time and Manner of Distribution
1. Required Beginning Date — The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
For purposes of this Plan Section 5.05(B) and Plan Section 5.05(D), unless Plan
Section 5.05(D)(2)(a)(iii) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Plan Section 5.05(D)(2)(a)(iii)
applies, distributions are considered to begin on the date distributions are
required to begin to the surviving Spouse under Plan

49



--------------------------------------------------------------------------------



 



Section 5.05(D)(2)(a)(i). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving Spouse
before the date distributions are required to begin to the surviving Spouse in
Plan Section 5.05(D)(2)(a)(i)), the date distributions are considered to begin
is the date distributions actually commence.
Except as provided in the Adoption Agreement (or in a separate IRS model
amendment, if applicable), Participants or Beneficiaries may elect on an
individual basis whether the five-year rule or the life expectancy rule in Plan
Section 5.05(D) applies to distributions after the death of a Participant who
has a Designated Beneficiary. The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin in this Plan Section 5.05(B), or by September 30 of the
calendar year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving Spouse’s) death. If neither the Participant nor the
Beneficiary makes an election under this paragraph, distributions will be made
in accordance with this Plan Section 5.05(B) and Plan Section 5.05(D) and, if
applicable, the election in the Adoption Agreement (or in a separate IRS model
amendment, if applicable).
2. Forms of Distribution — Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Plan Section 5.05(C) and Plan
Section 5.05(D). If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
related Treasury Regulations.
C. Required Minimum Distributions During Participant’s Lifetime
1. Amount of Required Minimum Distribution for Each Distribution Calendar Year —
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of
a. the quotient obtained by dividing the Participant’s Benefit by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation 1.401(a)(9)-9, Q&A-2, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or
b. if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Benefit by the number in the Joint and Last Survivor Table set
forth in Treasury Regulation 1.401(a)(9)-9, Q&A-3, using the Participant’s and
Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
Distribution Calendar Year.
2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death — Required minimum distributions will be determined under
this Plan Section 5.05(C) beginning with the first Distribution Calendar Year
and up to and including the Distribution Calendar Year that includes the
Participant’s date of death.
D. Required Minimum Distributions After Participant’s Death
1. Death On or After Date Distributions Begin
a. Participant Survived by Designated Beneficiary — If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s benefit by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as follows:
i. The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.
ii. If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.
iii. If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.
b. No Designated Beneficiary — If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
benefit by the Participant’s remaining Life Expectancy calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.
2. Death Before Date Distributions Begin
a. Participant Survived by Designated Beneficiary — Except as provided in the
Adoption Agreement (or in a separate IRS model amendment, if applicable), if the
Participant dies before the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s benefit by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in
Section 5.05(D)(1).

50



--------------------------------------------------------------------------------



 



i. If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then, except as provided in the Adoption Agreement (or in a
separate IRS model amendment, if applicable), distributions to the surviving
Spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 701/2, if later.
ii. If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, then, except as provided in the Adoption Agreement (or
in a separate IRS model amendment, if applicable), distributions to the
Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.
iii. If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse are required to begin, this Plan Section
5.05(D)(2), other than Plan Section 5.05(D)(2)(a), will apply as if the
surviving Spouse were the Participant.
b. No Designated Beneficiary — If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
3. Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions Unless specified otherwise in a
separate IRS model amendment, a Designated Beneficiary who is receiving payments
under the five-year rule may make a new election to receive payments under the
life expectancy rule until December 31, 2003, provided that all amounts that
would have been required to be distributed under the life expectancy rule for
all distribution calendar years before 2004 are distributed by the earlier of
December 31, 2003 or the end of the five-year period.
E. TEFRA Section 242(b) Elections
1. Notwithstanding the other requirements of this Plan Section 5.05 and subject
to the requirements of Plan Section 5.10, Joint and Survivor Annuity
Requirements, distribution on behalf of any Employee (or former Employee),
including a five-percent owner, who has made a designation in Section 242(b)(2)
of the Tax Equity and Fiscal Responsibility Act (a “Section 242(b)(2) Election”)
may be made in accordance with all of the following requirements (regardless of
when such distribution commences).
a. The distribution by the Fund is one which would not have qualified such Fund
under Code Section 401(a)(9) as in effect before amendment by the Deficit
Reduction Act of 1984.
b. The distribution is in accordance with a method of distribution designated by
the Employee whose interest in the Fund is being distributed or, if the Employee
is deceased, by a Beneficiary of such Employee.
c. Such designation was in writing, was signed by the Employee or the
Beneficiary, and was made before January 1, 1984.
d. The Employee had accrued a benefit under the Plan as of December 31, 1983.
e. The method of distribution designated by the Employee or the Beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Employee’s death, the Beneficiaries of the Employee listed in order of priority.
2. A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Employee.
3. If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute, by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the regulations thereunder, but for an election made
in Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act of 1982.
For calendar years beginning after December 31, 1988, such distributions must
meet the minimum distribution incidental benefit requirements. Any changes in
the designation will be considered to be a revocation of the designation.
However, the mere substitution or addition of another Beneficiary (one not named
in the designation) under the designation will not be considered to be a
revocation of the designation, so long as such substitution or addition does not
alter the period over which distributions are to be made under the designation,
directly or indirectly (for example, by altering the relevant measuring life).
4. In the case in which an amount is transferred or rolled over from one plan to
another plan, the rules in Treasury Regulation 1.401(a)(9)-8, Q&A-14 and Q&A-15,
shall apply.
F. Transition Rules
For plans in existence before 2003, required minimum distributions before 2003
were made pursuant to Plan Section 5.05(E), if applicable, and
Sections 5.05(F)(1) through 5.05(F)(3) below.
1. 2000 and Before — Required minimum distributions for calendar years after
1984 and before 2001 were made in accordance with Code Section 401(a)(9) and the
Proposed Treasury Regulations thereunder published in the Federal Register on
July 27, 1987 (the “1987 Proposed Regulations”).
2. 2001 — Required minimum distributions for calendar year 2001 were made in
accordance with Code Section 401(a)(9) and the Proposed Treasury Regulations in
Section 401(a)(9) as published in the Federal Register on January 17, 2001 (the
“2001 Proposed Regulations”) unless a prior IRS model amendment provisions was
adopted that stated that the required minimum distributions for 2001 were made
pursuant to the 1987 Proposed Regulations. If distributions were made in 2001
under the 1987 Proposed Regulations before the date in 2001 that the Plan began
operating under the 2001 Proposed Regulations, the special transition rule in
Announcement 2001-82, 2001-2 C.B. 123, applied.

51



--------------------------------------------------------------------------------



 



3. 2002 — Required minimum distributions for calendar year 2002 were made in
accordance with Code Section 401(a)(9) and the 2001 Proposed Regulations unless
the prior IRS model amendment, if applicable, provided either a. or b. below
applies.
a. Required minimum distributions for 2002 were made pursuant to the 1987
Proposed Regulations.
b. Required minimum distributions for 2002 were made pursuant to the Final and
Temporary Treasury Regulations under Code Section 401(a)(9) published in the
Federal Register on April 17, 2002 (the “2002 Final and Temporary Regulations”)
which are described in Plan Sections 5.05(B) through 5.05(E). If distributions
were made in 2002 under either the 1987 Proposed Regulations or the 2001
Proposed Regulations before the date in 2002 that the Plan began operating under
the 2002 Final and Temporary Regulations, the special transition rule in
Section 1.2 of the model amendment in Revenue Procedure 2002-29, 2002-1 C.B.
1176, applied.
5.06 ANNUITY CONTRACTS
Any annuity contract distributed under the Plan (if permitted or required by
this Section Five) must be nontransferable. The terms of any annuity contract
purchased and distributed by the Plan to a Participant or Spouse shall comply
with the requirements of the Plan.
5.07 DISTRIBUTIONS IN-KIND
The Plan Administrator may, but need not, cause any distribution under this Plan
to be made either in a form actually held in the Fund, or in cash by converting
assets other than cash into cash, or in any combination of the two foregoing
methods. Assets other than cash, or other assets with a readily ascertainable
market value, must be subject to a third party appraisal before they may be
distributed from the Plan.
5.08 PROCEDURE FOR MISSING PARTICIPANTS OR BENEFICIARIES
The Plan Administrator must take reasonable steps to locate Participants or
Beneficiaries who are entitled to distributions from the Plan. Such measures may
include, checking records of other plans maintained by the Employer, contacting
the Participant’s Beneficiaries, using internet search tools, commercial locator
services, and credit reporting agencies, using certified mail, or using a
governmental letter-forwarding service. The Plan Administrator should consider
the cost of the measures relative to the Individual Account balance when
determining which measures are used.
In the event that the Plan Administrator cannot locate a Participant or
Beneficiary who is entitled to a distribution from the Plan or to whom a
distribution has been made but the distribution check remains uncashed after
taking all reasonable measures, the Plan Administrator may, consistent with
applicable laws, regulations, and other pronouncements under the Code and ERISA,
use any reasonable procedure to dispose of distributable Plan assets, including
treating the amount distributable as a Forfeiture and allocating it in
accordance with the terms of the Plan, and if the Participant or Beneficiary is
later located, restore such benefit in the amount of the Forfeiture, unadjusted
for earnings and losses to the Plan.
In the event the Plan is terminated, payments must be made in a manner that
protects the benefit rights of a Participant or Beneficiary. Benefit rights
shall be deemed to be protected if the amount in a Participant’s or
Beneficiary’s Individual Account is placed into an IRA, used to purchase an
annuity contract, or transferred to another qualified retirement plan. Benefit
rights need not, however, be protected if an Individual Account becomes subject
to state escheat laws, or if a payment is made to satisfy Code
Section 401(a)(9), or if such other process is followed that is consistent with
applicable statutory or regulatory guidance.
5.09 CLAIMS PROCEDURES
A. Filing a Claim for Plan Distributions — A Participant or Beneficiary who has
been denied a request for a distribution or loan and desires to make a claim for
the Vested portion of the Participant’s Individual Account shall file a request
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL and acceptable to the Plan Administrator) with the Plan
Administrator. If such request is required in writing, such request must be made
on a form furnished to them by the Plan Administrator for such purpose. The
request shall set forth the basis of the claim. The Plan Administrator is
authorized to conduct such examinations as may be necessary to facilitate the
payment of any benefits to which the Participant or Beneficiary may be entitled
under the terms of the Plan.
B. Denial of a Claim — Whenever a claim for a Plan distribution or loan
submitted in accordance with this Section 5.09 by any Participant or Beneficiary
has been wholly or partially denied, the Plan Administrator must furnish such
Participant or Beneficiary notice (either in writing or in any other form
permitted under rules promulgated by the IRS and DOL) of the denial within
90 days of the date the original claim was filed. This notice shall set forth
the specific reasons for the denial, specific reference to pertinent Plan
provisions on which the denial is based, a description of any additional
information or material needed to perfect the claim, an explanation of why such
additional information or material is necessary, and an explanation of the
procedures for appeal.
C. Remedies Available — The Participant or Beneficiary shall have 60 days from
receipt of the denial notice in which to make written application for review by
the Plan Administrator. The Participant or Beneficiary may request that the
review be in the nature of a hearing. The Participant or Beneficiary shall have
the right to representation, to review pertinent documents, and to submit
comments in writing (or in any other form permitted by the IRS or DOL). The Plan
Administrator shall issue a decision on

52



--------------------------------------------------------------------------------



 



such review within 60 days after receipt of an application for review as
provided for in this Plan Section 5.09. Upon a decision unfavorable to the
Participant or Beneficiary, such Participant or Beneficiary shall be entitled to
bring such actions in law or equity as may be necessary or appropriate to
protect or clarify their right to benefits under this Plan.
5.10 JOINT AND SURVIVOR ANNUITY REQUIREMENTS
A. Application — The provisions of this Section shall apply to any Participant
who is credited with at least one Hour of Service with the Employer on or after
August 23, 1984, and such other Participants as provided in Treasury
Regulations.
B. Qualified Joint and Survivor Annuity — Unless an optional form of benefit is
selected pursuant to a Qualified Election within the 90-day period ending on the
Annuity Starting Date, a married Participant’s Vested Account Balance will be
paid in the form of a Qualified Joint and Survivor Annuity and an unmarried
Participant’s Vested Account Balance will be paid in the form of a life annuity.
The Participant may elect to have such annuity distributed upon attainment of
the Earliest Retirement Age under the Plan. In the case of a married
Participant, the Qualified Joint and Survivor Annuity must be at least as
valuable as any other optional form of benefit payable under the Plan at the
same time.
C. Qualified Preretirement Survivor Annuity — Unless an optional form of benefit
has been selected within the Election Period pursuant to a Qualified Election,
if a Participant dies before the Annuity Starting Date then the Participant’s
Vested Account Balance shall be applied toward the purchase of an annuity for
the life of the surviving Spouse. The surviving Spouse may elect to have such
annuity distributed within a reasonable period after the Participant’s death.
D. Notice Requirements
1. In the case of a Qualified Joint and Survivor Annuity, the Plan Administrator
shall no less than 30 days and not more than 90 days before the Annuity Starting
Date provide each Participant an explanation (either in writing or in any other
form permitted under rules promulgated by the IRS and DOL) of
1) the terms and conditions of a Qualified Joint and Survivor Annuity,
2) the Participant’s right to make and the effect of an election to waive the
Qualified Joint and Survivor Annuity form of benefit,
3) the rights of a Participant’s Spouse, and
4) the right to make, and the effect of, a revocation of a previous election to
waive the Qualified Joint and Survivor Annuity.
The Annuity Starting Date for a distribution in a form other than a Qualified
Joint and Survivor Annuity may be less than 30 days after receipt of the
explanation described in the preceding paragraph provided
1) the Participant has been provided with information that clearly indicates
that the Participant has at least 30 days to consider whether to waive the
Qualified Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity,
2) the Participant is permitted to revoke any affirmative distribution election
at least until the annuity starting date or, if later, at any time before the
expiration of the seven-day period that begins the day after the explanation of
the Qualified Joint and Survivor Annuity is provided to the Participant, and
3) the annuity starting date is a date after the date that the explanation was
provided to the Participant.
2. In the case of a Qualified Preretirement Survivor Annuity as described in
Plan Section 5.10(C), the Plan Administrator shall provide each Participant
within the applicable period for such Participant an explanation (either in
writing or in any other form permitted under rules promulgated by the IRS and
DOL) of the Qualified Preretirement Survivor Annuity in such terms and in such
manner as would be comparable to the explanation provided for meeting the
requirements of Plan Section 5.10(D)(1) applicable to a Qualified Joint and
Survivor Annuity.
The applicable period for a Participant is whichever of the following periods
ends last: 1) the period beginning with the first day of the Plan Year in which
the Participant attains age 32 and ending with the close of the Plan Year
preceding the Plan Year in which the Participant attains age 35, 2) a reasonable
period ending after the individual becomes a Participant, 3) a reasonable period
ending after Plan Section 5.10(D)(3) ceases to apply to the Participant, and 4)
a reasonable period ending after this Plan Section 5.10 first applies to the
Participant. Notwithstanding the foregoing, notice must be provided within a
reasonable period ending after separation from service in the case of a
Participant who separates from service before attaining age 35.
For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in 2), 3) and 4) is the end of the
two-year period beginning one year before the date the applicable event occurs,
and ending one year after that date. In the case of a Participant who separates
from service before the Plan Year in which age 35 is attained, notice shall be
provided within the two-year period beginning one year before separation and
ending one year after separation. If such a Participant thereafter returns to
employment with the Employer, the applicable period for such Participant shall
be redetermined.
3. Notwithstanding the other requirements of this Plan Section 5.10(D), the
respective notices prescribed by this Plan Section 5.10(D), need not be given to
a Participant if 1) the Plan “fully subsidizes” the costs of a Qualified Joint
and Survivor Annuity or Qualified Preretirement Survivor Annuity, and 2) the
Plan does not allow the Participant to waive the Qualified Joint and Survivor
Annuity or Qualified Preretirement Survivor Annuity and does not allow a married
Participant to

53



--------------------------------------------------------------------------------



 



designate a non-Spouse Beneficiary. For purposes of this Plan
Section 5.10(D)(3), a plan fully subsidizes the costs of a benefit if no
increase in cost, or decrease in benefits to the Participant may result from the
Participant’s failure to elect another benefit.
E. Retirement Equity Act Safe Harbor Rules
1. Except as provided otherwise in the Adoption Agreement, the safe harbor
provisions of this Plan Section 5.10(E) shall apply to a Participant in a profit
sharing plan, and shall always apply to any distribution made on or after the
first day of the first Plan Year beginning after December 31, 1988, from or
under a separate account attributable solely to accumulated deductible employee
contributions, as defined in Code Section 72(o)(5)(B), and maintained on behalf
of a Participant in a money purchase pension plan, (including a target benefit
pension plan) if the following conditions are satisfied:
a. the Participant does not or cannot elect payments in the form of a life
annuity; and
b. on the death of a Participant, the Participant’s Vested Account Balance will
be paid to the Participant’s surviving Spouse, but if there is no surviving
Spouse, or if the surviving Spouse has consented in a manner conforming to a
Qualified Election, then to the Participant’s designated Beneficiary. The
surviving Spouse may elect to have distribution of the Vested Account Balance
commence within the 90-day period following the date of the Participant’s death.
The Vested Account Balance shall be adjusted for gains or losses occurring after
the Participant’s death in accordance with the provisions of the Plan governing
the adjustment of account balances for other types of distributions. This Plan
Section 5.10(E) shall not apply to a Participant in a profit sharing plan if the
plan is a direct or indirect transferee of a defined benefit plan, money
purchase pension plan, a target benefit pension plan, stock bonus, or profit
sharing plan which is subject to the survivor annuity requirements of Code
Section 401(a)(11) and Section 417. If this Plan Section 5.10(E) applies, then
no other provisions of this Plan Section 5.10 shall apply except as provided in
Treasury Regulations.
2. The Participant may waive the spousal death benefit described in this Plan
Section 5.10(E) at any time provided that no such waiver shall be effective
unless it is a Qualified Election (other than the notification requirement
referred to therein) that would apply to the Participant’s waiver of the
Qualified Preretirement Survivor Annuity.
3. For purposes of this Plan Section 5.10(E), Vested Account Balance shall mean,
in the case of a money purchase pension plan or a target benefit pension plan,
the Participant’s separate account balance attributable solely to accumulated
deductible employee contributions within the meaning of Code
Section 72(o)(5)(B). In the case of a profit sharing plan, Vested Account
Balance shall have the same meaning as provided in the Definitions Section of
this Plan.
4. In the event this Plan is a direct or indirect transferee of or a restatement
of a plan previously subject to the survivor annuity requirements of Code
Sections 401(a)(11) and 417 and the Employer has selected to have this Plan
Section 5.10(E) apply, the provisions of this Plan Section 5.10(E) shall not
apply to any benefits accrued (including subsequent adjustments for earnings and
losses) before the adoption of these provisions. Such amounts shall be
separately accounted for in a manner consistent with Plan Section 7.02 and
administered in accordance with the general survivor annuity requirements of
Plan Section 5.10.
5.11 LIABILITY FOR WITHHOLDING ON DISTRIBUTIONS
The Plan Administrator shall be responsible for withholding federal income taxes
from distributions from the Plan, unless the Participant (or Beneficiary, where
applicable) elects not to have such taxes withheld. The Trustee (or Custodian,
if applicable) or other payor may act as agent for the Plan Administrator to
withhold such taxes and to make the appropriate distribution reports, provided
the Plan Administrator furnishes all the information to the Trustee (or
Custodian, if applicable) or other payor which such payor may need to properly
perform withholding and reporting.
5.12 DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS
A. General Rule — A Participant may assign to this Plan any Excess Elective
Deferrals made during a taxable year of the Participant by notifying the Plan
Administrator of the amount of the Excess Elective Deferrals to be assigned to
the Plan. Unless specified otherwise in the Adoption Agreement, Participants who
claim Excess Elective Deferrals for the preceding calendar year must submit
their claims (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL) to the Plan Administrator by March 1. A
Participant is deemed to notify the Plan Administrator of any Excess Elective
Deferrals that arise by taking into account only those Elective Deferrals made
to this Plan and any other plan, contract, or arrangement of the Employer.
Notwithstanding any other provision of the Plan, Excess Elective Deferrals, plus
any income and minus any loss allocable thereto, shall be distributed no later
than April 15th to any Participant to whose Individual Account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year except to the extent such Excess Elective
Deferrals were classified as Catch-up Contributions. For years beginning after
2005, the Plan Administrator, in a uniform and nondiscriminatory manner, will
determine whether the distribution of Excess Elective Deferrals for a year will
be made first from the Participant’s Pre-Tax Elective Deferral account or the
Roth Elective Deferral account, or a combination of both, to the extent both
Pre-Tax Elective Deferrals and Roth Elective Deferrals were made for the year,
or may allow Participants to specify otherwise.
B. Determination of Income or Loss — Excess Elective Deferrals shall be adjusted
for any income or loss up to the date of the distribution. The income or loss
allocable to Excess Elective Deferrals is the sum of: 1) the income or loss
allocable to the Participant’s Elective Deferral account for the taxable year
multiplied by a fraction, the numerator of which is such Participant’s

54



--------------------------------------------------------------------------------



 



Excess Elective Deferrals for the year and the denominator of which is the
Participant’s Individual Account balance attributable to Elective Deferrals
without regard to any income or loss occurring during such taxable year, and 2)
10 percent of the amount determined under 1) multiplied by the number of whole
calendar months between the end of the Participant’s taxable year and the date
of distribution, counting the month of distribution if distribution occurs after
the 15th day of such month. Notwithstanding the preceding sentence, the Plan
Administrator may compute the income or loss allocable to Excess Elective
Deferrals in the manner described in Plan Section 7.02(B) (i.e., the usual
manner used by the Plan for allocating income or loss to Participants’
Individual Accounts or any reasonable method), provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year. The Plan will not fail to use a reasonable method for
computing the income or loss on Excess Elective Deferrals merely because the
income allocable is based on a date that is no more than seven days before the
distribution.
5.13 DISTRIBUTION OF EXCESS CONTRIBUTIONS
A. General Rule — Notwithstanding any other provision of this Plan, Excess
Contributions, plus any income and minus any loss allocable thereto, shall be
distributed no later than 12 months after a Plan Year to Participants to whose
Individual Accounts such Excess Contributions were allocated for such Plan Year,
except to the extent such Excess Contributions were classified as Catchup
Contributions. Excess Contributions are allocated to the Highly Compensated
Employees with the largest amounts of Employer Contributions taken into account
in calculating the ADP test for the year in which the excess arose, beginning
with the Highly Compensated Employee with the largest amount of such Employer
Contributions and continuing in descending order until all the Excess
Contributions have been allocated. Both the total amount of the Excess
Contribution and, for purposes of the preceding sentence, the “largest amount”
are determined after distribution of any Excess Deferrals. To the extent a
Highly Compensated Employee has not reached their Catch-up Contribution limit
under the Plan, Excess Contributions allocated to such Highly Compensated
Employees as Catch-up Contributions will not be treated as Excess Contributions.
If such Excess Contributions are distributed more than 21/2 months after the
last day of the Plan Year in which such Contributions arose, a 10 percent excise
tax will be imposed on the Employer maintaining the Plan with respect to such
amounts. Excess Contributions shall be treated as annual additions under the
Plan even if distributed.
B. Determination of Income or Loss — Excess Contributions shall be adjusted for
any income or loss up to the date of distribution. The income or loss allocable
to Excess Contributions allocated to each Participant is the sum of: 1) the
income or loss allocable to the Participant’s Elective Deferral account(s) (and,
if applicable, the Qualified Nonelective Contribution account or the Qualified
Matching Contributions account or both) for the Plan Year multiplied by a
fraction, the numerator of which is such Participant’s Excess Contributions for
the year and the denominator of which is the Participant’s Individual Account
balance attributable to Elective Deferrals (and Qualified Nonelective
Contributions or Qualified Matching Contributions, or both, if any of such
contributions are included in the ADP test) without regard to any income or loss
occurring during such Plan Year, and 2) 10 percent of the amount determined
under 1) multiplied by the number of whole calendar months between the end of
the Plan Year and the date of distribution, counting the month of distribution
if distribution occurs after the 15th day of such month. Notwithstanding the
preceding sentence, the Plan Administrator may compute the income or loss
allocable to Excess Contributions in the manner described in Plan
Section 7.02(B) (i.e., the usual manner used by the Plan for allocating income
or loss to Participants’ Individual Accounts or any reasonable method), provided
such method is used consistently for all Participants and for all corrective
distributions under the Plan for the Plan Year. The Plan will not fail to use a
reasonable method for computing the income or loss on Excess Contributions
merely because the income allocable is based on a date that is no more than
seven days before the distribution.
C. Accounting for Excess Contributions — Excess Contributions allocated to a
Participant shall be distributed from the Participant’s Elective Deferral
account(s) and Qualified Matching Contribution account (if applicable) in
proportion to the Participant’s Elective Deferrals and Qualified Matching
Contributions (to the extent used in the ADP test) for the Plan Year. For years
beginning after 2005, the Plan Administrator, in a uniform and nondiscriminatory
manner, will either determine whether the distribution of Excess Contributions
for a year will be made first from the Participant’s Pre-Tax Elective Deferral
account or the Roth Elective Deferral account, or a combination of both, to the
extent both Pre-Tax Elective Deferrals and Roth Elective Deferrals were made for
the year, or may allow Participants to specify otherwise. Excess Contributions
shall be distributed from the Participant’s Qualified Nonelective Contribution
account only to the extent that such Excess Contributions exceed the balance in
the Participant’s Elective Deferral account(s) and Qualified Matching
Contribution account.
5.14 DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS
A. General Rule — Notwithstanding any other provision of this Plan, Excess
Aggregate Contributions, plus any income and minus any loss allocable thereto,
shall be forfeited, if forfeitable, or if not forfeitable, distributed no later
than 12 months after a Plan Year to Participants to whose accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated. If such Excess Aggregate Contributions are distributed more than
21/2 months after

55



--------------------------------------------------------------------------------



 



the last day of the Plan Year in which such Excess Aggregate Contributions
arose, a 10 percent excise tax will be imposed on the Employer maintaining the
Plan with respect to those amounts. Excess Aggregate Contributions shall be
treated as annual additions under the Plan even if distributed.
B. Determination of Income or Loss — Excess Aggregate Contributions shall be
adjusted for any income or loss up to the date of distributions. The income or
loss allocable to Excess Aggregate Contributions allocated to each Participant
is the sum of: 1) the income or loss allocable to the Participant’s
Nondeductible Employee Contribution account, Matching Contribution account,
Qualified Matching Contributions account (if any, and if all amounts therein are
not used in the ADP test) and, if applicable, Qualified Nonelective Contribution
account and Elective Deferral account(s) for the Plan Year multiplied by a
fraction, the numerator of which is such Participant’s Excess Aggregate
Contributions for the year and the denominator of which is the Participant’s
Individual Account balance(s) attributable to Contribution Percentage Amounts
without regard to any income or loss occurring during such Plan Year; and 2)
10 percent of the amount determined under 1) multiplied by the number of whole
calendar months between the end of the Plan Year and the date of distribution,
counting the month of distribution if distribution occurs after the 15th day of
such month. Notwithstanding the preceding sentence, the Plan Administrator may
compute the income or loss allocable to Excess Aggregate Contributions in the
manner described in Plan Section 7.02(B) (i.e., the usual manner used by the
Plan for allocating income or loss to Participants’ Individual Accounts or any
reasonable method), provided such method is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year. The Plan will not fail to use a reasonable method for computing the income
or loss on Excess Aggregate Contributions merely because the income allocable is
based on a date that is no more than seven days before the distribution.
C. Accounting for Excess Aggregate Contributions — Excess Aggregate
Contributions allocated to a Participant shall be forfeited, if forfeitable, or
distributed on a pro rata basis from the Participant’s Nondeductible Employee
Contribution account, Matching Contribution account, and Qualified Matching
Contribution account (and, if applicable, the Participant’s Qualified
Nonelective Contribution account or Elective Deferral account, or both). For
years beginning after 2005, the Plan Administrator, in a uniform and
nondiscriminatory manner, will determine whether the distribution of Elective
Deferrals that are Excess Aggregate Contributions for a year will be made first
from the Participant’s Pre-Tax Elective Deferral account or the Roth Elective
Deferral account, or a combination of both, to the extent both Pre-Tax Elective
Deferrals and Roth Elective Deferrals were made for the year, or may allow
Participants to specify otherwise.
5.15 RECHARACTERIZATION
Provided the Plan allows Participants to make Nondeductible Employee
Contributions, the Plan Administrator may, in a uniform and nondiscriminatory
manner, permit a Participant to elect to treat all or a portion of an Excess
Contribution allocated to them as an amount distributed to the Participant and
then contributed by the Participant to the Plan as a Nondeductible Employee
Contribution. Recharacterized amounts will remain nonforfeitable and subject to
the same distribution requirements as Elective Deferrals. Amounts may not be
recharacterized by a Highly Compensated Employee to the extent that such amount
in combination with other Nondeductible Employee Contributions made by that
Employee would exceed any stated limit under the Plan on Nondeductible Employee
Contributions.
Recharacterization must occur no later than 21/2 months after the last day of
the Plan Year in which such Excess Contributions arose and is deemed to occur no
earlier than the date the last Highly Compensated Employee is informed (either
in writing or in any other form permitted under rules promulgated by the IRS and
DOL) of the amount recharacterized and the consequences thereof. Recharacterized
amounts will be taxable to the Participant for the Participant’s tax year in
which the Participant would have received them in cash.
5.16 LOANS TO PARTICIPANTS
If the Adoption Agreement so indicates, a Participant may receive a loan from
the Fund, subject to the following rules and the Plan’s loan policy.
A. Loans shall be made available to all Participants on a reasonably equivalent
basis. Notwithstanding the foregoing, new loans shall not be available to
Participants who cease to be employed by the Employer, unless such Participants
are parties-in-interest as defined in ERISA Section 3(14). In addition, existing
loans shall be considered due and payable at such time as a Participant ceases
to be an Employee and the loan will be considered in default and the
Participant’s Individual Account will be reduced by the outstanding amount of
the loan unless otherwise specified in the loan policy statement or other loan
documentation.
B. Loans shall not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other Employees.
C. Loans must be adequately secured and bear a reasonable interest rate.
D. No Participant loan shall exceed the Present Value of the Vested portion of a
Participant’s Individual Account.

56



--------------------------------------------------------------------------------



 



E. A Participant must obtain the consent of their Spouse, if any, to the use of
the Individual Account as security for the loan. Spousal consent shall be
obtained no earlier than the beginning of the 90 day period that ends on the
date on which the loan is to be so secured. The consent must be in writing (or
any other form permitted by the IRS and DOL), must acknowledge the effect of the
loan, and must be witnessed by a notary public or plan representative. Such
consent shall thereafter be binding with respect to the consenting Spouse or any
subsequent Spouse with respect to that loan. A new consent shall be required if
the Individual Account is used for renegotiation, extension, renewal, or other
revision of the loan. Notwithstanding the foregoing, no spousal consent is
necessary if, at the time the loan is secured, no consent would be required for
a distribution under Code Section 417(a)(2)(B). In addition, spousal consent is
not required if the Plan or the Participant is not subject to Code
Section 401(a)(11) at the time the Individual Account is used as security, or if
the total Individual Account subject to the security is less than or equal to
$5,000.
F. In the event of default, foreclosure on the note and attachment of security
will not occur until a distribution eligibility requirement is met under the
Plan.
G. For plan loans made before January 1, 2002, no loans will be made to any
shareholder-employee or Owner-Employee. For purposes of this requirement, a
shareholder-employee means an employee or officer of an electing small business
(Subchapter S) corporation who owns (or is considered as owning within the
meaning of Code Section 318(a)(1)), on any day during the taxable year of such
corporation, more than five percent of the outstanding stock of the corporation.
H. Loan repayments will be suspended under the Plan as permitted under Code
Section 414(u)(4) (USERRA).
I. For years beginning after 2005, if the Participant’s Individual Account
contains both Pre-Tax Elective Deferrals and Roth Elective Deferrals, the
specific rules governing the loan program may also designate the extent to which
Pre-Tax Elective Deferrals, Roth Elective Deferrals, or a combination of both
will 1) be used to calculate the maximum amount available for a loan, or 2) be
available as a source from which loan proceeds may be taken or which may be used
as security for a loan. To the extent permitted by law and related regulations,
the rules established by the Plan Sponsor may specify the ordering rules to be
applied in the event of a defaulted loan.
If a valid spousal consent has been obtained in accordance with Plan
Section 5.16(E), then, notwithstanding any other provisions of this Plan, the
portion of the Participant’s Vested Individual Account used as a security
interest held by the Plan by reason of a loan outstanding to the Participant
shall be taken into account for purposes of determining the amount of the
Individual Account payable at the time of death or distribution, but only if the
reduction is used as repayment of the loan. If less than 100 percent of the
Participant’s Vested Individual Account (determined without regard to the
preceding sentence) is payable to the surviving Spouse, then the Individual
Account shall be adjusted by first reducing the Vested Individual Account by the
amount of the security used as repayment of the loan, and then determining the
benefit payable to the surviving Spouse.
To avoid taxation to the Participant, unless otherwise permitted by law or
regulatory guidance, no loan to any Participant or Beneficiary can be made to
the extent that such loan, when added to the outstanding balance of all other
loans to the Participant, would exceed the lesser of 1) $50,000 reduced by the
excess (if any) of the highest outstanding balance of loans during the one year
period ending on the day before the loan is made, over the outstanding balance
of loans from the Plan on the date the loan is made, or 2) 50 percent of the
Present Value of the nonforfeitable Individual Account of the Participant. For
the purpose of the above limitation, all loans from all plans of the Employer
and other members of a group of employers described in Code Sections 414(b),
414(c), and 414(m) are aggregated. Furthermore, any loan shall by its terms
require that repayment (principal and interest) be amortized in level payments,
not less frequently than quarterly, over a period not extending beyond five
years from the date of the loan, unless such loan is used to acquire a dwelling
unit which, within a reasonable time (determined at the time the loan is made),
will be used as the principal residence of the Participant. Notwithstanding the
foregoing, a Participant will suspend their loan repayments under this Plan as
permitted under Code Section 414(u)(4). An assignment or pledge of any portion
of the Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph.
The Plan Administrator shall administer the loan program in accordance with
specific rules that are documented either in writing or in such other format as
permitted by the IRS and the DOL. Such rules shall include, at a minimum, the
following: 1) the identity of the person or positions authorized to administer
the Participant loan program, 2) the procedure for applying for loans, 3) the
basis on which loans will be approved or denied, 4) limitations (if any) on the
types and amounts of loans offered, 5) the procedure under the program for
determining a reasonable rate of interest, 6) the types of collateral which may
secure a Participant loan, and 7) the events constituting default and the steps
that will be taken to preserve Plan assets in the event of such default.
SECTION SIX: DEFINITIONS
Unless modified in Section Six of the Adoption Agreement, words and phrases used
in the Plan with initial capital letters shall, for the purpose of this Plan,
have the meanings set forth in the portion of the Plan entitled “Definitions”
unless the context indicates that other meanings are intended.

57



--------------------------------------------------------------------------------



 



SECTION SEVEN: MISCELLANEOUS
7.01 THE FUND
A. Establishment and Maintenance — By adopting this Plan, the Employer
establishes the Fund, which shall consist of the assets of the Plan received and
held by the Trustee for which it serves as Trustee (or Custodian, if applicable)
pursuant to Section Eight. Assets within the Fund may be pooled on behalf of all
Participants, earmarked on behalf of each Participant or be a combination of
pooled and earmarked assets. To the extent that assets are earmarked for a
particular Participant, they will be held in a Separate Fund for that
Participant.
No part of the corpus or income of the Fund may be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries. The Fund will be valued each Valuation Date at fair market value.
B. Division Of Fund Into Investment Funds — The Employer may direct the Trustee
(or Custodian, if applicable) to divide and redivide the Fund into one or more
Investment Funds. Such Investment Funds may include, but not be limited to,
Investment Funds representing the assets under the control of an investment
manager pursuant to Plan Section 7.22(C) and Investment Funds representing
investment options available for individual direction by Participants pursuant
to Plan Section 7.22(B). Upon each division or redivision, the Employer may
specify the part of the Fund to be allocated to each such Investment Fund and
the terms and conditions, if any, under which the assets in such Investment Fund
shall be invested.
7.02 INDIVIDUAL ACCOUNTS
A. Establishment and Maintenance — The Plan Administrator shall establish and
maintain an Individual Account in the name of each Participant to reflect the
total value of their interest in the Fund (including but not limited to Employer
Contributions and earnings thereon). Each Individual Account established
hereunder shall consist of such subaccounts as may be needed for each
Participant, including:
1. a subaccount to reflect Employer Contributions and Forfeitures allocated on
behalf of a Participant;
2. a subaccount to reflect a Participant’s rollover contributions;
3. a subaccount to reflect a Participant’s transfer contributions;
4. a subaccount to reflect a Participant’s Nondeductible Employee Contributions;
5. a subaccount to reflect a Participant’s Pre-Tax Elective Deferrals; and
6. a subaccount to reflect a Participant’s Roth Elective Deferrals.
The Plan Administrator may establish additional accounts as it may deem
necessary for the proper administration of the Plan, including, but not limited
to, a suspense account for Forfeitures as required pursuant to Plan
Section 4.01(C) or (D).
If this Plan is funded by individual contracts that provide a Participant’s
Benefit under the Plan, such individual contracts shall constitute the
Participant’s Individual Account. If this Plan is funded by group contracts
under the group annuity or group insurance contract, premiums or other
consideration received by the insurance company must be allocated to
Participants’ Individual Accounts under the Plan.
B. Valuation Of Individual Accounts
1. Where all or a portion of the assets of a Participant’s Individual Account
are invested in a Separate Fund for the Participant, then the value of that
portion of such Participant’s Individual Account at any relevant time equals the
sum of the fair market values of the assets in such Separate Fund, less any
applicable charges or penalties.
2. The fair market value of the remainder of each Individual Account is
determined in the following manner:
a. Separate Fund — First, the portion of the Individual Account invested in each
Investment Fund as of the previous Valuation Date is determined. Each such
portion is reduced by any withdrawal made from the applicable Investment Fund to
or for the benefit of a Participant or the Participant’s Beneficiary, further
reduced by any amounts forfeited by the Participant pursuant to Plan
Section 4.01(C) or (D), and further reduced by any transfer to another
Investment Fund since the previous Valuation Date, and is increased by any
amount transferred from another Investment Fund since the previous Valuation
Date. The resulting amounts are the net Individual Account portions invested in
the Investment Funds.
b. No Separate Fund — Second, the net Individual Account portions invested in
each Investment Fund are adjusted upwards or downwards, pro rata (i.e., using
the ratio of each net Individual Account portion to the sum of all net
Individual Account portions) so that the sum of all the net Individual Account
portions invested in an Investment Fund will equal the then fair market value of
the Investment Fund. Notwithstanding the previous sentence, for the first Plan
Year only, the net Individual Account portions shall be the sum of all
contributions made to each Participant’s Individual Account during the first
Plan Year.
c. Allocations — Third, any contributions to the Plan and Forfeitures are
allocated in accordance with the appropriate allocation provisions of
Section Three of the Plan. For purposes of this Section Seven of the Plan,
contributions made by the Employer for any Plan Year but after that Plan Year
will be considered to have been made on the last day of that Plan Year
regardless of when paid to the Trustee (or Custodian, if applicable). Amounts
contributed between Valuation Dates will not be credited with investment gains
or losses until the next following Valuation Date.
d. Aggregation of Portions — Finally, the portions of the Individual Account
invested in each Investment Fund (determined in accordance with (a), (b) and
(c) above) are added together.
C. Modification Of Method For Valuing Individual Accounts — If necessary or
appropriate, the Plan Administrator may establish different or additional
procedures (which shall be uniform and nondiscriminatory) for determining the
fair market value of the

58



--------------------------------------------------------------------------------



 



Individual Accounts including, but not limited to, valuation on a daily basis
pursuant to the number of shares of each permissible investment held on behalf
of a Participant.
7.03 POWERS AND DUTIES OF THE PLAN ADMINISTRATOR
A. The Plan Administrator shall have the authority to control and manage the
operation and administration of the Plan. The Plan Administrator shall
administer the Plan for the exclusive benefit of the Participants and their
Beneficiaries in accordance with the specific terms of the Plan.
B. The Plan Administrator may, by appointment, allocate the duties of the Plan
Administrator among several individuals or entities. Such appointments shall not
be effective until the party designated accepts such appointment in writing.
C. The Plan Administrator shall be charged with the duties of the general
administration of the Plan, including, but not limited to, the following:
1. To determine all questions of interpretation or policy in a manner consistent
with the Plan’s documents. The Plan Administrator’s construction or
determination in good faith shall be conclusive and binding on all persons
except as otherwise provided herein or by law. Any interpretation or
construction shall be done in a nondiscriminatory manner and shall be consistent
with the intent that the Plan shall continue to be deemed a qualified plan under
the terms of Code Section 401(a), as amended from time to time, and shall comply
with the terms of ERISA, as amended from time to time;
2. To determine all questions relating to the eligibility of Employees to become
or remain Participants hereunder;
3. To compute the amounts necessary or desirable to be contributed to the Plan;
4. To compute the amount and kind of benefits to which a Participant or
Beneficiary shall be entitled under the Plan and to direct the Trustee (or
Custodian, if applicable) with respect to all disbursements under the Plan, and,
when requested by the Trustee (or Custodian, if applicable), to furnish the
Trustee (or Custodian, if applicable) with instructions, in writing, on matters
pertaining to the Plan and the Trustee (or Custodian, if applicable) may rely
and act thereon;
5. To maintain all records necessary for the administration of the Plan;
6. To prepare and file such disclosures and tax forms as may be required from
time to time by the Secretary of Labor or the Secretary of the Treasury;
7. To furnish each Employee, Participant or Beneficiary such notices,
information, and reports under such circumstances as may be required by law;
8. To periodically review the performance of each Fiduciary and all other
relevant parties to ensure such individuals’ obligations under the Plan are
performed in a manner that is acceptable under the Plan and applicable law; and
9. To furnish a statement to each Participant or Beneficiary no later than
270 days after the close of each Plan Year, indicating the Individual Account
balances of such Participant as of the last Valuation Date in such Plan Year.
D. The Plan Administrator shall have all of the powers necessary or appropriate
to accomplish their duties under the Plan, including, but not limited to, the
following:
1. To appoint and retain such persons as may be necessary to carry out the
functions of the Plan Administrator;
2. To appoint and retain counsel, specialists, or other persons as the Plan
Administrator deems necessary or advisable in the administration of the Plan;
3. To resolve all questions of administration of the Plan;
4. To establish such uniform and nondiscriminatory rules which it deems
necessary to carry out the terms of the Plan;
5. To make any adjustments in a uniform and nondiscriminatory manner which it
deems necessary to correct any arithmetical or accounting errors which may have
been made for any Plan Year;
6. To correct any defect, supply any omission, or reconcile any inconsistency in
such manner and to such extent as shall be deemed necessary or advisable to
carry out the purpose of the Plan; and
7. If the Plan permits a form of distribution other than a lump sum, and a
Participant elects such form of distribution, the Plan Administrator may place
that Participant’s Individual Account into a segregated Investment Fund for the
purpose of maintaining the necessary liquidity to provide benefit installments
on a periodic basis.
7.04 EXPENSES AND COMPENSATION
All reasonable expenses of administration, including, but not limited to, those
involved in retaining necessary professional assistance, may be paid from the
assets of the Fund. Alternatively, the Employer may, in its discretion, pay any
or all such expenses. Pursuant to uniform and nondiscriminatory rules that the
Plan Administrator may establish from time to time, administrative expenses and
expenses unique to a particular Participant or group of Participants may be
charged to the Individual Account of such Participant or may be assessed against
terminated Participants even if not assessed against active Participants
(subject to rules promulgated by the IRS and the DOL), or the Plan Administrator
may allow Participants to pay such fees outside of the Plan. The Employer shall
furnish the Plan Administrator with such clerical and other assistance as the
Plan Administrator may need in the performance of their duties.

59



--------------------------------------------------------------------------------



 



7.05 INFORMATION FROM EMPLOYER
To enable the Plan Administrator to perform their duties, the Employer shall
supply complete, accurate, and timely information to the Plan Administrator (or
their designated agents) on all matters relating to the Compensation of all
Participants; their regular employment; retirement, death, Disability, Severance
from Employment or Termination of Employment; and such other pertinent facts as
the Plan Administrator (or their agents) may require. The Plan Administrator
shall advise the Trustee (or Custodian, if applicable) of such of the foregoing
facts as may be pertinent to the Trustee’s (or Custodian’s) duties under the
Plan. The Plan Administrator (or their agents) is entitled to rely on such
information as is supplied by the Employer and shall have no duty or
responsibility to verify such information. Such information, including
authorizations and directions, may be exchanged among the Employer, the Plan
Administrator, the Trustee (or Custodian, if applicable), or their agents
through electronic, telephonic, or other means (including, for example, through
the Internet) pursuant to applicable servicing arrangements in effect for the
Plan.
7.06 PLAN AMENDMENTS
A. Right Of Prototype Sponsor To Amend The Plan Or Terminate Sponsorship
1. The Employer, by adopting the Plan, expressly delegates to the Prototype
Sponsor the power, but not the duty, to amend the Plan without any further
action or consent of the Employer as the Prototype Sponsor deems either
necessary for the purpose of adjusting the Plan to comply with all laws and
regulations governing pension or profit sharing plans or desirable to the extent
consistent with such laws and regulations. Specifically, it is understood that
the amendments may be made unilaterally by the Prototype Sponsor. However, it
shall be understood that the Prototype Sponsor shall be under no obligation to
amend the Plan documents, and the Employer expressly waives any rights or claims
against the Prototype Sponsor for not exercising this power to amend. For
purposes of Prototype Sponsor amendments, the mass submitter shall generally be
recognized as the agent of the Prototype Sponsor. If the Prototype Sponsor does
not adopt IRS model amendments adopted by the mass submitter, the Plan will no
longer be identical to or a minor modifier of the mass submitter plan and will
be considered an individually designed plan. Notwithstanding the foregoing, the
adoption of good faith IRS amendments must be accomplished pursuant to the rules
for each such amendment as prescribed by the IRS.
2. An amendment by the Prototype Sponsor shall be accomplished by giving notice
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL) to the Adopting Employer of the amendment to be made. The notice
shall set forth the text of such amendment and the date such amendment is to be
effective. Such amendment shall take effect unless within the 30 day period
after such notice is provided, or within such shorter period as the notice may
specify, the Adopting Employer gives the Prototype Sponsor written notice of
refusal to consent to the amendment. Such written notice of refusal shall have
the effect of withdrawing the Plan as a prototype plan and shall cause the Plan
to be considered an individually designed plan.
3. In addition to the amendment rights described above, the Prototype Sponsor
shall have the right to terminate its sponsorship of this Plan by providing
notice (either in writing or in any other form permitted under rules promulgated
by the IRS and DOL) to the Adopting Employer of such termination. Such
termination of sponsorship shall have the effect of withdrawing the Plan as a
prototype plan and shall cause the Plan to be considered an individually
designed plan. The Prototype Sponsor shall have the right to terminate its
sponsorship of this Plan regardless of whether the Prototype Sponsor has
terminated sponsorship with respect to other employers adopting its prototype
Plan.
B. Right Of Adopting Employer To Amend The Plan — The Adopting Employer may
amend the Plan to
1. change options previously selected in the Adoption Agreement;
2. add overriding language in the Adoption Agreement when such language is
necessary to satisfy Code Section 415 or Code Section 416 because of the
required aggregation of multiple plans;
3. amend administrative provisions of the trust or custodial document in the
case of a nonstandardized plan and make more limited amendments in the case of a
standardized plan, such as the name of the Plan, Employer, Trustee or Custodian,
Plan Administrator and other Fiduciaries, the trust year, and the name of pooled
trust in which the Plan’s trust will participate;
4. add certain sample and model amendments published by the IRS or other
required good faith amendments which specifically provide that their adoption
will not cause the Plan to be treated as individually designed; and
5. add or change provisions permitted under the Plan or specify or change the
Effective Date of a provision as permitted under the Plan and correct obvious
and unambiguous typographical errors or cross-references that merely correct a
reference but that do not in any way change the original intended meaning of the
provisions.
An Adopting Employer that amends the Plan for any other reason, including a
waiver of the minimum funding requirement under Code Section 412(d), will no
longer participate in this prototype plan and will be considered to have an
individually designed plan.
An Adopting Employer who wishes to amend the Plan shall document the amendment
in writing, executed by a duly authorized officer of the Adopting Employer. If
the amendment is in the form of a restated Adoption Agreement, the amendment
shall become effective on the date provided in the Adoption Agreement. Any other
amendment shall become effective as described therein upon execution by the
Adopting Employer and, if appropriate, the Trustee (or Custodian, if
applicable). A copy of a restated Adoption Agreement or other amendment must be
provided to the Prototype Sponsor and the Trustee (or Custodian, if applicable)
before the effective date of the amendment.
The Adopting Employer further reserves the right to replace the Plan in its
entirety by adopting another retirement plan which the Adopting Employer
designates as a replacement plan.

60



--------------------------------------------------------------------------------



 



C. Limitation On Power To Amend — No amendment to the Plan shall be effective to
the extent that it has the effect of decreasing a Participant’s accrued benefit.
Notwithstanding the preceding sentence, a Participant’s Individual Account may
be reduced to the extent permitted under Code Section 412(c)(8). For purposes of
this paragraph, a Plan amendment which has the effect of decreasing a
Participant’s Individual Account with respect to benefits attributable to
service before the amendment shall be treated as reducing an accrued benefit.
For purposes of this paragraph, a Participant shall not accrue a right to an
allocation of an Employer Profit Sharing Contribution, Employer Money Purchase
Pension Contribution or Target Benefit Contribution for the current Plan Year
until the last day of such Plan Year and after the application of all amendments
required or permitted by the IRS.
No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of their
Individual Account under a particular optional form of benefit if the amendment
provides a single-sum distribution form. Where this Plan document is being
adopted to amend another plan that contains a protected benefit not provided for
in this document, the Employer must complete Attachment A, “Protected Benefit
and Prior Plan Provisions,” describing such protected benefit which shall become
part of the Plan.
D. Amendment Of Vesting Schedule — If the vesting schedule of the Plan is
amended, in the case of an Employee who is a Participant as of the later of the
date such amendment is adopted or the date it becomes effective, the Vested
percentage (determined as of such date) of such Employee’s Individual Account
derived from Employer Contributions will not be less than the percentage
computed under the Plan as of that date without regard to such amendment.
Furthermore, if the Plan’s vesting schedule is amended, or the Plan is amended
in any way that directly or indirectly affects the computation of the
Participant’s Vested percentage, or if the Plan is deemed amended by an
automatic change to or from a top-heavy vesting schedule, each Participant with
at least three Years of Vesting Service with the Employer may elect, within the
time set forth below, to have the Vested percentage computed under the Plan
without regard to such amendment.
The period during which the election may be made shall commence with the date
the amendment is adopted or deemed to be made and shall end the later of
1. 60 days after the amendment is adopted;
2. 60 days after the amendment becomes effective; or
3. 60 days after the Participant is issued a notice (either in writing or in any
other form permitted under rules promulgated by the IRS and DOL) of the
amendment by the Employer or Plan Administrator.
7.07 PLAN MERGER OR CONSOLIDATION
In the case of any merger or consolidation of the Plan with, or transfer of
assets or liabilities of such Plan to, any other plan, each Participant shall be
entitled to receive benefits immediately after the merger, consolidation, or
transfer (if the Plan had then terminated) which are equal to or greater than
the benefits they would have been entitled to receive immediately before the
merger, consolidation, or transfer (if the Plan had then terminated). The
Trustee (or Custodian, if applicable) has the authority to enter into merger
agreements or agreements to directly transfer the assets of this Plan, but only
if such agreements are made with trustees or custodians of other retirement
plans described in Code Section 401(a) or such other plans permitted by laws or
regulations.
7.08 PERMANENCY
The Employer expects to continue this Plan and make the necessary contributions
thereto indefinitely, but such continuance and payment is not assumed as a
contractual obligation. Neither the Adoption Agreement nor the Plan nor any
amendment or modification thereof nor the making of contributions hereunder
shall be construed as giving any Participant or any other person any legal or
equitable right against the Employer, the Trustee (or Custodian, if applicable),
the Plan Administrator, or the Prototype Sponsor except as specifically provided
herein, or as provided by law.
7.09 METHOD AND PROCEDURE FOR TERMINATION
The Plan may be terminated by the Adopting Employer at any time by appropriate
action of its managing body. Such termination shall be effective on the date
specified by the Adopting Employer. The Plan shall terminate, if required by
either the IRS or the DOL, if the Adopting Employer is dissolved or terminated.
Written notice of the termination and effective date thereof shall be given to
the Trustee (or Custodian, if applicable), Plan Administrator, Prototype
Sponsor, and the Participants and Beneficiaries of deceased Participants. The
required filings (such as the Form 5500 series and others) must be made by the
Adopting Employer with the IRS and any other regulatory body as required by
current laws and regulations. Until all of the assets have been distributed from
the Fund, the Adopting Employer must keep the Plan in compliance with current
laws and regulations by making appropriate amendments to the Plan and by taking
such other measures as may be required. If the Plan is abandoned by the Adopting
Employer, however, a qualified termination administrator (QTA) (or other entity
permitted by the IRS or DOL) may terminate the Plan according to rules
promulgated by the IRS and DOL.

61



--------------------------------------------------------------------------------



 



7.10 CONTINUANCE OF PLAN BY SUCCESSOR EMPLOYER
Notwithstanding the preceding Plan Section 7.09, a successor of the Adopting
Employer may continue the Plan and be substituted in the place of the present
Adopting Employer. The successor and the present Adopting Employer (or, if
deceased, the executor of the estate of a deceased Self-Employed Individual who
was the Adopting Employer) must execute a written instrument authorizing such
substitution, and the successor shall amend the Plan in accordance with Plan
Section 7.06.
7.11 FAILURE OF PLAN QUALIFICATION
If the Plan fails to retain its qualified status, the Plan will no longer be
considered to be part of a prototype plan, and such Employer can no longer
participate under this prototype. In such event, the Plan will be considered an
individually designed plan.
7.12 GOVERNING LAWS AND PROVISIONS
To the extent such laws are not preempted by federal law, the terms and
conditions of this Plan shall be governed by the laws of the state in which the
Prototype Sponsor is located, unless otherwise agreed to in writing by the
Prototype Sponsor and the Employer.
In the event of any conflict between the provisions of this Basic Plan Document
and provisions of the Adoption Agreement, the summary plan description, or any
related documents, the Basic Plan Document will control.
7.13 STATE COMMUNITY PROPERTY LAWS
The terms and conditions of this Plan shall be applicable without regard to the
community property laws of any state.
7.14 HEADINGS
The headings of the Plan have been inserted for convenience of reference only
and are to be ignored in any construction of the provisions hereof.
7.15 GENDER AND NUMBER
Whenever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and whenever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.
7.16 STANDARD OF FIDUCIARY CONDUCT
The Employer, Plan Administrator, Trustee, and any other Fiduciary under this
Plan shall discharge their duties with respect to this Plan solely in the
interests of Participants and their Beneficiaries, and with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims. No Fiduciary
shall cause the Plan to engage in any transaction known as a “nonexempt
prohibited transaction” under either the Code or ERISA.
7.17 GENERAL UNDERTAKING OF ALL PARTIES
All parties to this Plan and all persons claiming any interest whatsoever
hereunder agree to perform any and all acts and execute any and all documents
and papers which may be necessary or desirable for the carrying out of this Plan
and any of its provisions.
7.18 AGREEMENT BINDS HEIRS, ETC.
This Plan shall be binding upon the heirs, executors, administrators,
successors, and assigns, as those terms shall apply to any and all parties
hereto, present and future.
7.19 DETERMINATION OF TOP-HEAVY STATUS
A. In General — Except as provided in Plan Section 7.19(B), this Plan is a
Top-Heavy Plan if any of the following conditions exist:
1. If the top-heavy ratio for this Plan exceeds 60 percent and this Plan is not
part of any Required Aggregation Group or Permissive Aggregation Group of plans;
2. If this Plan is part of a Required Aggregation Group of plans but not part of
a Permissive Aggregation Group and the top-heavy ratio for the group of plans
exceeds 60 percent; or
3. If this Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the top-heavy ratio for the Permissive
Aggregation Group exceeds 60 percent.
B. Top-Heavy Ratio
1. If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the five-year period ending on the
Determination Date(s) has or has had accrued benefits, the top-heavy ratio for
this Plan alone or for the Required or Permissive Aggregation Group

62



--------------------------------------------------------------------------------



 



as appropriate is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) (five-year period ending on the Determination Date in the
case of a distribution made for a reason other than Severance from Employment,
death, or Disability and in determining whether the Plan is top-heavy for Plan
Years beginning before January 1, 2002)) and the denominator of which is the sum
of all account balances (including any part of any account balance distributed
in the one-year period ending on the Determination Date(s), (five-year period
ending on the Determination Date in the case of a distribution made for a reason
other than Severance from Employment, death, or Disability and in determining
whether the Plan is top-heavy for Plan Years beginning before January 1, 2002))
both computed in accordance with Code Section 416 and the regulations
thereunder. Both the numerator and the denominator of the top-heavy ratio are
increased to reflect any contribution not actually made as of the Determination
Date, but which is required to be taken into account on that date under Code
Section 416 and the regulations thereunder.
2. If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer maintains or has
maintained one or more defined benefit plans which during the five-year period
ending on the Determination Date(s) has or has had any accrued benefits, the
top-heavy ratio for any Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with 1) above, and the Present Value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with 1) above, and the
Present Value of accrued benefits under the defined benefit plan or plans for
all Participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the topheavy
ratio are increased for any distribution of an accrued benefit made in the
one-year period ending on the Determination Date (five-year period ending on the
Determination Date in the case of a distribution made for a reason other than
Severance from Employment, death, or Disability and in determining whether the
Plan is top-heavy for Plan Years beginning before January 1, 2002).
3. For purposes of (1) and (2) above, the value of account balances and the
Present Value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a Participant 1) who is not a Key
Employee but who was a Key Employee in a prior year, or 2) who has not been
credited with at least one Hour of Service with any employer maintaining the
plan at any time during the one-year period (five-year period ending on the
Determination Date in the case of a distribution made for a reason other than
Severance from Employment, death, or Disability and in determining whether the
Plan is top-heavy for Plan Years beginning before January 1, 2002) ending on the
Determination Date will be disregarded. The calculation of the top-heavy ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code Section 416 and the regulations
thereunder. Deductible employee contributions will not be taken into account for
purposes of computing the top-heavy ratio. When aggregating plans the value of
account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee shall be
determined under 1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or 2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1)(C).
C. SIMPLE 401(k) Plan Exception — Notwithstanding Plan Section 7.19(A) above,
the Plan is not treated as a Top-Heavy Plan under Code Section 416 for any Year
for which an Eligible Employer maintains this Plan as a SIMPLE 401(k) Plan.
D. Safe Harbor 401(k) Plan Exception — Notwithstanding Plan Section 7.19(A)
above, the Plan is not treated as a Top-Heavy Plan under Code Section 416 for
any Year for which an Eligible Employer makes only those contributions described
in Code Sections 401(k)(12) and 401(m)(11) for any Plan Year. If any other
contributions are made for a Plan Year (e.g., Employer Profit Sharing
Contributions, forfeitures, etc.), the Top-Heavy rules describe in Code
Section 416(g)(4)(H) will apply for that Plan Year.
7.20 INALIENABILITY OF BENEFITS
No benefit or interest available under the Plan will be subject to assignment or
alienation, either voluntarily or involuntarily. The preceding sentence shall
not apply to judgments and settlements described in Code Section 401(a)(13)(C)
and ERISA Section 206(d)(4). Such sentence shall, however, apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a Domestic Relations Order, unless such
order is determined to be a Qualified Domestic Relations Order as defined in the
Definitions Section of the Plan.
Generally, a Domestic Relations Order cannot be a Qualified Domestic Relations
Order until January 1, 1985. However, in the case of a Domestic Relations Order
entered before January 1, 1985, the Plan Administrator:
1) shall treat such order as a Qualified Domestic Relations Order if the Plan
Administrator is paying benefits pursuant to such order on January 1, 1985, and

63



--------------------------------------------------------------------------------



 



2) may treat any other such order entered before January 1, 1985, as a Qualified
Domestic Relations Order even if such order does not meet the requirements of
Code Section 414(p).
Notwithstanding any provision of the Plan to the contrary, a distribution to an
Alternate Payee under a Qualified Domestic Relations Order shall be permitted
even if the Participant affected by such order is not otherwise entitled to a
distribution, and even if such Participant has not attained the earliest
retirement age as defined in Code Section 414(p).
7.21 BONDING
Every Fiduciary and every person who handles funds or other property of the Plan
shall be bonded to the extent required by ERISA Section 412 and the regulations
thereunder for purposes of protecting the Plan against loss by reason of acts of
fraud or dishonesty on the part of the person, group, or class, alone or in
connivance with others, to be covered by such bond. The amount of the bond shall
be fixed at the beginning of each Plan Year and shall not be less than
10 percent of the amount of funds handled. The amount of funds handled shall be
determined by the funds handled the previous Plan Year or, if none, the amount
of funds estimated, in accordance with rules provided by the Secretary of Labor,
to be handled during the current Plan Year. Notwithstanding the foregoing, no
bond shall be less than $1,000 nor more than $500,000, except that the Secretary
of Labor shall have the right to prescribe an amount in excess of $500,000.
7.22 INVESTMENT AUTHORITY
A. Plan Investments — Except as provided in Plan Section 7.22(B) (relating to
individual direction of investments by Participants), the Adopting Employer, not
the Trustee (or Custodian, if applicable), shall have exclusive management and
control over the investment of the Fund into any permitted investment. The
Adopting Employer shall be responsible for establishing a funding policy
statement on behalf of the Plan and shall provide a copy of such funding policy
statement to the Discretionary Trustee, if any. Notwithstanding the foregoing,
if the Trustee is designated as a Discretionary Trustee in the Adoption
Agreement, such Discretionary Trustee may enter into an agreement with the
Adopting Employer whereby the Discretionary Trustee will manage the investment
of all or a portion of the Fund. Any such agreement shall be in writing and set
forth such matters as the Discretionary Trustee deems necessary or desirable.
B. Direction Of Investments By Participants — Unless otherwise indicated in the
Adoption Agreement, each Participant shall have the responsibility for directing
the Trustee (or Custodian, if provided for under a separate agreement between
the Adopting Employer and the Custodian), regarding the investment of all or
part of their Individual Account. If all of the requirements of ERISA
Section 404(c)(1) are satisfied, then to the extent so directed, the Adopting
Employer, Plan Administrator, Trustee, the Custodian (if applicable), and all
other Fiduciaries are relieved of Fiduciary liability under ERISA Section 404,
provided that it shall be the Adopting Employer’s responsibility to direct the
Trustee (or Custodian, if applicable) as to permissible investments into which
Participants may direct their individual investments.
The Plan Administrator shall direct that a Separate Fund be established in the
name of each Participant who directs the investment of part or all of their
Individual Account. Each Separate Fund shall be charged or credited (as
appropriate) with the earnings, gains, losses, or expenses attributable to such
Separate Fund. No Fiduciary shall be liable for any loss that results from a
Participant’s individual direction. The assets subject to individual direction
shall not be invested in collectibles as that term is defined in Code
Section 408(m).
The Plan Administrator shall establish such uniform and nondiscriminatory rules
relating to individual direction as it deems necessary or advisable including,
but not limited to, rules describing 1) which portions of Participants’
Individual Accounts can be individually directed, 2) the frequency of investment
changes, 3) the forms and procedures for making investment changes, and 4) the
effect of a Participant’s failure to make a valid direction.
The Plan Administrator may, in a uniform and nondiscriminatory manner, limit the
available investments for Participants’ individual direction to certain
specified investment options (including, but not limited to, certain mutual
funds, investment contracts, deposit accounts, and group trusts). The Plan
Administrator may permit, in a uniform and nondiscriminatory manner, a
Beneficiary of a deceased Participant or the Alternate Payee under a Qualified
Domestic Relations Order to individually direct investments in accordance with
this Plan Section 7.22(B).
Notwithstanding any provision hereof to the contrary, if the Adoption Agreement
permits Participants to direct investments and also names a Directed Trustee,
such Participants shall furnish investment instruction to the Plan Administrator
under procedures adopted by the Adopting Employer and/or the Plan Administrator
consistent with the Plan, and it shall be the responsibility of the Plan
Administrator to provide direction to the Directed Trustee regarding the
investment of such amounts. If a Participant who has the right to direct
investments under the terms of the Plan fails to provide such direction to the
Plan Administrator, the Plan Administrator shall direct the investment of such
Participant’s Individual Accounts. The Plan Administrator shall maintain records
showing the interest of each Participant and/or Beneficiary in the Fund unless
the Directed Trustee enters into a written agreement with the Adopting Employer
to keep separate accounts for each such Participant or Beneficiary.
C. Investment Managers
1. Definition of Investment Manager — The Adopting Employer may appoint one or
more investment managers to make investment decisions with respect to all or a
portion of the Fund. The investment manager shall be any firm or individual

64



--------------------------------------------------------------------------------



 



registered as an investment adviser under the Investment Advisers Act of 1940, a
bank as defined in said Act, or an insurance company qualified under the laws of
more than one state to perform services consisting of the management,
acquisition, or disposition of any assets of the Plan.
2. Investment Manager’s Authority — A separate Investment Fund shall be
established representing the assets of the Fund invested at the direction of the
investment manager. The investment manager so appointed shall direct the Trustee
(or Custodian, if applicable) with respect to the investment of such Investment
Fund. The investments which may be acquired at the direction of the investment
manager are those described in Plan Section 7.22(D).
3. Written Agreement — The appointment of any investment manager shall be by
written agreement between the Adopting Employer and the investment manager and a
copy of such agreement (and any modification or termination thereof) must be
given to the Trustee (or Custodian, if applicable). The agreement shall set
forth, among other matters, the effective date of the investment manager’s
appointment and an acknowledgment by the investment manager that it is a
Fiduciary of the Plan under ERISA.
4. Concerning the Trustee (or Custodian, if applicable) — Written notice of each
appointment of an investment manager shall be given to the Trustee (or
Custodian, if applicable) at least 60 days in advance of the effective date of
such appointment. Such notice shall specify which portion of the Fund will
constitute the Investment Fund subject to the investment manager’s direction. If
the separate Investment Fund subject to the direction of the Investment Manager
is a permissible investment option to the Trustee (or Custodian, as applicable)
pursuant to Plan Section 7.22(D), the Trustee (or Custodian, if applicable)
shall comply with the investment direction given to it by the investment manager
and will not be liable for any loss which may result by reason of any action (or
inaction) it takes at the direction of the investment manager.
D. Permissible Investments — The Trustee (or Custodian, if applicable) may
invest the assets of the Plan in property of any character, real or personal,
including, but not limited to, the following: stocks, including Qualifying
Employer Securities, and including shares of open-end investment companies
(mutual funds); bonds; notes; debentures; proprietary mutual funds; deposit
accounts; options; limited partnership interests; mortgages; real estate or any
interests therein; unit investment trusts; Treasury Bills, and other U.S.
Government obligations; common trust funds, combined investment trusts,
collective trust funds or commingled funds maintained by a bank or similar
financial organization (whether or not the Trustee hereunder); savings accounts,
certificates of deposit, demand or time deposits or money market accounts of a
bank or similar financial organization (whether or not the Trustee hereunder);
annuity contracts that are “guaranteed benefit policies,” as defined in ERISA
Section 401(b)(2)(B); unless excluded in the Adoption Agreement, life insurance
policies; or in such other investments as is deemed proper without regard to
investments authorized by statute or rule of law governing the investment of
trust funds but with regard to ERISA and this Plan. Notwithstanding the
preceding sentence, the Prototype Sponsor may, as a condition of making the Plan
available to the Adopting Employer, limit the types of property in which the
assets of the Plan may be invested. The list of permissible investment options
shall be further limited in accordance with any applicable law, regulations, or
other restrictions applicable to the Trustee or Custodian, including, but not
limited to, internal operational procedures adopted by such Trustee (or
Custodian, if applicable). The actions of a Discretionary Trustee named in the
Adoption Agreement shall also be subject to the funding policy statement
provided by the Adopting Employer. If any Trustee (or Custodian, if applicable)
invests all or any portion of the Fund pursuant to written instructions provided
by the Adopting Employer (including an investment manager appointed by the
Adopting Employer pursuant to Plan Section 7.22(C)) or any
Participant pursuant to Plan Section 7.22(B), the Trustee (or Custodian, if
applicable) will be deemed to have invested pursuant to the Adopting Employer’s
funding policy statement.
To the extent the assets of the Plan are invested in a group trust, including a
collective trust fund or commingled funds maintained by a bank or similar
financial organization, the declaration of trust of such composite trust shall
be deemed to be a part of the Plan, and any investment in such composite trust
shall be subject to all of the provisions of such declaration of trust, as the
same may be amended or supplemented from time to time.
If the responsibility for directing investments for Elective Deferrals (and
earnings) is executed by someone other than the Participants, the acquisition of
Qualifying Employer Securities will be limited to ten percent of the fair market
value of the assets of the Plan, to the extent required by ERISA
Section 407(b)(2).
E. Matters Relating To Insurance
1. If elected by the Plan Sponsor in the Adoption Agreement, a life insurance
contract may be purchased on behalf of a Participant. No life insurance contract
may be purchased unless the insured under the contract is the Participant or,
where this Plan is a profit sharing or 401(k) plan, the Participant’s Spouse or
another individual in whom the Participant has an insurable interest. If a life
insurance contract is to be purchased for a Participant, the aggregate premium
for certain life insurance for each Participant must be less than a certain
percentage of the aggregate Employer Contributions and Forfeitures allocated to
a Participant’s Individual Account at any particular time as follows.
a. Ordinary Life Insurance — For purposes of these incidental insurance
provisions, ordinary life insurance contracts are contracts with both
nondecreasing death benefits and nonincreasing premiums. If such contracts are
purchased, less than 50 percent of the aggregate Employer Contributions and
Forfeitures allocated to any Participant’s Individual Account will be used to
pay the premiums attributable to them.
b. Term and Universal Life Insurance — No more than 25 percent of the aggregate
Employer Contributions and Forfeitures allocated to any Participant’s Individual
Account will be used to pay the premiums on term life insurance contracts,
universal life insurance contracts, and all other life insurance contracts which
are not ordinary life.

65



--------------------------------------------------------------------------------



 



c. Combination — The sum of 50 percent of the ordinary life insurance premiums
and all other life insurance premiums will not exceed 25 percent of the
aggregate Employer Contributions and Forfeitures allocated to any Participant’s
Individual Account.
If this Plan is a profit sharing plan, the above incidental benefits limits do
not apply to life insurance contracts purchased by an Employee who has been a
Participant in the Plan for five or more years or purchased with Employer
Contributions and Forfeitures that have been in the Participant’s Individual
Account for at least two full Plan Years, measured from the date such
contributions were allocated. For purposes of this Plan Section 7.22(E)(1),
rollover and transfer contributions shall be considered Employer Contributions,
and therefore may be used to pay contract premiums. No part of the Deductible
Employee Contribution account will be used to purchase life insurance.
2. Any dividends or credits earned on insurance contracts for a Participant
shall be allocated to such Participant’s Individual Account derived from
Employer Contributions for whose benefit the contract is held.
3. Subject to Plan Section 5.10, the contracts on a Participant’s life will be
converted to cash or an annuity or distributed to the Participant upon
separation from service with the Employer. In addition, contracts on the joint
lives of a Participant and another person may not be maintained under this Plan
if such Participant ceases to have an insurable interest in such other person.
4. Subject to Plan Section 7.22(D), the Trustee (or Custodian, if applicable)
shall apply for and will be the owner of any insurance contract(s) purchased
under the terms of this Plan. The insurance contract(s) must provide that
proceeds will be payable to the trust fund. However, the Trustee (or Custodian,
if applicable) shall be required to pay over all proceeds of the contract(s) to
the Participant’s Designated Beneficiary in accordance with the distribution
provisions of this Plan. A Participant’s Spouse will be the designated
beneficiary of the proceeds in all circumstances unless a Qualified Election has
been made in accordance with Plan Section 5.10. Under no circumstances shall the
Fund retain any part of the proceeds. In the event of any conflict between the
terms of this Plan and the terms of any insurance contract purchased hereunder,
the Plan provisions shall control.
5. Subject to Plan Section 7.22(D), the Plan Administrator may direct the
Trustee (or Custodian, if applicable) to sell and distribute insurance or
annuity contracts to a Participant (or other party as may be permitted) in
accordance with applicable law or regulations.
6. Notwithstanding any other provision herein, and except as may be otherwise
provided by ERISA, the Employer shall indemnify and hold harmless the insurer,
its officers, directors, employees, agents, heirs, executors, successors, and
assigns, from and against any and all liabilities, damages, judgments,
settlements, losses, costs, charges, or expenses (including legal expenses) at
any time arising out of or incurred in connection with any action taken by such
parties in the performance of their duties with respect to this Plan, unless
there has been a final adjudication of gross negligence or willful misconduct in
the performance of such duties.
Further, except as may be otherwise provided by ERISA, the Employer will
indemnify the insurer from any liability, claim, or expense (including legal
expense) that the insurer incurs by reason of, or which results in whole or in
part from the reliance of the insurer on the facts and other directions and
elections the Employer communicates or fails to communicate.
7.23 PROCEDURES AND OTHER MATTERS REGARDING DOMESTIC RELATIONS ORDERS
A. To the extent provided in any Qualified Domestic Relations Order, the former
Spouse of a Participant shall be treated as a surviving Spouse of such
Participant for purposes of any benefit payable in the form of either a
Qualified Joint and Survivor Annuity or Qualified Preretirement Survivor
Annuity.
B. The Plan shall not be treated as failing to meet the requirements of the
Code, which generally prohibits payment of benefits before the Participant’s
Termination of Employment or Severance from Employment, as applicable, with the
Employer, solely by reason of payments to an Alternate Payee pursuant to a
Qualified Domestic Relations Order.
C. In the case of any Domestic Relations Order received by the Plan,
1. the Plan Administrator shall promptly notify the Participant and any other
Alternate Payee of the receipt of such order and the Plan’s procedure for
determining the qualified status of Domestic Relations Orders, and
2. within a reasonable period after receipt of such order, the Plan
Administrator shall determine whether such order is a Qualified Domestic
Relations Order and notify the Participant and each Alternate Payee of such
determination.
The Plan Administrator shall establish reasonable procedures to determine the
qualified status of Domestic Relations Orders and to administer distributions
under such qualified orders.
D. During any period in which the issue of whether a Domestic Relations Order is
a Qualified Domestic Relations Order is being determined by the Plan
Administrator, by a court of competent jurisdiction, or otherwise, the Plan
Administrator shall segregate in a separate account in the Plan or in an escrow
account the amounts which would have been payable to the Alternate Payee during
such period if the order had been determined to be a Qualified Domestic
Relations Order. If within 18 months the order or modification thereof is
determined to be a Qualified Domestic Relations Order, the Plan Administrator
shall pay the segregated amounts (plus any interest thereon) to the person or
persons entitled thereto. If within 18 months either 1) it is determined that
the order is not a Qualified Domestic Relations Order, or 2) the issue as to
whether such order is a Qualified Domestic Relations Order is not resolved, then
the Plan Administrator shall pay the segregated amounts (plus any interest
thereon) to the person or persons who would have been entitled to such amounts
if there had been no order. Any determination that an order is a Qualified

66



--------------------------------------------------------------------------------



 



Domestic Relations Order which is made after the close of the 18-month period
shall be applied prospectively only.
7.24 INDEMNIFICATION OF PROTOTYPE SPONSOR
Notwithstanding any other provision herein, and except as may be otherwise
provided by ERISA, the Employer shall indemnify and hold harmless the Prototype
Sponsor, its officers, directors, employees, agents, heirs, executors,
successors, and assigns, from and against any and all liabilities, damages,
judgments, settlements, losses, costs, charges, or expenses (including legal
expenses) at any time arising out of or incurred in connection with any action
taken by such parties in the performance of their duties with respect to this
Plan, unless there has been a final adjudication of gross negligence or willful
misconduct in the performance of such duties. Further, except as may be
otherwise provided by ERISA, the Employer will indemnify the Prototype Sponsor
from any liability, claim, or expense (including legal expense) that the
Prototype Sponsor incurs by reason of, or which results in whole or in part
from, the reliance of the Prototype Sponsor on the facts and other directions
and elections the Employer, Plan Administrator, or Investment Fiduciary
communicates or fails to communicate.
7.25 MILITARY SERVICE
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u).
SECTION EIGHT: TRUSTEE AND CUSTODIAN
8.01 FINANCIAL ORGANIZATION AS CUSTODIAN
This Section 8.01 applies where the Adopting Employer, by execution of the
Adoption Agreement, appoints the entity named therein as Custodian for the Plan,
and the entity accepts such appointment, all subject to the terms of the Basic
Plan Document. The Adopting Employer represents and warrants to the entity that
it has all requisite right, power, and authority and has taken all required
actions necessary under the Plan and applicable law to designate the financial
organization as Custodian of the Plan pursuant to the terms of the Basic Plan
Document. The Employer, Plan Administrator, any Trustee, any other Investment
Fiduciary, and the Custodian so appointed shall be bound by all the terms of
this Basic Plan Document and Adoption Agreement. Notwithstanding any provision
hereof regarding the responsibilities of or granting powers to the Custodian,
the Custodian shall serve as a non-discretionary, directed Custodian of the
Fund, shall have no discretionary authority with respect to the management or
administration of the Plan or the Fund, and will act only as directed by the
entity or individual who has such authority.
A. Responsibilities of the Custodian — The Custodian’s responsibilities may be
further limited by the Plan Trustee(s) and, notwithstanding any provision hereof
to the contrary, may also be further limited by the terms of a separate
agreement between the Custodian and the Adopting Employer. Subject to the
previous sentence, the responsibilities of the Custodian shall be limited to the
following:
1. To receive Plan contributions and to hold, invest and reinvest, and
distribute the Fund as authorized by the Adopting Employer or its designee
without distinction between principal and interest; provided, however, that
nothing in this Plan shall require the Custodian to maintain physical custody of
stock certificates (or other indicia of ownership of any type of asset)
representing assets within the Fund.
2. To maintain accurate records of contributions, investments, earnings,
receipts, disbursements, withdrawals, and other transactions with respect to the
Fund, and all accounts, books, and records relating thereto shall be open at all
reasonable times to inspection and audit by any person designated by the
Employer; provided, however, that the Custodian is given reasonable advance
notice of such inspection by the Employer. On direction of the Adopting Employer
or Plan Administrator, and if agreed to in writing by the Custodian, the
Custodian may provide annual or interim accountings, valuations, or other
reports concerning the assets of the custodial account subject to payment of all
required additional fees for such reports. The Custodian’s accounting will be at
the Custodial Account level rather than the Participant level, and the Custodian
will not be responsible for Participant-level record-keeping, reporting, or
communication unless it agrees to do so in a separate written agreement with the
Adopting Employer or Plan Administrator. The Custodian will also furnish the
Adopting Employer with such other information as the Custodian possesses and
which is necessary for the Adopting Employer to comply with the reporting
requirements of ERISA, as applicable. An accounting will be deemed to have been
approved by the Adopting Employer unless the Adopting Employer or Plan
Administrator objects to the contents of an accounting within sixty (60) days of
its mailing or electronic transmission by the Custodian. Any objections must set
forth the specific grounds on which they are based. Upon approval, the Custodian
shall be forever released from any and all liability with respect to the
Account.
3. To make disbursements from the Fund to Participants or Beneficiaries upon the
proper authorization of the Plan Administrator.
4. To furnish to the Plan Administrator an annual statement which reflects the
value of the investments in the custody of the Custodian as of the end of the
period and as of any other times as the Custodian and Plan Administrator may
agree to in writing, including an agreement regarding the application of
additional fees for such additional report.



67



--------------------------------------------------------------------------------



 



B. Powers of the Custodian — Except as otherwise provided in this Plan, and
subject to receipt of instructions from the Adopting Employer, Plan
Administrator, or Investment Fiduciary, as appropriate, the Custodian shall have
the power, but, in the absence of proper direction as provided in
Section 8.01(A) above, not the duty to take any action with respect to the Fund
which it deems necessary or advisable to discharge its responsibilities under
this Plan including, but not limited to, the following powers:
1. To invest all or a portion of the Fund (including idle cash balances) in time
deposits, savings accounts, money market accounts, or similar investments
bearing a reasonable rate of interest in the Custodian’s own savings department
or the savings department of another financial organization;
2. To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges or subscription rights and to make any
payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to pay any assessment or charges in connection therewith; and
generally to exercise any of the powers of an owner with respect to stocks,
bonds, securities, or other property;
3. To hold securities or other property of the Fund in its own name, in the name
of its nominee, or in bearer form; and
4. To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted.
8.02 TRUSTEE
This Section 8.02 applies where either a financial organization and/or one or
more individuals has/have indicated in the Adoption Agreement that it will serve
as Trustee with respect to all or a portion of the assets of the Fund. The
responsibilities and powers of the Trustee may not be expanded except with its
prior written consent and, notwithstanding any provision hereof to the contrary,
may be further limited by the terms of a separate agreement between the Trustee
and the Adopting Employer. Notwithstanding any provision hereof regarding the
responsibilities of or granting powers to the Trustee, a Directed Trustee shall
have no discretionary authority with respect to the management or administration
of the Plan or the Fund, and will act only as directed by the entity or
individual who has such authority.
A. Establishment Of The Trust
1. The Adopting Employer and the Trustee hereby agree to the establishment of a
trust consisting of the Fund. The Trustee shall carry out the duties and
responsibilities herein specified, but shall be under no duty to determine
whether the amount of any contribution by the Employer or any Participant is in
accordance with the terms of the Plan nor shall the Trustee be responsible for
the collection of any contributions required under the Plan.
2. The Fund shall be held, invested, reinvested and administered by the Trustee
in accordance with the terms of the Plan and this Agreement solely in the
interest of Participants and their Beneficiaries and for the exclusive purpose
of providing benefits to Participants and their Beneficiaries and defraying
reasonable expenses of administering the Plan. Except as provided in
Section 8.02(G)(2), no assets of the Plan shall inure to the benefit of the
Employer.
3. The Trustee shall pay benefits and expenses from the Fund only upon the
written direction of the Plan Administrator. The Trustee shall be fully entitled
to rely on such directions furnished by the Plan Administrator, and shall be
under no duty to ascertain whether the directions are in accordance with the
provisions of the Plan.
B. Investment Of The Fund
1. The Adopting Employer shall have the exclusive authority and discretion to
select the permissible investment funds (“Permissible Investment Funds”)
available for investment under the Plan. In making such selection, the Employer
shall use the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims. The available investments under the Plan shall be sufficiently
diversified so as to minimize the risk of large losses, unless under the
circumstances it is clearly prudent not to do so. The Employer shall notify the
Trustee in writing of the selection of the Permissible Investment Funds
currently available for investment under the Plan, and any changes thereto.
2. Unless otherwise designated by the Employer in the Adoption Agreement, each
Participant shall have the exclusive right, in accordance with the provisions of
the Plan, to direct the investment by the Trustee of all amounts allocated to
the separate accounts of the Participant under the Plan among any one or more of
the available Permissible Investment Funds. All investment directions by
Participants shall be timely furnished to the Trustee by the Plan Administrator,
except to the extent such directions are transmitted telephonically or otherwise
by Participants directly to the Trustee or its delegate in accordance with rules
and procedures established and approved by the Plan Administrator and
communicated to the Trustee. In making any investment of the assets of the Fund,
the Trustee shall be fully entitled to rely on such directions furnished to it
by the Plan Administrator or by Participants in accordance with the Plan
Administrator’s approved rules and procedures, and shall be under no duty to
make any inquiry or investigation with respect thereto.
3. Notwithstanding Section 7.22(A) of the Plan, to the extent so designated by
the Employer in the Adoption Agreement, the Trustee shall invest amounts
allocated to the separate accounts of Participants under the Plan as directed by
the Plan Administrator or other named fiduciary for the Plan (including any
investment manager as defined in Section 3(38) of ERISA) identified by the
Employer in the Adoption Agreement. In making any investments of the assets of
the Fund, the Trustee shall be fully entitled to rely on such directions
properly furnished to it by the Plan Administrator or named fiduciary and shall
be under no duty to make any inquiry or investigation with respect thereto.



68



--------------------------------------------------------------------------------



 



4. The Plan or Plan Administrator may designate a default fund under the Plan in
which the Trustee shall deposit contributions to the Fund on behalf of
Participants who have been identified by the Plan Administrator as having not
specified investment choices under the Plan. If the Trustee receives any asset
that is not accompanied by instructions directing its investment, the Trustee
shall immediately notify the Plan Administrator of that fact, and the Trustee
may, in its discretion, return or hold all or a portion of the received asset
outside of the Fund without liability for loss of income or appreciation pending
receipt of proper investment directions. Otherwise, it is specifically intended
under the Plan and this Agreement that the Trustee shall have no discretionary
authority to determine the investment of the assets of the Fund.
5. Except as may be authorized by regulations promulgated by the Secretary of
Labor, the Trustee shall not maintain the indicia of ownership in any assets of
the Fund outside of the jurisdiction of the district courts of the United
States.
C. Powers Of The Trustee — Subject to the provisions of Sections 8.02(B)(1),
8.02(B)(2) & 8.02(B)(3), the Trustee shall have the authority, in addition to
any authority given by law, to exercise the following powers in the
administration of the Fund:
1. to invest and reinvest all or a part of the Fund in accordance with
Participants’ investment directions in any available Investment Fund selected by
the Employer without restriction to investments authorized for fiduciaries,
including, without limitation on the amount that may be invested therein, any
common, collective or commingled trust fund. Any investment in, and any terms
and conditions of, any common, collective or commingled trust fund available
only to employee trusts which meets the requirements of the Code, or
corresponding provisions of subsequent income tax laws of the United States,
shall constitute an integral part of this Section 8.02 and the Plan;
2. to dispose of all or any part of the investments, securities, or other
property which may from time to time or at any time constitute the Fund, and to
make, execute and deliver to the purchasers thereof good and sufficient deeds of
conveyance therefore, and all assignments, transfers and other legal
instruments, either necessary or convenient for passing the title and ownership
thereto, free and discharged of all trusts and without liability on the part of
such purchasers to see to the application of the purchase money;
3. to hold that portion of the Fund as the Trustee may deem necessary for
ordinary administration, the transfer of assets to another trust or fiduciary,
pending investment instructions, and for the disbursement of funds in cash,
without liability for interest, by depositing the same in any bank (including
deposits that bear no interest or a reasonable rate of interest in a bank or
similar financial institution supervised by the United States or a State, even
where a bank or financial institution is the Trustee, or otherwise is a
Fiduciary of the Plan, subject to the rules and regulations governing such
deposits, and without regard to the amount of any such deposit);
4. to cause any investment of the Fund to be registered in the name of the
Trustee or the name of its nominee or nominees or to retain such investment
unregistered or in a form permitting transfer by delivery; provided that the
books and records of the Trustee shall at all times show that all such
investments are part of the Fund;
5. except as provided further in Section 8.02(E) hereof with respect to shares
of Qualifying Employer Securities that are held by the Fund, to vote in person
or by proxy with respect to all mutual fund shares which are held by the Plan
solely in accordance with directions furnished to it by the Employer, and to
vote in person or by proxy with respect to all other securities credited to a
Participant’s separate accounts under the Plan solely in accordance with
directions furnished to it by the Participant;
6. to consult and employ any suitable agent to act on behalf of the Trustee and
to contract for legal, accounting, clerical and other services deemed necessary
by the Trustee to manage and administer the Fund according to the terms of the
Plan and this Agreement;
7. upon the written direction of the Plan Administrator, to make loans from the
Fund to Participants in amounts and on terms approved by the Plan Administrator
in accordance with the provisions of the Plan; provided that the Plan
Administrator shall have the responsibility for collecting all loan repayments
required to be made under the Plan and for furnishing the Trustee with copies of
all promissory notes evidencing such loans; and
8. to pay from the Fund all taxes imposed or levied with respect to the Fund or
any part thereof under existing or future laws, and to contest the validity or
amount of any tax, assessment, claim or demand respecting the Fund or any part
thereof.
D. Duties And Responsibilities Of The Trustee
1. The Trustee, the Employer and the Plan Administrator shall each discharge
their assigned duties and responsibilities under this Agreement and the Plan
solely in the interest of Participants and their Beneficiaries in the following
manner:
(a) for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;
(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;
(c) by diversifying the available investments under the Plan so as to minimize
the risk of large losses, unless under the circumstances it is clearly prudent
not to do so; and
(d) in accordance with the provisions of the Plan and this Section 8.02 insofar
as they are consistent with the provisions of ERISA.
2. The Trustee shall keep full and accurate accounts of all receipts,
investments, disbursements and other transactions hereunder, including such
specific records as may be agreed upon in writing between the Employer and the
Trustee. All such accounts, books and records containing Plan information shall
be open to inspection and audit at all reasonable times by any

69



--------------------------------------------------------------------------------



 



authorized representative of the Employer or the Plan Administrator. A
Participant may examine only those individual account records pertaining
directly to him.
3. Within 120 days after the end of each Plan Year or within 120 days after its
removal or resignation, the Trustee shall file with the Plan Administrator a
written account of the administration of the Fund showing all transactions
effected by the Trustee subsequent to the period covered by the last preceding
account to the end of such Plan Year or date of removal or resignation and all
property held at its fair market value at the end of the accounting period. Upon
approval of such accounting by the Plan Administrator, neither the Employer nor
the Plan Administrator shall be entitled to any further accounting by the
Trustee. The Plan Administrator may approve such accounting by written notice of
approval delivered to the Trustee or by failure to express objection to such
accounting in writing delivered to the Trustee within 90 days from the date on
which the accounting is delivered to the Plan Administrator.
4. The Trustee shall not be required to determine the facts concerning the
eligibility of any Participant to participate in the Plan, the amount of
benefits payable to any Participant or Beneficiary under the Plan, or the date
or method of payment or disbursement. The Trustee shall be fully entitled to
rely solely upon the written advice and directions of the Plan Administrator as
to any such question of fact.
5. Unless resulting from the Trustee’s negligence, willful misconduct, lack of
good faith, or breach of its fiduciary duties under this Agreement or ERISA, the
Employer shall indemnify and save harmless the Trustee from, against, for and in
respect of any and all damages, losses, obligations, liabilities, liens,
deficiencies, costs and expenses, including without limitation, reasonable
attorney’s fees incident to any suit, action, investigation, claim or
proceedings suffered, sustained, incurred or required to be paid by the Trustee
in connection with the Plan or this Section 8.02.
E. Voting And Other Rights Of Qualifying Employer Securities
1. Each Participant or Beneficiary of a deceased Participant (referred to herein
collectively as Participant) shall have the right to direct the Trustee as to
the manner of voting and the exercise of all other rights which a shareholder of
record has with respect to shares (and fractional shares) of Qualifying Employer
Securities which have been allocated to the Participant’s separate account
including, but not limited to, the right to sell or retain shares in a public or
private tender offer.
2. All shares (and fractional shares) of Qualifying Employer Securities for
which the Trustee has not received timely Participant directions shall be voted
or exercised by the Trustee in the same proportion as the shares (and fractional
shares) of Qualifying Employer Securities for which the Trustee received timely
Participant directions, except in the case where to do so would be inconsistent
with the provisions of Title I of ERISA. All reasonable efforts shall be made to
inform each Participant that shares of Employer Stock for which the Trustee does
not receive Participant direction shall be voted pro rata in proportion to the
shares for which the Trustee has received Participant direction.
3. Notwithstanding anything to the contrary, in the event of a tender offer for
Qualifying Employer Securities, the Trustee shall interpret a Participant’s
silence as a direction not to tender the shares of Qualifying Employer
Securities allocated to the Participant’s separate account and, therefore, the
Trustee shall not tender any shares (or fractional shares) of Qualifying
Employer Securities for which it does not receive timely directions to tender
such shares (or fractional shares) from Participants, except in the case where
to do so would be inconsistent with the provisions of Title I of ERISA.
Furthermore, tender offer materials provided to Participants shall specifically
inform Participants that the Trustee shall interpret a Participant’s silence as
a direction not to tender the Participant’s shares of Qualifying Employer
Securities.
4. Each Participant exercising his authority under this Article shall be
considered a named fiduciary of the Plan within the meaning of ERISA section
402(a)(2) with respect to the voting directions or response to an offer provided
by the Participant (including in the case where a Participant’s silence is
treated by the Trustee as a direction not to tender as provided under
Section 8.02(E)(3) hereof).
5. Information relating to the purchase, holding and sale of securities and the
exercise of voting, tender and other similar rights with respect to Qualifying
Employer Securities by Participants and beneficiaries shall be maintained in
accordance with procedures that are designed to safeguard the confidentiality of
such information, except to the extent necessary to comply with Federal laws or
State laws not preempted by ERISA. The Trustee shall be the fiduciary who is
responsible for ensuring that such procedures are sufficient to safeguard the
confidentiality of the information described above, and that such procedures are
followed.
6. Notwithstanding any provision contained in the Plan to the contrary, this
Section 8.02(E) shall govern the procedures to be followed in connection with
the voting of Qualifying Employer Securities held by the Plan and the
disposition of Qualifying Employer Securities pursuant to any tender or exchange
offer therefor. In the event of any conflict or inconsistency between the
provisions of this Section 8.02(E) and any other provisions of the Plan, the
provisions of this Section 8.02(E) shall control.
F. Appointment Of Investment Managers
1. Subject to Plan Section 7.22(D), the Plan Administrator may appoint one or
more Investment Managers with respect to some or all of the assets of the Fund
as contemplated by section 402(c)(3) of ERISA. Any such investment manager shall
acknowledge to the Plan Administrator in writing that it accepts such
appointment and that it is an ERISA fiduciary with respect to the Plan and the
Fund. The Plan Administrator shall provide the Trustee with a copy of the
written agreement (and any amendments thereto) between the Plan Administrator
and the Investment Manager. By notifying the Trustee of the appointment of an
Investment Manager, the Plan Administrator shall be deemed to certify that such
Investment Manager meets the requirements of section 3(38) of ERISA. The
authority of the Investment Manager shall continue until the Plan Administrator
rescinds the appointment or the Investment Manager has resigned.

70



--------------------------------------------------------------------------------



 



2. The assets with respect to which a particular Investment Manager has been
appointed shall be specified by the Plan Administrator and shall be segregated
in a separate account for the Investment Manager (the “Separate Account”) and
the Investment Manager shall have the power to direct the Trustee in every
aspect of the investment of the assets of the Separate Account. The Investment
Manager will be the fiduciary responsible for the selecting, negotiating,
placing (including the execution of) investment contracts, and valuing of all
investments held under the Separate Account. The Trustee may rely on such
valuations including but not limited to the Investment Manager’s responsibility
for determining, and promptly informing Trustee, if assets should be carried on
the Plans’ books at any value other than contract value. The Investment Manager
shall be responsible for making any proxy voting or tender offer decisions with
respect to securities held in the Separate Account and the Investment Manager
shall maintain a record of the reasons for the manner in which it voted proxies
or responded to tender offers. The Trustee shall not be liable for the acts or
omissions of an Investment Manager and shall have no liability or responsibility
for acting or not acting pursuant to the direction of, or failing to act in the
absence of, any direction from an Investment Manager, unless the Trustee knows
that by such action or failure to act it would be itself committing a breach of
fiduciary duty or participating in a breach of fiduciary duty by such Investment
Manager, it being the intention of the parties that the Trustee shall have the
full protection of section 405(d) of ERISA.
G. Prohibition Of Diversion
1. Except as provided in Section 8.02(G)(2) of this Article, at no time prior to
the satisfaction of all liabilities with respect to Participants and their
Beneficiaries under the Plan shall any part of the corpus or income of the Fund
be used for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries, or for defraying reasonable expenses of
administering the Plan.
2. The provisions of Section 8.02(G)(1) notwithstanding, contributions made by
the Employer under the Plan may be returned to the Employer under the following
conditions:
(a) If a contribution is made by mistake of fact, such contribution may be
returned to the Employer within one year of the payment of such contribution;
(b) Contributions to the Plan are specifically conditioned upon their
deductibility under the Code. To the extent a deduction is disallowed for any
such contribution, it may be returned to the Employer within one year after the
disallowance of the deduction. Contributions which are not deductible in the
taxable year in which made but are deductible in subsequent taxable years shall
not be considered to be disallowed for purposes of this subsection; and
(c) Contributions to the Plan are specifically conditioned on initial
qualification of the Plan under the Code. If the Plan is determined to be
disqualified, contributions made in respect of any period subsequent to the
effective date of such disqualification may be returned to the Employer within
one year after the date of denial of qualification, but only if the application
for the qualification is made by the time prescribed by law for filing the
employer’s return for the taxable year in which the plan is adopted, or such
later date as the Secretary of the Treasury may prescribe.
H. Communication With Plan Administrator And Adopting Employer
1. Whenever the Trustee is permitted or required to act upon the directions or
instructions of the Plan Administrator, the Trustee shall be entitled to act
upon any written communication signed or electronic communication reasonably
believed to be sent by any person or agent designated to act as or on behalf of
the Plan Administrator. Such person or agent shall be so designated either under
the provisions of the Plan or in writing by the Employer and their authority
shall continue until revoked in writing. The Trustee shall incur no liability
for failure to act on such person’s or agent’s instructions or orders without
written communication, and the Trustee shall be fully protected in all actions
taken in good faith in reliance upon any instructions, directions,
certifications and communications believed to be genuine and to have been signed
or communicated by the proper person.
2. The Adopting Employer shall notify the Trustee in writing as to the
appointment, removal or resignation of any person designated to act as or on
behalf of the Plan Administrator. After such notification, the Trustee shall be
fully protected in acting upon the directions of, or dealing with, any person
designated to act as or on behalf of the Plan Administrator until it receives
notice to the contrary. The Trustee shall have no duty to inquire into the
qualifications of any person designated to act as or on behalf of the Plan
Administrator.
I. Trustee’s Compensation — The Trustee shall be entitled to reasonable
compensation for its services as may be agreed upon by the Trustee and the
Adopting Employer. The Trustee shall also be entitled to reimbursement for all
expenses properly and actually incurred on behalf of the Plan. Such compensation
or reimbursement shall be paid to the Trustee out of the Fund unless paid
directly by the Employer. The Trustee’s compensation shall also include any
earnings attributable to outstanding benefit checks issued to participants (with
the earnings period beginning on the date the check is written and ending on the
date the check is presented for payment) and assets received by the Trustee
pending receipt of proper investment instructions pursuant to Section 8.02(B)(4)
(with the earnings period beginning on the date the assets are received and
ending on the date in which proper investment instructions are received). The
approximate earnings rate on such amounts shall generally be based upon the
federal funds rate.
J. Resignation And Removal Of Trustee
1. The Trustee may resign at any time by written notice to the Employer which
shall be effective 30 days after delivery unless prior thereto a successor
trustee shall have been appointed.
2. The Trustee may be removed by the Employer at any time upon 30 days written
notice to the Trustee; such notice, however, may be waived by the Trustee.

71



--------------------------------------------------------------------------------



 



3. The appointment of a successor trustee hereunder shall be accomplished by and
shall take effect upon the delivery to the resigning or removed Trustee, as the
case may be, of written notice of the Employer appointing such successor
trustee, and an acceptance in writing of the office of successor trustee
hereunder executed by the successor so appointed. Any successor trustee may be
either a corporation authorized and empowered to exercise trust powers or one or
more individuals. All of the provisions set forth herein with respect to the
Trustee shall relate to each successor trustee so appointed with the same force
and effect as if such successor trustee had been originally named herein as the
Trustee hereunder. If within 30 days after notice of resignation has been given
under the provisions of this Article a successor trustee has not been appointed,
the resigning Trustee or the Employer may apply to any court of competent
jurisdiction for the appointment of a successor trustee.
4. Upon the appointment of a successor trustee, the resigning or removed Trustee
shall transfer and deliver the Fund to such successor trustee, after reserving
such reasonable amount as it shall deem necessary to provide for its expenses in
the settlement of its account, the amount of any compensation due to it and any
sums chargeable against the Fund for which it may be liable. If the sums so
reserved are not sufficient for such purposes, the resigning or removed Trustee
shall be entitled to reimbursement for any deficiency from the successor trustee
and the Employer who shall be jointly and severally liable therefor.
K. Amendment And Termination Of The Trust And Plan
1. The Employer may, by delivery to the Trustee of an instrument in writing,
amend, terminate or partially terminate this Agreement at any time; provided,
however, that no amendment shall increase the duties or liabilities of the
Trustee without the Trustee’s consent; and, provided further, that no amendment
shall divert any part of the Fund to any purpose other than providing benefits
to Participants and their Beneficiaries or defraying reasonable expenses of
administering the Plan.
2. If the Plan is terminated in whole or in part, or if the Employer permanently
discontinues its contributions to the Plan, the Trustee shall distribute the
Fund or any part thereof in such manner and at such times as the Plan
Administrator shall direct in writing. In the absence of receipt of such written
directions after the effective date of such termination, the Trustee may
distribute the Fund in accordance with the provisions of the Plan.
8.03 NO OBLIGATION TO QUESTION DATA
The Employer shall furnish the Trustee (or Custodian, if applicable) and Plan
Administrator the information which each party deems necessary for the
administration of the Plan including, but not limited to, changes in a
Participant’s status, eligibility, mailing addresses and other such data as may
be required. The Trustee (or Custodian, if applicable) and Plan Administrator
shall be entitled to act on such information as is supplied them and shall have
no duty or responsibility to further verify or question such information.
8.04 DEGREE OF CARE — LIMITATIONS OF LIABILITY
The Trustee (or Custodian, if applicable) shall be under no duty to take any
action other than its express responsibilities under this Plan unless the
responsible party under the terms of the Plan shall furnish the Trustee (or
Custodian, if applicable) with written instructions; provided that in no event
may the Trustee’s (or Custodian’s, if applicable) responsibilities be expanded
except with its prior written consent. Any instructions hereunder may be
delivered to the Trustee (or Custodian, if applicable) directly by the
responsible party or by other mutually agreed upon parties. The Trustee (or
Custodian, if applicable) shall not be liable for any action taken or omitted by
it in good faith in reliance upon any instructions received hereunder or any
other notice, request, consent, certificate, or other instrument or paper
reasonably believed by it to be genuine and to have been properly executed. A
Directed Trustee (or Custodian, if applicable) shall have no duty to inquire
into the purpose or propriety of any order, instruction, or other communication
received hereunder and may conclusively presume that any such order,
instruction, or other communication is accurate and complete. The Trustee (or
Custodian, if applicable) shall not be responsible for determining that all
instructions provided to the Trustee (or Custodian, if applicable) are being
given by the appropriate party and are in proper form under the provisions of
the Plan and applicable law. The Trustee (or Custodian, if applicable) may
conclusively presume that any instructions received have been duly authorized by
the Employer, Investment Fiduciary, Plan Administrator, Trustee, or Participant,
as applicable, pursuant to the terms of the Plan and applicable law.
The Trustee (or Custodian, if applicable) shall not be responsible for the
validity or effect or the qualification under the Code or the Plan. The Trustee
(or Custodian, if applicable) shall not be required to take any action upon
receipt of any notice from the IRS or other taxing authority (unless such notice
relates to the performance of the Trustee (or Custodian, if applicable)
responsibilities in Plan Sections 8.01(A) or 8.02(A)) except to promptly forward
a copy thereof to the Employer. Further, it is specifically understood that the
Trustee (or Custodian, if applicable) shall have no duty or responsibility with
respect to the determination of matters pertaining to the eligibility of any
Employee to become a Participant or remain a Participant hereunder, the amount
of benefit to which a Participant or Beneficiary shall be entitled to receive
hereunder, whether a distribution to Participant or Beneficiary is appropriate
under the terms of the Plan, the size and type of any policy to be purchased
from any insurer for any Participant hereunder, or any other similar matters, it
being understood that all such responsibilities under the Plan are vested in the
Plan Administrator.
8.05 MISCELLANEOUS
A. Governing Law — Notwithstanding any other section or provision of this Plan,
the construction, validity and administration of this Plan Section Eight shall
be governed by the laws of the Commonwealth of Pennsylvania, except to the
extent that such laws have been specifically superseded by ERISA.

72



--------------------------------------------------------------------------------



 



B. Necessary Parties — To the extent permitted by law, only the Employer and the
Trustee (or Custodian, if applicable) shall be necessary parties in any
application to the courts for an interpretation of Section 8.01 or 8.02 or for
an accounting by the Trustee (or Custodian, if applicable), and no other Plan
Fiduciary, Participant, Beneficiary, or other person having an interest in the
Fund shall be entitled to any notice or service of process. Any final judgment
entered in such an action or proceeding shall, to the extent permitted by law,
be conclusive upon all persons claiming in Plan Sections 8.01 or 8.02.
C. Force Majeure — The Trustee (or Custodian, if applicable) shall not be
responsible or liable for the failure or delay in performance of its obligations
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, or that could not be avoided by the exercise of due care,
such as an act of God or any mechanical, electronic, or communications failure.
SECTION NINE: ADOPTING EMPLOYER SIGNATURE
Section Nine of the Plan Adoption Agreement must contain the signature of an
authorized representative of the Adopting Employer evidencing the Employer’s
agreement to be bound by the terms of the Basic Plan Document, Adoption
Agreement, and, if applicable, separate trust or custodial agreement.

73